       Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 1 of 196




                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 100REPORTERS

 and

 DOUGLAS GILLISON

                Plaintiffs,                               Case No. 1:19-cv-1753

        v.

 DEPARTMENT OF STATE,

                Defendant.


                              DECLARATION OF GUNITA K. SINGH

I, Gunita K. Singh, declare as follows:

       1.      I am a legal fellow at the Reporters Committee for Freedom of the Press (“RCFP”

or “Reporters Committee”), a position I have held since February 2019. I am one of the RCFP

attorneys representing 100Reporters and Douglas Gillison (“Plaintiffs”) in this matter.

       2.      I make this declaration in support of Plaintiffs’ Cross-Motion for Partial Summary

Judgment and in Opposition to Defendant’s Motion for Summary Judgment. I have personal

knowledge of the matters stated in this declaration.

       3.      Between October 15, 2019, and November 16, 2020, the United States Department

of State (“Defendant”) made seven productions of PDF records to Plaintiffs, in which Defendant

asserted FOIA Exemptions 5, 6, 7(C), and 7(E) to withhold records and portions thereof.

       4.      On January 17, 2020, Defendant produced fourteen Excel spreadsheets to Plaintiffs

reflecting the contents of Defendant’s International Vetting and Security Tracking (“INVEST”)



                                                 1
        Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 2 of 196




system for the countries of Iraq, Afghanistan, Egypt, Colombia, Philippines, Cambodia, Mexico,

and Bangladesh. Defendant asserted FOIA Exemptions 5, 6, and 7(C) to withhold portions of

these spreadsheets, including the columns for names, job titles and ranks.

        5.     On February 19, 2020 and April 9, 2020, Defendant’s counsel produced to Plaintiffs

different versions of the INVEST Excel spreadsheets for the countries of Egypt and Iraq,

respectively. The re-released Egypt spreadsheet contained additional redactions of information

previously released to Plaintiffs on January 17, 2020, for which Defendant asserted Exemption

7(F); the re-released Iraq spreadsheet contained additional redactions of information previously

released to Plaintiffs on January 17, 2020, for which Defendant asserted Exemptions 6, 7(C), and

7(F).

        6.     On November 19, 2020, Plaintiffs’ counsel emailed Defendant’s counsel stating

that several records produced to Plaintiffs were missing responsive attachments. On December 8,

2020, and December 17, 2020, Defendant produced to Plaintiffs the missing attachments. On

December 31, 2020, Defendant attempted to transmit another production, but input incorrect email

addresses; Defendant delivered that production to Plaintiffs’ counsel on January 11, 2021.

        7.     Attached hereto as Exhibit A is a true and correct copy of record C06808549,

released to Plaintiffs on January 17, 2020.

        8.     Attached hereto as Exhibit B is a true and correct copy of the U.S. Department of

State’s Leahy Law Fact Sheet, reproduced from https://www.state.gov/key-topics-bureau-of-

democracy-human-rights-and-labor/human-rights/leahy-law-fact-sheet/.

        9.     Attached hereto as Exhibit C is a true and correct copy of the U.S. Department of

State’s Introduction to Leahy Vetting Policy Course, obtained from https://www.state.gov/wp-

content/uploads/2020/06/PP410_INVEST_v2.1.pdf.




                                                2
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 3 of 196




       10.     Attached hereto as Exhibit D is a true and correct copy of a 2018 U.S. Department

of State Office of Inspector General report (excluding appendices) titled “Inspection of the Bureau

of      Democracy,          Human        Rights,       and        Labor,”          obtained     from

https://www.stateoig.gov/system/files/isp-i-19-11_1.pdf.

       11.     Attached hereto as Exhibits E and F are true and correct copies of webpages found

on the Department of State Bureau of Democracy, Human Rights, and Labor’s website, obtained

from https://www.state.gov/about-us-bureau-of-democracy-human-rights-and-labor/ and

https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-

labor/programs/thematic-programming-priorities/, respectively.

       12.     Attached hereto as Exhibit G is a true and correct copy of excerpts of a 2010 U.S.

Department of State Office and Broadcasting Board of Governors Office of Inspector General

report titled “Report of Inspection” for Embassy Nicosia, Cyprus, obtained from

https://www.stateoig.gov/system/files/146147.pdf.

       13.     Attached hereto as Exhibit H is a true and correct copy of a portion of record

C06808181, released to Plaintiffs on July 14, 2020.

       14.     Attached hereto as Exhibit I is a true and correct copy of a webpage found on the

Department of State Bureau of Democracy, Human Rights, and Labor’s website, obtained from

https://www.state.gov/public-release-of-foreign-security-forces-units-ineligible-for-assistance-

pursuant-to-the-state-leahy-law/.

       15.     Attached hereto as Exhibit J is a true and correct copy of a webpage found on the

Department     of   State    Bureau    of   Legislative      Affairs’   website,     obtained   from

https://www.state.gov/office-of-house-affairs/.




                                                   3
       Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 4 of 196




        16.     Attached hereto as Exhibit K is a true and correct copy of a portion of a report

(excluding accompanying data) obtained from http://defenseassistance.org/reports/265?rn=265.

        17.     Attached hereto as Exhibit L is a true and correct copy of a portion of record

C06808655, released to Plaintiffs on December 13, 2019.

        18.     Attached hereto collectively as Exhibit M is a true and correct copy of excerpts of

a report obtained from https://www.defensoria.gob.bo/uploads/files/informe-defensorial-sobre-

los-hechos-de-agosto-de-2016-conflicto-por-demandas-de-los-cooperativistas-mineros.pdf and a

certified translation thereof.



I declare under penalty of perjury that the foregoing is true and correct.

Executed this 12th day of February 2021 in Washington, D.C.



                                                      /s/ Gunita K. Singh

                                                      Gunita K. Singh




                                                  4
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 5 of 196




       EXHIBIT A
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 6 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED




                                                                       [CLEAR DOD[




                                                              !RELEASE IN PART B7(E)I




                                    2017 LEAHY VETTING GUIDE



                                                 A GUIDE

                           TO IMPLEMENTATION AND BEST PRACTICES




                                          SENSTIVE BUT UNCLASSIFIED



                                                      1



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 7 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED




                                            Table of Contents


        Foreword                                                                   4

        Introduction                                                               4

        Key Terms                                                                  5

        Questions Concerning Applicability of the Leahy Law                       15

        Procedures and Responsibility by Organization                             15

        Leahy Vetting Processes                                                   20

              INVEST
              INVEST Submission Timeline
              Processing at Post
              Processing at the State
              W orkflow for Vetting Starts in Home Countty
              If Derogatory Information Is Found at Post
               '
                   1
                    t"' Resolution at Post
                       "',,,'
                                11



                                                                                               B7(E)
              Selecting Proper Outcome in INVEST
              If Derogatory Information Found in Washington

        Working with Partner Countries                                           31

              Duty to Inform Host Governments
              Making Public Rejected Units
              Fast Track
              Equipment Vetting
              Proactive Unit Vetting
              Rules of Practice
                                          SENSTIVE BUT UNCLASSIFIED



                                                      2




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 8 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED



        Appendices                                                               45

                     A   Text of Leahy Laws
                     B   More About INVEST
                     C   Best Global Leahy Practices for Post
                     D   Leahy FAQ
                     E   ALDAC from Deputy Secretary
                     F   Unit Information
                     G   Joint DoD-DOS Policy on Remediation
                     H   Notification of Failure to Vet
                     I   DoD Exception NDAA 2015
                     J   9 FAM Leahy Vetting Guidance




                                          SENSTIVE BUT UNCLASSIFIED



                                                      3



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
                Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 9 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                             SENSITIVE BUT UNCLASSIFIED



        FOREWORD

        Respect for human rights is a core principle of the United States and a principal goal of
        U.S. foreign policy. The United States advances human rights when providing security
        assistance to foreign countries and international organizations.

        This guide describes how section 620M of the Foreign Assistance Act (FAA) and Section
        362 of Title 10 of the U.S. Code, hereafter referred to as the Leahy Laws, should be
        implemented. It defines key terms, sets forth updated procedures, and provides guidance
        to the field, our interagency partners, and to United States-based policymakers who plan,
        resource, vet, and execute training or assistance to foreign security forces.

        The Department of State intends to update the electronic version of this guide periodically
        when warranted to reflect any changes in how the Leahy Law is written or implemented.
        This guide, however, is not designed to provide comprehensive answers to every
        contingency or specific situation that you may encounter during the programming and
        vetting processes. For more guidance, contact your regional Leahy point of contact (POC)
        or refer to the Leahy vetting portal page on the Bureau of Democracy, Human Rights, and
        Labor's (DRL) intranet Leahy vetting portal page:

        http://drl.j .state.sbu/lv/default.aspx

        INTRODUCTION

        Section 502B (a)(3) of the FAA directs the President to "formulate and conduct
        international security assistance programs in a manner which will promote and advance
        human rights and avoid identification of the United States, through such programs, with
        governments which deny to their people internationally recognized human rights and
        fundamental freedoms, in violation of international law or in contravention of the policy of
        the United States .... " In addition, the FAA and the annual appropriations acts that fund
        foreign assistance contain specific legislative provisions restricting certain foreign
        assistance, for example by requiring that determinations or ce1iifications be made with
        respect to the human rights situation in a given country. Thus, State's decisions on the
        provision of security assistance take into account both legal restrictions and policy
        imperatives.

                                              SENSTIVE BUT UNCLASSIFIED



                                                          4



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 10 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Among these provisions is the Leahy Law, which restricts the furnishing of assistance
        under the FAA or the Arms Export Control Act (AECA) "to any unit of the security forces
        of a foreign country if the Secretary of State has credible information that such unit has
        committed a gross violation of human rights." This provision was added to the FAA in
        2007; prior to that time, a substantially similar provision was enacted annually in each
        appropriations act since 1997. DoD's Leahy Law codified at 10 U.S.C. § 362, similarly
        restricts assistance provided under DoD authorities. Over the years, State has developed
        practices and guidance on implementation of the Leahy Laws that addresses the required
        elements for compliance with the law and policy guidance used by State and broadly
        applies to DoD to ensure that our security assistance programs are properly aligned with
        our foreign policy goals, which include human rights concerns. The full text of both laws
        is at Appendix A.

        The Leahy Law aims to incentivize foreign governments to take action to bring to justice
        those members of security forces who have committed gross violations of human rights
        (GVHRs) by cutting off assistance to units that have been implicated in such offenses. If
        the foreign government strongly desires U.S. Government assistance, cutting off the unit
        alleged to have been involved may lead said government to undertake an investigation and
        bring those responsible to justice.

        KEY TERMS

        Gross Violation of Human Rights

        Among other terms, State and DoD Leahy Laws do not define what constitutes a "gross
        violation of human rights." Consequently, State has historically looked to definitions in
        other sections of the FAA, including sections 116 and 502B, for guidance on the meaning
        of the term that is instructive in the understanding and application of GVHR under the
        Leahy Laws. For example, section 502B provides that "the term 'gross violation of
        internationally recognized human rights' includes torture or cruel, inhuman, or degrading
        treatment or punishment, prolonged detention without charges and trial, causing the
        disappearance of persons by the abduction and clandestine detention of those persons, and
        other flagrant denial of the right to life, liberty, or the security of person."

        For the purposes of Leahy vetting, the four most common forms of GVHR are:


                                          SENSTIVE BUT UNCLASSIFIED



                                                      5



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
                    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 11 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                                         SENSITIVE BUT UNCLASSIFIED

              •     torture
              •     extrajudicial killing
              •     enforced disappearance
              •     rape under the color of law

        Torture 1

        Torture is an act that intentionally inflicts severe mental or physical pain or suffering for
        such purposes as obtaining infonnation or a confession, as punishment, to intimidate or
        coerce, or for any reason based upon discrimination of any kind, when inflicted by, at the
        instigation of, or with the consent of a public official or other person acting in an official
        capacity, or where such a person has prior awareness of the activity constituting torture
        and breaches a legal responsibility to intervene to prevent it. Torture can only be
        committed against individuals in the offender's custody or physical control.

        "Severe mental pain or suffering" means prolonged mental harm caused by or resulting
        from:

        (I) the intentional infliction or threatened infliction of severe physical pain or suffering;

        (2) the administration, or threatened administration, of mind altering substance or other
        procedures calculated to disrupt profoundly the senses or the personality;

        (3) the threat of imminent death; or

        (4) the threat that another person will imminently be subjected to death, severe physical
        pain or suffering, or the administration or application of mind altering substances or other

        1
            This definition of torture is from Article 1 of the United Nations Convention against Torture and Other Cruel, Inhuman or
        Degrading Treatment or Punishment, to which the United States and 157 other countries are party. The language of the
        Article is simplified slightly here for ease of application; the text of that Article states that torture is "any act by which severe
        pain or suffering, whether physical or mental, is intentionally inflicted on a person for such purposes as obtaining from him or
        a third person information or a confession, punishing him for an act he or a third person has committed or is suspected of
        having committed, or intimidating or coercing him or a third person, or for any reason based on discrimination of any kind,
        when such pain or suffering is inflicted by or at the instigation of or with the consent or acquiescence (meaning where a
        government official has prior awareness of the following activity and breaches a legal responsibility to intervene to prevent it)
        of a public official or other person acting in an official capacity. It does not include pain or suffering arising from, inherent in
        or incidental to lawful sanctions."



                                                          SENSTIVE BUT UNCLASSIFIED



                                                                          6



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
                    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 12 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                                          SENSITIVE BUT UNCLASSIFIED

        procedures calculated to disrupt profoundly the senses or the personality. This threat may
        be directed against family, friends, or other loved ones.

        A breach of applicable legal procedural standards does not automatically constitute torture.
        Additionally, pain or suffering arising from a lawful sanction does not generally constitute
        torture. For example, use of lawful and appropriate force during a lawful arrest would
        generally not be considered torture.

        Extrajudicial Killing 2

        An extrajudicial killing (EJK) is a deliberate killing of an individual, carried out under
        color of law (see below), and not authorized by a previous judgment pronounced by a
        regularly constituted court after a trial affording all requisite fair trial and appeal
        guarantees.
                                               3
        Enforced Disappearance

        An enforced disappearance (colloquially referred to as a "forced disappearance") is when
        government officials, or groups acting on behalf of the government, or with the
        government's direct or indirect support, consent, or acquiescence (meaning where a
        government official has prior awareness of the following activity and breaches a legal
        responsibility to intervene to prevent it): (a) arrest, detain, or abduct a person, or otherwise
        deprive a person of liberty, and (b) subsequently refuse to disclose that person's fate,



        2
            The State definition of extrajudicial killing is derived from the Torture Victim Protection Act of 1991 (28 USC 1350), which
        defines an extrajudicial killing as "a deliberated killing not authorized by a previous judgment pronounced by a regularly
        constituted court affording all the judicial guarantees which are recognized as indispensable by civilized peoples. Such term,
        however, does not include any such killing that, under international law, is lawfully carried out under the authority of a
        foreign nation."

        3
            State derives its definition of enforced disappearance from the Declaration on the Protection of All Persons from Enforced
        Disappearance, proclaimed by the U.N. General Assembly as a body of principles for all States in resolution. The Declaration
        provides that an enforced disappearance takes place when "persons are arrested, detained or abducted against their will or
        otherwise deprived of their liberty by officials of different branches or levels of Government, or by organized groups or
        private individuals acting on behalf of, or with the support, direct or indirect, consent or acquiescence of the Government,
        followed by a refusal to disclose the fate or whereabouts of the persons concerned or a refusal to acknowledge the
        deprivation of their liberty, which places such persons outside the protection of the law."



                                                          SENSTIVE BUT UNCLASSIFIED



                                                                          7



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
                    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 13 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                                           SENSITIVE BUT UNCLASSIFIED

        whereabouts, or deprivation of libe1iy, (c) thereby placing the person outside the protection
        of the law.

        Cruel, Inhuman, or Degrading Treatment or Punishment

        Neither the Foreign Assistance Act, in sections 116 and 502B, nor the Convention Against
        Torture (CAT) define cruel, inhuman, or degrading treatment or punishment (CIDTP). 4
        Whether an act constitutes CIDTP involves a fact-specific inquiry unde1iaken on a case-
        by-case basis by State; such issues infrequently arise in the context of Leahy vetting. If a
        Post encounters an issue that may meet the definition of CIDTP, it should seek information
        and guidance from its regional POC and the DRL/Office of Security and Human Rights
        (SHR), in consultation with State's Office of the Legal Adviser (L).

        Rape Under Color of Law

        State's policy considers rape committed under color oflaw a GVHR. See the next
        section.

        Color of Law

        In order for a security force unit to commit a GVHR under the Leahy Laws, that unit must
        be acting under color of law, meaning that the unit or members of the unit must be acting,
        or appear to be acting, in their capacity as a security force. Whether an action took place
        under color oflaw is a fact-specific inquiry. A criminal act committed by a member of a
        security force unit who was not acting under color of law would not constitute a GVHR.
        However, actions under color of law can include actions taken by a unit or member of a
        unit that are beyond the bounds of that unit's lawful authority and actions taken while "off
        duty" when a unit or member of a unit is acting or appears to be acting in the capacity as a
        security force. There are a number of factors that are relevant to assessing whether an off-
        duty or out-of-scope action was under color of law, including: whether the perpetrators
        were in uniform; whether the perpetrators are acting out-of-uniform at the direction of a
        security force unit; whether the actions are conducted with impunity (i.e., without fear of

        4
            The United States, in its reservation to Article 16 of the CAT, states that it views the article as applicable to conduct that
        constitutes "cruel, unusual and inhumane treatment" that would be prohibited by the Fifth, Eighth, and/or Fourteenth
        Amendments to the U.S. Constitution.



                                                            SENSTIVE BUT UNCLASSIFIED



                                                                            8



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
                    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 14 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        government sanction or prosecution); whether the perpetrators used weapons provided by
        their unit; whether the action implicitly or explicitly invoked the threat of sanction by the
        unit; or whether the victims were likely to understand that the acts were being carried out
        by the unit. If a Post believes that it is a close call whether an act was committed under
        "color of law," Post should seek guidance from their regional POC and DRL/SHR,
        sending them all relevant inforn1ation.

        Credible Information

        Under the State Leahy Law, no assistance authorized under the Foreign Assistance Act or
        the Arms Export Control Act "shall be furnished ... to any unit of the security forces of a
        foreign country if the Secretary of State has credible information that such unit has
        committed a gross violation of human rights." Under the DoD Leahy law, DoD funds may
        not be used for "any training, equipment, or other assistance for a unit of a foreign security
        force if the Secretary of Defense has credible information that the unit has committed a
                                          5
        gross violation of human rights." The DoD Leahy Law also requires DoD to give "full
        consideration... to any credible information available to the Department of State relating
        to human rights violations by such unit."

        State has interpreted the term "credible information" to mean infmmation that is
        sufficiently believable that a reasonable person would rely on such information in their
        decision making process. The application of the standard does not require a fact finder
        actually to conclude that a security force unit has committed a GVHR. The term "credible
        information" has appeared in other provisions of law and is a low evidentiary standard.
        State has not required, for example, that the standard of credible information establish the
        evidentiary standards of "proof beyond a reasonable doubt" or "a preponderance of the
        evidence." The Joint Explanatory Statement accompanying the Omnibus Consolidated
        and Emergency Supplemental Appropriations Act, 1999 (P.L. 105-277) stated that "the
        conferees do not intend that the evidence must be admissible in a court of law" to be
        credible.

        No single factor should be considered determinative on its own. A credibility
        determination with respect to a particular piece of information is a judgment call based on
        5
            Codified at 10 U.S.C. § 362.



                                           SENSTIVE BUT UNCLASSIFIED



                                                       9




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 15 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        all the facts and circumstances relevant to that piece of infonnation. Information from a
        single source can be found to be credible, and corroboration from additional sources is not
        required. Information which appears credible on its face can be rebutted by equally
        credible contrary information. When concerns about the credibility of an allegation arise,
        Post should make efforts to obtain supplemental information, including from foreign
        government sources, where appropriate. For example, if credible reporting from the U.S.
        Defense Attache or an established human rights organization indicates that a unit or
        individual was involved in a GVHR, that information may be deemed not credible if there
        is other credible reporting that the unit was in another place at the time of the violation or
        otherwise was not involved in the occurrence.

        State conveyed its guidance on assessing credible information in 14 State 77718. The
        following factors should be considered, weighing both the credibility of a source and the
        veracity of an allegation:

        a)   Past accuracy and reliability of the reporting source as well as original source, if
        known;

        b)    How the source obtained the information (e.g., personal knowledge obtained by a
        witness, witness interviews collected by a non-governmental organization (NGO),
        descriptions collected from government records, etc.);

        c)   Known political agenda of a source (both reporting source and/or original source, if
        known) which might lead to bias in reporting;

        d)    Corroborative information to confirm part or all of the allegation;

        e)    Information that contradicts part or all of the allegation;

        f)    History of unit and known patterns of abuse/professional behavior;

        g)  Level of detail of the GVHR allegation, including detail in identification of the
        GVHR, perpetrator (or link to an operational unit), and victim.

        The Leahy Law states that the Secretary of State shall establish procedures to facilitate
        receipt of information "from individuals and organizations outside the United States
        Government" and to "routinely request and obtain such information from the Department

                                           SENSTIVE BUT UNCLASSIFIED



                                                       10



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 16 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        of Defense, the Central Intelligence Agency, and other United States Government
        sources."

        It is useful to compare information from various sources when making a decision. The
        reliability of reports from media sources and NGOs varies.

        Security Forces

        Generally speaking, any organization or entity authorized by a State to use force
        including, but not limited to, the power to search, detain, and arrest - would be considered
        a security force. All active duty members of the military are considered to be members of a
        security force unit, regardless of their military specialty or function. Security forces could
        also include units of law enforcement, State-authorized militias, prison guards, customs
        police, border police, tax police, very important persons (VIP)-protection details, armed
        game wardens, gendarmerie, and the coast guard. Examples of persons who may not be
        considered security forces include: government bureaucrats; prosecutors (except in rare
        cases where they have law enforcement authority); judges; civilian members ofNGOs,
        international organizations or task forces not comprised of military or police forces; non-
        enlisted information technology (IT) support staff; forensic laboratory workers, and
        personnel performing a clerical function related to a security force who are
        administratively separate from other units with the power to arrest, detain, or otherwise use
        force. However, ifthe funding source is DoD's Regional Defense Combatting Terrorism
        Fellowship Program (CTFP), all participants who are foreign military officers, ministry of
        defense officials, or security officials must be vetted under the Leahy Law. Civilians who
        are in a position to give orders to security forces, such as a mayor to a police
        commissioner, should be vetted, also.

        Posts should seek guidance from the SDO/DATT in county, the regional bureau and
        DRL/SHR Leahy-vetting POCs in Washington if assistance is needed in determining
        whether an individual qualifies as a security force member.




        Unit


                                           SENSTIVE BUT UNCLASSIFIED



                                                      11



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 17 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        The Leahy Law restricts assistance to a "unit" of the security forces of a foreign country if
        the Secretary has credible information that such unit has committed a GVHR. This
        restriction does not apply to the whole of a foreign government's military, police, or other
        security forces, but rather to specific component units within those forces. The Senate
        report accompanying the Fiscal Year (FY) 2002 Appropriations Act notes that it intended
        the term "unit" to be "construed as the smallest operational group in the field that has been
        implicated in the reported violation."

        In practice, if State has credible information that security forces from a particular
        organizational unit has committed a GVHR, it has considered the entire unit ineligible for
        assistance unless State can establish that the incident was the responsibility of a
        subordinate unit (e.g., a particular company in a battalion) or that one or more subordinate
        units likely could not have been involved in the incident (e.g., a company that was
        operating in an area distant from the location of the incident or whose functions make it
        factually unlikely that it participated in the incident, such as a motor pool, quartermaster,
        or other separate support unit). It is a best practice that post routinely seeks additional
        information, even after a detern1ination of ineligibility, in order to determine what units
        were responsible for a GVHR and avoid rendering other units ineligible. See also
        "Granularity of Unit Information" below and Appendix G.

        Commit

        As a general matter the tenn "commit" means to carry out or to perpetrate. This term
        clearly applies when members of a security forces unit directly carry out GVHR (e.g.,
        commit an extrajudicial killing or torture individuals). State also has applied the term to
        those who give the orders to engage in such violations.

        Due to the fact-specific nature of such inquiries, State will review on a case-by-case basis
        whether units will be considered to have committed a GVHR when they had knowledge
        that a GVHR was committed by subordinate units. Mere knowledge alone is not sufficient
        to establish that a unit with such control committed a GVHR; State must have credible
        information that such unit took actions (or failed to take actions) which resulted in the
        GVHR.

        There are a number of other scenarios where a close examination of the facts would be
        necessary to determine whether the conduct rises to the level that the unit would be viewed
                                           SENSTIVE BUT UNCLASSIFIED



                                                      12



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 18 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        as committing a GVHR. This could include situations where a unit did not perpetrate the
        GVHR but was involved in some type of supporting role knowing that the GVHR would
        occur.

        Information regarding security forces deployed in joint operations or task forces, or
        operating outside their normal unit structure, are generally dealt with on a case-by-case
        basis, as they require examination of the available facts.

        Remediation, Fundamentally Different Unit, New Unit, and Resumption of
        Assistance

        The remediation process, as defined in section 620M(b) of the FAA and subsequent
        interagency policy, enables State and DoD to resume assistance to a unit for which there is
        credible information of having committed a GVHR because the host government has taken
        appropriate accountability measures. In addition to remediation, it is possible that the unit
        is a new unit or has changed so fundamentally that it is no longer considered to be the
        same unit that once committed a GVHR. In February 2015, State and DoD issued a Joint
        Policy on Remediation and the Resumption of Assistance Under the Leahy Laws that
        provides additional guidance on the provisions listed below. More information on this
        policy is available in Appendix G.

        Remediation

        Sub-section (b) of Section 620M ("Limitation on Assistance to Security Forces") of the
        Foreign Assistance Act of 1961, as amended, states:

              EXCEPTION. -The prohibition in subsection (a) shall not apply if the Secretary
              determines and reports to the Committee on Foreign Relations of the Senate, the
              Committee on Foreign Affairs of the House of Representatives, and the Committees
              on Appropriations that the government of such country is taking effective steps to
              bring responsible members ... to justice.

        Sub-section (b) of Section 362 of Title I 0 of the U.S. Code states:

               Exception.-The prohibition in subsection (a)(l) shall not apply ifthe Secretary of
              Defense, after consultation with the Secretary of State, detennines that the
              government of such country has taken all necessary corrective steps, or if the

                                           SENSTIVE BUT UNCLASSIFIED



                                                      13




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 19 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

              equipment or other assistance is necessary to assist in disaster relief operations or
              other humanitarian or national security emergencies.

        Appropriate Accountability Measures

       This term merges the concept of "effective steps to bring the responsible members to
       justice" with "all necessary corrective steps." Appropriate accountability measures would
       generally include a thorough investigation and, if warranted, impartial trial (judicial or
       administrative adjudication) and appropriate sentencing or comparable administrative
       actions. Sentencing or comparable administrative actions must be appropriate and
       proportional to the misconduct committed, taking into account the legal, judicial, and
       administrative systems of the foreign government.

        Fundamentally Different Unit

        This term applies when a current unit is found to be fundamentally different from a unit
        that previously committed a GVHR. Changes in role and membership must both be
        assessed in making this determination:

        (a) Changes in the role of security force unit would consider factors such as:

              1.   function (operational purpose and activities of the unit);
              2.   reporting structure (institutional oversight of the unit);
              3.   leadership (how the unit is commanded and by whom);
              4.   culture (including professionalism and absence of impunity);

        (b) Changes in membership (requires a complete turnover of personnel since the time of
        the GVHR).

        Other circumstances at the national level may exist that contribute to the determination
        whether a security force unit is new or fundamentally different.




        New Unit


                                          SENSTIVE BUT UNCLASSIFIED



                                                      14



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 20 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        A new unit, by definition, will not have been implicated in any past GVHR. State will
        assess the below factors to determine whether the unit is a new unit:

              (a)   The unit must not have significant numbers of the same personnel who were
              assigned to a pre-existing unit implicated in GVHR;

              (b)    The Departments must not be in possession of credible information that the
              unit's current members, including its commanders, have committed GVHR;

              (c)   The unit must serve legitimate institutional, organizational, or operational
              purposes. Renaming a previously existing unit for the purpose of circumventing
              remediation for prior suspected GVHR is not an acceptable means of meeting the
              "new unit" standard.

        QUESTIONS CONCERNING THE APPLICATION OF THE LEAHY LAW

        Questions that pertain to interpretation of State policy or the law should be directed to
        DRL/SHR and the relevant geographic regional bureau (referred hereafter as the regional
        bureau), which will coordinate with Land other bureaus as needed. In the case of
        interpretation of the law for DoD -funded activities, vetters should consult the Office of
        the Under Secretary of Defense for Policy (OUSD(P))/Stability and Humanitarian Affairs
        (SHA) and the Joint Staff (J5) Deputy Directorate for Global Policy and Partnerships (DD-
        GPP) via the appropriate defense official at Post. Use the link in the International Vetting
        and Security Tracking (INVEST) bulletin on 2014 DoD Leahy Law Change and
        Implementing Guidance to launch an email to the current personnel. This bulletin is
        available at the DRL intranet Leahy vetting pmial page
        http://drl.j.state.sbu/lv/default.aspx.

        PROCEDURES AND RESPONSIBILITIES BY ORGANIZATION

        Chief of Mission Authority

        The Chief of Mission (COM) has the responsibility and authority to direct, supervise, and
        coordinate all U.S. Government executive branch official operations, activities, and
        employees in a specific country or U.S. Mission to an International Organization (IO).
        This authority, the COM authority, is specifically defined in National Security Decision
        Directive 38, the President's Letter of Instruction to CO Ms, and relevant legislation. The

                                          SENSTIVE BUT UNCLASSIFIED



                                                      15



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 21 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Chief of Mission implements U.S. foreign policy in a country through the U.S. embassy
        country team.

        Country Teams

        The U.S. embassy country team assigns a single POC in the mission with responsibility for
        oversight of, and compliance with, vetting procedures, and a back-up. Typically, the POC
        is in the Political Section. The Political Section and Senior Defense Official office should
        be part of the Leahy vetting team, regardless of where the POC works. The human rights
        reporting officer, principal POCs, and back-ups will have the supervisor role in INVEST.

        Develop a written standard operating procedure (SOP) for Leahy Vetting. The SOP
        should be coordinated with all relevant sections of the mission, including the Senior
        Defense Official, approved by the Deputy Chief of Mission (DCM), and cleared by
        DRL/SHR and the respective regional bureau. Post should contact DRL/SHR and the
        respective regional bureau for guidance and assistance on developing an SOP.

        The official system of record and medium for conducting Leahy vetting is the INVEST
        system, which replaced cable-based vetting in 2010 and 2011. All Posts must enter units
        and individuals, subject to Leahy vetting, proposed for training or assistance in INVEST
        and check names against internal U.S. embassy files (including those of all agencies at
        Post), databases, and other sources of information including NGO and media reporting and
        report the results to State in Washington, DC, in INVEST. Assistance may not commence
        until State in Washington, DC, sends final results and approves the case in INVEST. Posts
        in Fast Track countries (see below) will check names against the internal U.S. embassy
        files of agencies at Post and whatever sources Post finds helpful for the process. Posts in
        Fast Track countries do not receive final notification messages.

        Report to State in Washington, DC, any human rights violations or abuses involving
        security forces - units or individuals via cable or intelligence channels and by entering
        the data in INVEST as such acts come to light.

        Familiarize host governments with statutory requirements and of any restrictions on
        assistance programs. Ensure host governments are able to provide the inforn1ation
        necessary to vet individuals and units in a timely fashion.


                                          SENSTIVE BUT UNCLASSIFIED



                                                      16



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 22 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        When there is credible inforn1ation of a GVHR, encourage governments to take
        appropriate remediation measures, including ( 1) investigation; (2) judicial or
        administrative adjudication; and (3) as appropriate, sentencing or comparable
        administrative actions.

        State Department

              1. Bureau of Democracy, Human Rights, and Labor (DRL)

        DRL/SHR is the DOS lead contact for Leahy vetting policy and workflow issues.
        DRL/SHR develops, maintains, and controls access to the INVEST system; manages the
        vetting workflow; vets all nominees against reputable NGO and other unclassified sources;
        establishes, maintains, and refines vetting guidance in coordination with the regional and
        relevant functional bureaus (the Bureau of International Narcotics and Law Enforcement
        (INL), the Bureau of Political-Military Affairs (PM), the Bureau of Counterterrorism and
        Countering Violent Extremism (CT), etc.); and coordinates with the regional and
        functional bureaus to assess and develop consensus regarding the credibility of GVHR
        allegations.

              2. Regional Bureaus

        Regional bureaus, jointly with DRL, develop Leahy policy and manage the vetting
        process. Regional action officers serve as the lead for their bureau and respective
        embassies on all Leahy vetting issues and policy matters and act as the liaison between
        regional Posts and DRL/SHR on all Leahy issues. Regional action officers utilize the
        classified Next Generation Trident (NGT) system, which is a customizable, web-based
        research and analysis data repository, which includes reporting from across the intelligence
        community (IC). They assess derogatory information in coordination with DRL, Post, the
        relevant country desk, the Bureau of Intelligence and Research (INR), and others, as
        appropriate, to reach consensus on the credibility of information regarding GVHR; advise
        bureau senior officials on derogatory information found; make assistance
        recommendations when policy implications are to be considered; and coordinate regional
        bureau response when derogatory information is found. All Leahy approvals require
        agreement by both DRL and the relevant regional bureau.



                                          SENSTIVE BUT UNCLASSIFIED



                                                      17



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 23 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                            SENSITIVE BUT UNCLASSIFIED

        The DRL intranet home Leahy vetting portal page has a document showing the principal
        POC in each regional bureau if a question arises about who coordinates vetting in a
        particular country.

        http://drl.j.state.sbu/lv/default.aspx

              3. Functional Bureaus

        Functional bureaus plan security assistance to military and police forces, manage program
        activities, and ensure that activities are compliant with current legal and policy
        requirements. To the extent that they have knowledge of the security forces they are
        working with, the functional bureaus will provide such information to the appropriate
        Leahy POC at the relevant post, DRL/SHR, and the regional bureaus, when needed, as part
        of the vetting process and help ensure that vetting is being conducted based on the source
        of funds rather than the implementing agency. For example, International Narcotics
        Control and Law Enforcement (INCLE) funds appropriated for the Ofiice to Monitor and
        Combat Trafficking in Persons (J/TIP) projects might be given to an IO, an NGO, or
        another U.S. Government department or agency for implementation. These organizations
        must coordinate with the appropriate U.S. embassy where they are implementing projects
        to ensure security forces are Leahy vetted.

        The functional bureaus must ensure that participants in events involving security force
        members coming from a number of countries, such as activities arranged by the United
        Nations Office of Drngs and Crime in Vienna, are vetted in the home country of their unit.
        The DRL intranet home Leahy vetting portal page has a document showing the principal
        POC in each regional bureau if a question arises about who coordinates vetting in a
        particular country.

        The functional bureaus must plan, evaluate, and promote efforts for remediation, including
        offering assistance to bring to justice those responsible.

              4. The Office of the Legal Adviser (L) advises State on the application of statutory
        provisions to State programs.

              5. Leahy Working Group



                                            SENSTIVE BUT UNCLASSIFIED



                                                        18



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 24 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        The Leahy Working Group (LWG) is a body of representatives from each of the bureaus,
        which collaborate to implement Leahy vetting, including: DRL, the six regional bureaus,
        the Special Representative for Afghanistan and Pakistan (SRAP), PM, INL, INR, and L,
        and, as appropriate, DoD. This working group will meet quarterly, or more frequently as
        needed.

        Defense Department

              1. Combatant Commands

        The Combatant Commands name a POC for implementation of the DoD Leahy Law.

        They work closely with the Joint Staff regional directorates to determine effective security
        cooperation and engagement programs, giving particular attention to detennining in
        advance of planning which units are not likely to present serious human rights issues.

              2. Joint Staff

        The Joint Staffs Deputy Directorate for Global Policy and Partnerships (DD-GPP) is the
        Joint Staff lead for policy issues related to the Leahy Law. As such, it:

             Serves as the interface between OSD and the Combatant Commands for the
             generation of policy guidance and oversight of the implementation of the DoD
             Leahy Law.
           - Serves as the Joint Staff and Combatant Command representative at all Remediation
             Review Panels and Senior Remediation Review Panels.
           - Solicits feedback from the Combatant Commands to determine more effective ways
             to implement the law.

              3. OSD

        The OUSD(P) provides policy guidance and oversight of implementation of the DoD
        Leahy Law. The OUSD(P)/Stability and Humanitarian Affairs (OUSD(P)/SHA) is the
        DoD lead for policy issues related to the Leahy Law. Working closely with the Joint Staff
        and OUSD(P) regional offices, OUSD(P)/SHA develops, coordinates, and oversees
        implementation of the law for all DoD-funded assistance; evaluates and submits for
        decision all requests for waivers or exceptions under the DoD Leahy Law; and coordinates
        the congressional notification and reporting process within DoD. OUSD(P)/SHA will
                                          SENSTIVE BUT UNCLASSIFIED



                                                      19



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 25 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        convene and lead, for DoD, all Remediation Review Panels and Senior Remediation
        Review panels and provide advice to the DoD Components on requests for other
        exceptions and waivers to the law. OUSD(P)/SHA will be the primary interface for DoD
        with Congress on issues related to implementation of the DoD Leahy Law.

        OUSD(P) also coordinates with the DoD General Counsel to ensure that DoD
        implementation is consistent with the law.

        Finally, OUSD(P) identifies challenges to implementation of the law as they arise.



        Agencies implementing programs with funds subject to the Leahy Laws should name a
        POC and ensure that their program implementation staff is aware of the Leahy requirement
        and legal compliance with them under the direction and supervision of the Chief of
        Mission.

        LEAHY VETTING PROCESSES

        INVEST

        For more detailed steps for processing at Post, see Appendix B.

        The official system of record and medium for conducting Leahy vetting is the INVEST
        system. INVEST can be accessed only through SharePoint in the State OpenNet system to
        authorized users with a need-to-know. The INVEST system should replace most paper
        files at Posts by maintaining records electronically prior to being permanently archived.
        Any additional paper records necessary to demonstrate due diligence in vetting procedures
        must be maintained in accordance with State policy. DRL/SHR is the DOS lead for access
        to and assistance in using INVEST and workflow at Post.

        INVEST is an official system of record. Only those names subject to Leahy vetting should
        be entered into the INVEST system. Creating fictitious or test cases or entering names not
        subject to Leahy vetting is not permitted.



        INVEST submission timelines

                                          SENSTIVE BUT UNCLASSIFIED



                                                      20



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 26 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        A minimum of 10 working days is required for Washington, DC-based personnel to vet.
        However, more lead time raises the probability of successfully vetting candidates in time
        for their training or assistance. Check with your regional bureau to find out how much
        lead time is required for a vetting request from your region. Short-fuse requests lessen
        domestic vetters' efficiency and jeopardize the timely provision of assistance. Posts can
        avoid the difficulty created by having to cancel or reschedule training by allowing
        adequate lead time. Posts are also encouraged to identify units with which they might like
        to work and vet them in advance before particular assistance is identified. If Post is
        preparing a particularly large number of cases, the Post POC should notify DRL and the
        regional bureau and determine whether more lead time will be required.

        Posts should ensure that offices providing assistance are aware of the vetting time lines and
        abide by them. It is understood that expedited requests sometimes cannot be avoided and
        that State will try to complete such requests, recognizing that processing such requests will
        delay the response to other cases that were filed in a timely manner.

        Processing at Post

        This section outlines State's-suggested workflow for Leahy vetting at overseas Posts.
        State recognizes that Posts vary widely regarding volume, other agency presence, and
        complexity of vetting. Questions on best practices, Post's standard operating procedure,
        and workflow can be directed to the regional bureau POC and DRL/SHR.

        Posts should have more than one INVEST supervisor so that someone can back up the
        primary POC when needed. State recommends that all sponsoring offices have at least one
        INVEST approver or viewer. Post human rights reporting officers in POL should have an
        INVEST Supervisor role whether or not they conduct the day-to-day vetting. It is also a
        best practice to set up a collective email group for post INVEST Supervisors, Approvers,
        and Viewers and inform domestic vetting counterparts so that time-sensitive
        communications such as domestic vetters needing more detailed unit information or
        researching a report do not fall through the cracks.

        Step 1: After an implementing or sponsoring office at Post (or elsewhere) has identified
        and proposed assistance and notified the appropriate office at Post, an office (hereafter
        referred to as sponsoring office) at Post identifies individuals or units subject to Leahy
        vetting.
                                          SENSTIVE BUT UNCLASSIFIED



                                                      21



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 27 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Step 2: The sponsoring office enters the relevant data into the INVEST excel batch
        template spreadsheet that will then be uploaded into INVEST. At some lower volume
        Posts, the lead Leahy POC creates the batches after sponsoring offices send a completed
        INVEST batch template spreadsheet.

         Step 3: The lead Leahy vetting POC for Post (most commonly in the political section
        conducts mandatory INVEST document library and data base checks. The lead POC
        adjudicates cases previously not approved or eligible for "one year good for" matching.
        For Posts in Fast Track countries, lead vetters must conduct open-source Internet searches
        before completing batches. For Posts in non-Fast Track countries, this search is
        recommended but discretionary. Some Posts wish to find reports on the Web and provide
        their own assessment in advance prior to submitting them to State in Washington, DC.

        Step 4: The lead POC emails relevant Post sections to complete the review of classified
        and unclassified files for credible information of a GVHR using INVEST's Email Sections
        functionality.

        All political sections are involved in preparing the annual reports on human rights
        practices and thus must clear nominations subject to Leahy vetting. State considers
        CLASS (Consular Lookout and Supp01i System) checks on individuals to be essential due
        diligence. Some Regional Security Officers (RSO)-run CLASS checks, but at most Posts
        Consular Sections (CONS) perform this function. Some vetting teams also have RSOs
        conduct a wider U.S. Government namecheck with the process explained in 11 State
        120665 (transmitted secret, RSO channel). Otherwise, State defers to Post regarding
        which sections clear within the mission.

        When vetting the name of a unit within a mission, State understands that not all sections
        maintain information about units but rather only maintain information about individuals.
        For example, CLASS only has information about individuals. No additional processing is
        possible by those sections for clearing a unit name. Other sections, such as sponsoring
        sections including DoD offices and the political section, would be expected to be familiar
        with units.

        If credible derogatory information is found that an individual or unit has committed a
        GVHR or other disqualifying factors, that individual or unit must be denied clearance to
        participate in the program. If other disqualifying factors arise that do not constitute a
                                          SENSTIVE BUT UNCLASSIFIED



                                                      22




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 28 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        GVHR, Post, the regional bureau, and the functional bureau, depending upon the nature of
        the derogatory information, will make a policy determination on the case. Information
        about the nature of the offense must be entered into INVEST and the tainted individual or
        unit must be rejected or suspended in INVEST, depending on which action is more
        appropriate. Neither classified information nor the specific information in CLASS,
        however, can be put into INVEST.

        For more detailed information on steps taken in the event derogatory information comes to
        light, see "If Derogatory Information Is Found During Vetting at Post" (p.25, below)

        Step 5: Sections vetting names within the mission infom1 the Leahy vetting POC of the
        results of their searches. The Leahy vetting POC then enters the results in INVEST. If
        clearing sections also sponsor nominations and have users with an Approver role, they can
        enter section results in INVEST. Those clearing sections not sponsoring training do not
        need access to INVEST.

        Step 6: The lead Leahy POC for Post completes a batch when Post vetting is finished.
        INVEST then forwards to State in Washington, DC (unless the Post is in a Fast Track
        country, in which case INVEST will stamp the batch approved).    I                              B?(E)


          ___jINVEST moves to the completed batch from Post vetters' "ToDo List" to their
        "Review List." Post can check the status of State-processing from the Review List.

        Except for Posts in Fast Track countries (see below), Leahy vetting is complete only when
        the INVEST server sends system notification to Posts that State vetting is complete via
        email with a Final Results batch spreadsheet attached showing disposition of each member
        of the batch and a certification date. Training or assistance may not begin until that
        notification is received and disposition of participants indicates they are approved.

        Processing at the Department:

        Step I: Once the batch is forwarded to State in Washington, DC, the regional bureau and
        DRL vetters will perform their respective searches. DRL vetters must conduct an open-
        source Internet search. A ClassNet search on InteLink is strongly recommended for DRL
        vetters, where appropriate. GEO (regional bureau) vetters must conduct searches using the


                                          SENSTIVE BUT UNCLASSIFIED



                                                      23



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 29 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Next Generation Trident (NGT) search engine. Use of the INVEST internal search and
        Targeted Search too] is not required for Washington vetters.

        Step 2: Sometimes domestic vetters find information that requires Posts to assess or
        research the information. In such cases, the domestic vetter will contact the Post lead
        Leahy POC to request additional information from the sponsoring offices.

        Step 3: If no derogatory information is found, DRL and the regional bureau will clear the
        batch and the regional bureau will take the Final Disposition action in INVEST, which
        triggers a system-generated email to post INVEST users depending upon their INVEST
        roles of batch completion with a Final Results spreadsheet attached showing disposition of
        each batch member. Sponsoring offices must check that batch spreadsheet for rejections,
        suspensions, cancelations, or holds. If vetting at the Washington, DC, level reveals
        derogatory information, see steps outlined in the section, "If Derogatory Information is
        Found in Washington." Posts in Fast Track countries can generate a Final Results
        spreadsheet by retrieving the batch with the Batch Search administrative form.

        After the Batch is Completed:

        Step 4: When the regional bureau vetter performs the Final Notification action, INVEST
        sends an email to certain Post users, depending upon their roles, and moves the completed
        batch from the Review List to ToDo Lists. The Post POC and other users should remove
        the batch from their ToDo Lists.

        Workflow for Vetting Starts in the Home Country of the Unit

        Some domestic and overseas offices arrange training or assistance for individuals and units
        in multiple countries. Some sections in embassies have regional responsibility and arrange
        assistance for multiple countries.

        State's policy is that Leahy vetting for units must originate in the home country of the unit
        nominated for assistance, or, for individuals, in the home country of the unit in which the
        individual is a security force member.

        The citizenship of individuals is not the determining factor. For example, if a New
        Zealand citizen is a member of an Australian security force, U.S. Embassy Canberra would


                                           SENSTIVE BUT UNCLASSIFIED



                                                      24



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 30 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        be the lead. If a New Zealand security force member is seconded to an Australian security
        force unit on assignment oflimited duration, U.S. Embassy Wellington would be the lead.

        If offices or entities responsible for training or assistance identify individuals or units
        subject to Leahy vetting, the relevant vetting information must be sent to the U.S. embassy
        in the home country of the units or the individuals' units to initiate the Leahy vetting
        process.

        To find the Leahy POC in a particular Post, consult the regional bureau's POC file at the
        DRL intranet Leahy vetting portal page.

        http://drlj.state.sbu/lv/default.asp Please copyDRL-SHR@state.gov.

        The sponsoring office should send a completed and validated INVEST batch template
        spreadsheet (available at the same URL) to the POC in the embassy. Normally, the vetting
        Post should vet nominations received in this way. When vetting is complete, it should
        forward the final notification email from INVEST to the inquirer. If an NGO or IO is
        implementing a program with Leahy-applicable funds, the vetting Post should just inform
        the organization which names pass the vetting process and which do not rather than send
        the final results spreadsheet, which is "sensitive but unclassified" (SBU).

        If the security force member is on detail to a diplomatic Post, such as defense attaches in
        Washington, DC, Posts should vet the individual but not the mission to which the member
        is assigned.

        Any questions on home unit vetting can be directed to DRL/SHR and the relevant regional
        bureau.

        If Derogatory Information Is Found During Vetting at Post

        If Post finds credible information that a security force unit has committed a GVHR, Post
        should note in INVEST the nature and context of the derogatory information and upload
        any relevant documents and note the nature and context of the derogatory infonnation.

        If the information is sourced in the host country, the Post vetting team should assess it and
        make the determination. If Post is unsure whether the derogatory information is credible,
        such as when the source is in another country, or whether the behavior would constitute a
        GVHR, Post is strongly recommended to add appropriate notes and supporting
                                           SENSTIVE BUT UNCLASSIFIED



                                                      25



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 31 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        documentation, if available, to INVEST. It is also recommended that Post inform
        Washington-based vetters by email. Post could also use the INVEST "Request Guidance
        function." This function can also be used to alert State to a "hit" that Post has evaluated
        and discounted.

        At this point, Post should either reject or suspend the case (See "Selecting the Proper
        Leahy Outcome in INVEST" section below) if it has not used "request Washington
        guidance" option. If the information is classified, the INVEST note should only indicate
        that classified information was found and provide the phone number of the office that
        found the information. Post should also set up folders available to cleared personnel with
        a role in Leahy vetting on a shared drive in ClassNet. Note that details of a consular
                           not be entered into INVEST. Posts should not use the Request Guidance          B?(E)
                                               See further guidance below.

        Dispute Resolution at Post

        Post vetting teams, in consultation with Post senior management, should establish a
        process for resolving cases in which sponsoring offices push back on rejections or high-
        profile cases or sensitive ones involving classified or imprecise information or those with
        potential bilateral policy implications. For DoD-sponsored activities, the SDO/DATT or
        SCO should be included in the decision-making and dispute resolution processes. Most
        Posts have a committee chaired by the DCM and senior members of the Leahy vetting and
        Post security assistance team.
                                                                                             B?(E)


                                                                                                  0
                                                                                                  n

                                                                                                      e




                                          SENSTIVE BUT UNCLASSIFIED



                                                      26



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 32 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED
                                                                                               B7(E)_,




                                                                                               B7(E)'




                                          SENSTIVE BUT UNCLASSIFIED



                                                      27



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 33 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED




                                                                                               B?(E)----1




        Selecting the Proper Leahy Vetting Outcome in INVEST

        Leahy vetters at Post and in Washington, DC, will record the outcome of each Leahy
        vetting case in the INVEST system. The following options are available and should be
        selected in circumstances described below and in "INVEST Build 1.7 Release Bulletin-


                                          SENSTIVE BUT UNCLASSIFIED



                                                      28



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
                    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 34 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                                SENSITIVE BUT UNCLASSIFIED

        Post" and "INVEST Build 1.7 Release Bulletin-Domestic," available on the INVEST
        homepage and Leahy Document Library at http://drl.j.state.sbu/lv/default.aspx:

        Approve. Select "approve" when:

        -- The unit, unit commander, or individual is assessed not to be credibly implicated in a
        GVHR or any other circumstances that would prevent approval on other policy grounds
        (e.g., restrictions related to a coup, terrorism, corruption, cases submitted retroactively, and
        others. If in doubt, query the country team, regional bureau, and DRL-SHR@state.gov
        for assistance.)

        -- A previously non-approved unit has been determined by State through the procedures
        established in the remediation policy to have met the necessary threshold for the
        resumption of assistance. (See Appendix G.) Cases can also be approved if new
        information leads State to conclude that the original information was not credible.
        (INVEST users should reference the previously non-approved case in the INVEST case
        notes of the approved case to ensure that a complete and accurate record is maintained.)

        Suspend. Select "suspend" when:

        -- Derogatory information on the nominated unit or individual exists, but the credibility of
        the information is not yet fully assessed, or other circumstances exist that prevent a final
        decision. When suspending a case, INVEST users must select whether the preliminary
        derogatory information discovered is for GVHR or Non-GVHR/Policy such as terrorism,
        corruption, or other policy concerns. Users should also select if the derogatory
        information applies to a nominated individual, unit, or both, and provide comments in
        INVEST.

        Cancel. Select "cancel" when:

        -- The case cannot be completed for administrative reasons. Reasons for "cancel" in
        INVEST are: Assistance Canceled; Assistance start has passed; Duplicate Entry;
        Erroneous Data; Lack of Information to Initiate Vetting; Leahy Vetting not Required; or
        Other. Users should also provide comments in INVEST to cancel. Do not use cancel if
        derogatory information of any kind has been found.

        R CJ.ect.    se1ect " reJ.ect" wh.en:
                                                SENSTIVE BUT UNCLASSIFIED



                                                            29




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 35 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        -- Credible information exists that implicates the unit or individual nominated in a GVHR,
        and no other circumstances exist that allow approval, as described in the approval section
        above (e.g., a determination in accordance with the remediation policy that the perpetrators
        have been brought to justice). In cases such as drug trafficking, ten-orisrn, conuption,
        criminal activity, or similar illicit behaviors are suspected or confirmed, Post or the
        regional bureau can recommend rejection based on policy grounds. In INVEST, users
        must select "reject," but in this case should choose Non-GHVR/Policy as the "hit" type.
        Do not use reject in the case of unassessed, ambiguous, or unsubstantiated information or
        for administrative reasons of any kind. Users should also specify whether the hit applies to
        an individuat unit, or both, and provide comments in INVEST.

        If Derogatory Information Is Found in Washington

        After assessing the credibility of allegations discovered while vetting in Washington, DC,
        State will notify Post and, if necessary, solicit additional information and an investigation
        of the derogatory information. If Post and Washington, DC, bureaus (and DoD in cases of
        DoD-funded assistance) are in agreement that the information is credible, the case will be
        rejected in INVEST.

        In the vast majority of cases, Post, the regional bureau, DoD (for DoD-funded assistance),
        and DRL reach consensus about whether the case can be approved. If the regional bureau
        is not satisfied with the outcome, then an Incident Review Team (IRT) request should be
        made, and DRL must respond to that request within two weeks. The IRT should include,
        at the Office Director or Deputy Office Director level, DRL/SHR, the regional bureau's
        Leahy action officer, the relevant DRL and regional bureau countly officers, program
        officers from the sponsoring bureau (typically INL or PM), INR (for information and
        analysis purposes only), and an L attorney. For DoD-funded training, a representative
        from DoD is invited to provide relevant factual information, but does not participate in
        corning to consensus. However, DOS will consult with DoD throughout the decision
        process to ensure that all relevant infonnation is available for DoD's separate decision
        process. The IRT process usually requires several weeks and may require access to
        classified information in INR. State may request Posts to contact the host nation for
        additional infonnation as well.

        Following each IRT meeting, DRL/SHR will draft a Statement of Conclusions and
        distribute it via email. If warranted, once the IRT has reached a conclusion, a memo to
                                          SENSTIVE BUT UNCLASSIFIED



                                                      30



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 36 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        Assistant Secretaries and a cable to Post drafted by the regional bureau will provide the
        result of discussions and action to be taken (e.g., no further action necessary, demarche
        host government, suspend assistance, proceed with assistance, etc.). Results will be
        recorded in INVEST and appropriate action taken normally approval or rejection.

        If the IRT is unable to reach consensus, the issue in dispute will be referred to the Front
        Office level.

        If a consensus is still not reached, a split decision memo may be sent to the lowest level
        State principal with oversight of the disagreeing bureaus. This will often be the Deputy
        Secretary. Once a decision is reached, DRL will update INVEST and include a summary
        of the review.

        Appeal beyond the IRT is a very rare occurrence.

        DoD-Funded Programs

        State's only obligation when performing vetting for DoD programs is to provide DoD with
        pertinent derogatory information. DoD is responsible for compliance with the DoD Leahy
        Law and ultimately decides which units or individuals it will train with its funds. In
        practice, State makes recommendations to maintain consistency of practice and message.

        DoD Leahy Law compliance issues for those DoD entities under COM authority will
        require the COM's approval. Posts' Leahy Vetting SOPs must define a process for dispute
        resolution and handling sensitive cases. Should a DoD-affiliated entity not under COM
        authority wish to proceed with training in a case where derogatory information has been
        discovered, the DoD entity must obtain DoD approval, including from DoD's Office of
        General Counsel. As per the DoD Leahy law, any decision by DoD to proceed with
        training despite a finding of derogatory information in the vetting process will be made
        only following consultations between State and DoD at the headquarters level in
        Washington. The Leahy Vetting team should ensure that the COM is fully and currently
        informed of any such effort, and the COM should provide State with all the facts known to
        the mission and his or her recommendation. Note that unlike the State Leahy Law, the
        DoD Leahy Law includes a waiver authority, but DoD has never exercised this authority.




                                           SENSTIVE BUT UNCLASSIFIED



                                                       31



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 37 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        WORKING WITH THE PARTNER COUNTRIES

        Building and maintaining productive relationships with partner country security force
        officials are critical to program success. It is important for host countries to understand
        relevant U.S. law and what information is needed for compliance. The appropriate host
        government officials to engage on Leahy vetting topics vary from country to country and
        program to program. Posts are best positioned to determine strategy. Keeping appropriate
        senior officials abreast of changes in law revisions, policies, or country-specific issues is
        recommended. Posts' contacts within the host country security forces often are able to
        provide additional information to limit the impact of derogatory information. In addition,
        host-country cooperation will also be essential to provide information needed to determine
        whether a security forces unit restricted under the Leahy Law has been remediated.

        Offices sponsoring training in countries with a history of human rights problems should
        take into account the human rights record of the security force units in their plans for
        training and other assistance. Posts in such countries should seek to minimize open-ended
        invitations for the host government or security forces to nominate candidates, but instead
        provide the host government a sh011 list of units/officers from which to do so. By taking
        such steps at the outset, State will be able to engage units that are unlikely to have
        committed GVHRs. Nominating offices should keep in mind that individuals who have
        committed GVHRs while in another unit may not receive training or assistance even if
        they are now in a unit that otherwise is eligible. Likewise, units that are under a
        commander who committed GVHRs with a previous unit may not receive assistance for
        such time as that individual remains in command.

        Posts may also consider best practices such as asking the partner government to:

        • Submit alternate units and individuals in case primary candidates are not approved.

        • Advise Post of units and individuals it intends to nominate for assistance over the next
        year. This will allow Post and State in Washington, DC, to vet them proactively (see
        below) and steer the partner away from fonnal nomination if problems are identified.

        • Ensure all required information for vetting is included in the initial submission and
        provide prompt responses to follow on questions.


                                           SENSTIVE BUT UNCLASSIFIED



                                                      32



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 38 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        • When possible, submit whole-named units rather than individuals. In such cases, only
        the names of the unit and its commander need to be vetted.

        • Ensure that personnel from units not included in the nomination do not attempt to attend
        an approved assistance event.

        Duty to Inform Host Governments

        Section 620M( c) of the FAA provides: "In the event that funds are withheld from any unit
        pursuant to this section, the Secretary of State shall promptly inforn1 the foreign
        government of the basis for such action and shall, to the maximum extent practicable,
        assist the foreign government in taking effective measures to bring the responsible
        members of the security forces to justice."

        14 State 77718 provides guidance on implementation of this provision. If a unit is rejected
        in INVEST due to credible information of a GVHR, Posts should, within 60 days, inform
        the host government of the decision and report such notification via cable within 30 days
        of doing so. DRL will reference these messages in INVEST to document compliance.
        The following information should be included: date of the notification; unit from which
        assistance was withheld; title of host nation official notified; title of U.S. Government
        official making notification; any requests for additional guidance or resources from State;
        and any other information Post wishes to report.

        Post will contact the regional bureau and DRL for additional guidance on ways to broach
        the subject of a denial of assistance to the host nation.

        Post will, whenever practicable, provide the information on which the determination was
        based to the host government. When sensitive sources and methods are involved, Posts
        may simply cite the text of section 620M( a) of the FAA as the basis for denial.

        Cases rejected for non-GVHR reasons, suspended, canceled, on hold, or in Process Review
        in INVEST do not trigger the duty to inform. In these circumstances, Posts may elect to
        notify host governments if useful for achieving Leahy objectives.

        There is no "duty to inform" requirement in the DoD Leahy Law; the duty to inform
        applies solely to assistance authorized by the FAA or AECA. Although it is not required,
        Posts may elect to notify in these cases as well.

                                          SENSTIVE BUT UNCLASSIFIED



                                                      33



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 39 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        Post should advise the partner government of our willingness to assist in a credible effort
        to investigate and bring perpetrators to justice.

        Make Public Rejected Units

        Section 620M( d)(7) of the FAA requires State to:

        "make publicly available, to the maximum extent practicable, the identity of those units for
        which no assistance shall be furnished pursuant to [the Leahy Law]" (please see 13
        STATE 3371).

        This process is managed by State in Washington, DC, in coordination with relevant posts.

        Fast Track

        Candidates from Fast Track countries must be vetted at Post but not by State in
        Washington, DC. Fast Track is applicable to both State and DoD programs that are
        subject to Leahy vetting. Countries approved for such Fast Track vetting status must:

        • Have a record of respect for human rights and no serious systemic problems, including
        problems with impunity for past human rights violations.

        • Have a longstanding history of respect for human rights such that it is not likely that
        there are gross violators of human rights in the countries' security forces.

        •Be a functioning democracy.

        If derogatory information arises about systemic or recmTing human rights abuses in a Fast
        Track country, a country can be removed from the Fast Track list. If a bureau wishes to
        nominate a country to add to the Fast Track list, it can write a justification and present it to
        DRL/SHR and, ifDRL agrees, DRL/SHR will inform Post and provide instructions on
        how to adjust its workflow. Host countries should not be advised of such decisions.
        Before adding a new country to the Fast Track list, DRL/SHR will consult with Congress.

        The most recent list of Fast Track countries can be found on the DRL intranet Leahy
        vetting portal page:




                                            SENSTIVE BUT UNCLASSIFIED



                                                       34



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 40 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Equipment and Non-training Assistance Vetting

        Units receiving equipment, technical support, or other non-training assistance provided by
        State and DoD must be screened in accordance with the Leahy law and State policy. Some
        Posts enter equipment and similar assistance into INVEST. The commander of the unit
        and the unit should be vetted when receiving assistance. Each individual member of a unit
        receiving equipment need not be vetted. Posts should direct questions on this topic to their
        regional and functional bureau Leahy POC and DRL/SHR, who will review and discuss
        with State (L ), if appropriate.

        Proactive Unit Vetting

        Posts can improve assistance planning efforts by implementing a forward-looking
        assistance and vetting strategy. This can be done by identifying and submitting units for
        vetting in advance of their specific training or assistance activity, including material
        assistance. Proactive vetting can help avoid last minute crises by identifying and resolving
        potential derogatory information. Extra lead time enables Posts to work with host
        governments to identify alternatives when credible information about a GVHR is found.
        In Posts where this practice is currently employed, the proactive model allows all entities
        to plan ahead. During the assistance planning phase, DRL, in collaboration with regional
        bureaus, can work with Posts to help identify security forces that are approved for
        receiving assistance. The proactive identification of units can help support development of
        engagement strategies that achieve broad security objectives while remaining compliant
        with the Leahy Law. It can also be useful to inform host governments about which units
        are permitted to receive assistance and which assistance might not be delivered until some
        hard-to-pinpoint time in the future.

        INVEST 2.0 will provide more robust features for utilizing information on units developed
        either for particular assistance or through pro-active unit vetting.




                                          SENSTIVE BUT UNCLASSIFIED



                                                      35



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 41 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        RULES OF PRACTICE

        Movement Between Units: In general, if one or more members of a unit, including the
        commander, are credibly implicated in a GVHR committed while in that unit, the unit and
        its members, including the commander, are restricted from applicable assistance until the
        government is taking effective steps to bring those responsible to justice in accordance
        with the Leahy Laws. When individuals move to other units, there may be implications
        for the receiving unit's eligibility for assistance, depending on circumstances described
        here:

              Personally Implicated Commander: If a unit commander is personally implicated
              in a GVHR, State policy is that a unit under his or her direct command and control is
              also restricted. If such a commander moves from an otherwise eligible unit to a new
              unit or leaves the security forces altogether, units fonnerly under his or her
              command can become eligible for assistance. For example, if commander Xis
              personally implicated in torture during a 1980 civil war and commands unit Y,
              which was created in 2000, unit Y will be ineligible for assistance until commander
              X leaves. After commander X leaves, if unit Y has not committed a GVHR, then
              unit Y can receive assistance again.

              Personally Implicated Individual: If individual members of a unit are implicated
              in a GVHR, the unit they belong to at the time of the GVHR is generally considered
              restricted until the government is taking effective steps to bring those responsible to
              justice. If a personally implicated individual moves to another unit, or leaves the
              security forces altogether, the unit they were a member of at the time of the GVHR
              generally remains restricted until the government takes effective steps to bring those
              responsible to justice or until the unit is fundamentally different. If individuals not
              personally implicated in a GVHR are transferred into a tainted unit, even if the
              GVHR occurred before the transfer, the individuals are still ineligible due to being
              in the unit. They will not be ineligible if they are later transferred to an untainted
              unit.

        Should an organizational element larger than an individual unit be implicated in a GVHR,
        it is possible that additional information could focus responsibility on an individual unit.
        Conversely, more information might identify elements of the larger formation that might
        be eligible for assistance. For example, if a battalion is implicated in an EJK, additional
                                          SENSTIVE BUT UNCLASSIFIED



                                                      36



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 42 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        information might identify the company responsible. In another example, if a battalion is
        involved in an EJK, additional information can identify companies not involved, such as
        companies stationed in a different location. In most military organizations, the company is
        generally the lowest level that can be implicated or exculpated. Also, for example,
        credible information identifies an intelligence organization as torturing detainees.
        However, further information might identify that a particular intelligence unit plays no role
        in interrogations, potentially making it eligible for assistance.

        Time Limits on the Prohibition: The Leahy Law includes no time limitation on GVHRs.
        Post should look as far back as the searches or records lead. If any credible information
        exists that an individual or unit has engaged in GVHR, no matter how long ago, those
        individuals or units must be excluded from assistance until the requirements of the
        respective Leahy Laws are met.

        Derogatory Information Not Related to GVHR: The Leahy law does not apply to
        conduct that does not constitute a GVHR. However, State does not ignore non-human
        rights-related derogatory information when found. If such information is found, the
        decision to continue assistance is a policy determination among Post, the functional bureau
        that provides funding, the regional bureau, and DoD for DoD-funded assistance. The
        policy decision may be not to provide the assistance. An individual may be determined by
        Post to be ineligible for U.S.-funded training or assistance for a wide variety of reasons
        unrelated to GVHR. Non-Leahy derogatory information can include: drug trafficking,
        terrorism, corruption, criminal activity, non-GVHR human rights issues that do not rise to
        the level of a GVHR, or similar behavior. State vetters may flag these non-Leahy-related
        hits for Post. If the sponsoring office wishes to proceed with the assistance, Post should
        follow the dispute and sensitive case-resolution process spelled out in its Leahy Vetting
        SOPs. In cases where the regional bureau disagrees with Post's determination to move
        forward with assistance, the regional bureau can make a policy recommendation for Post
        on the matter. If Post decides to proceed, it is recommended to add a note to the case in
        INVEST and send an email to the regional bureau and DRL-SHR. It is a best practice to
        notify Washington, DC (regional bureau POC, country desk, DRL/SHR and other relevant
        bureaus/agencies funding the assistance), when approval for non- Leahy determinations
        are made.


                                          SENSTIVE BUT UNCLASSIFIED



                                                      37



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 43 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Unit Versus Individual Vetting: Although the Leahy Law only addresses assistance to
        "units," it has been State policy to vet individuals identified for individual training in
        addition to the units to which they belong. Because assistance provided to individuals
        benefits their unit, the Leahy vetting process requires vetting the names of the home units
        of individuals receiving assistance or training. See the section on Proactive Vetting above
        and the paragraphs immediately below.

        Individuals: Assistance to individuals, such as an !MET-funded individual officer
        training course in the United States, requires individual vetting (individual and name of
        home unit). Persons nominated by State or DoD to receive assistance as an individual
        must be vetted by name, in addition to vetting the name of his or her home unit. However,
        formally vetting the unit and its commander permits the unit to qualify for "One Year
        Good For" vetting.

        Units: If multiple individuals identified for assistance or training come from the same
        existing unit, only the name of the unit (e.g., "66th Mechanized Infantry Battalion") and
        the name of the unit's commander need to be vetted. If multiple individuals planned to
        receive assistance or attend a training event come from multiple units, their home units
        should be formally "unit vetted" (i.e., vet the unit name and commander). The individuals
        need not be vetted separately unless Post wishes to do so due to local considerations.

        Typically, the organizational level appropriate for unit vetting would equate to the
        battalion or squadron level and equivalent units. Lower organizational levels might be
        appropriate if derogatory information is found on the higher level unit and the desire is to
        narrow the scope of the allegations. However, this step would be done in consultation
        with DRL/SHR and the regional bureau.

        For Joint Combined Exchange Trainings (JCETs), if the units participating in the exercise
        exist before and after the exercise, they should be unit vetted (unit name and commander).
        See the warning below about composite units. See the next section on units formed
        temporarily for a JCET.

        Units receiving equipment and/or training to use the equipment or any other type of
        assistance-funded support, including maintenance and technical support or construction
        services, should be unit vetted (unit name and commander).


                                           SENSTIVE BUT UNCLASSIFIED



                                                      38



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 44 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        NOTE: Unit vetting can save time compared to vetting many individuals, particularly if
        members from the same unit will be receiving training in subsequent months. Unit vetting
        is also consistent with the Leahy Laws. An added benefit is that unit and its individuals
        are eligible to be trained under the unit's "One Year Good For" policy. If Post knows it
        will be working with the same security force units repeatedly over the course of a year, it
        is encouraged to unit vet those units (name and commander) every year for as long as the
        cooperation might continue. Unit vetting in this way can reduce the number of last minute
        requests Posts might feel compelled to submit. See the caveat below about new or
        composite units.

        New and Composite Units: A "composite unit" is one in which a number of people are
        temporarily drawn together from already-established units to form a new unit specifically
        for the purposes of the training/assistance. They may or may not be re-convened in the
        future for a special purpose. Sometimes a composite unit is fom1ed temporarily for a
        JCET. More commonly, individuals from multiple units attend a training event.

        Individuals coming from formally vetted units (submitted as unit vetting in INVEST with
        unit name and commander) in the preceding 12 months need not be vetted individually
        even if attending with individuals from other units. There are some Posts where a
        sponsoring office always works with the same formally vetted few units. Whether to vet
        the individuals in a composite activity or unit is up to Post.

        At other times, new units are formed in reorganizations. Because newly formed units have
        no history to vet, individual members of a new unit must be vetted if the units from which
        they came have not been formally unit vetted within the past year (commander and unit
        name). The commander must also be vetted if not eligible for "One Year Good For" on
        his or her own.

        In both instances, (a composite unit formed for a temporary purpose or a new permanent
        unit formed in a reorganization), those individuals whose home unit has not been formally
        vetted (commander and unit name in the preceding 12 months) must be vetted as
        individuals. Whether to vet individuals who come from formally vetted units (unit name
        and commander) is at Post's discretion given the history, nature, and demographics of the
        security forces in host country.



                                          SENSTIVE BUT UNCLASSIFIED



                                                      39



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 45 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        Granularity of Unit Information: To ensure that Leahy restrictions apply to the lowest
        operational unit, it is essential to obtain detailed information regarding units operating in
        areas where a GVHR is alleged to have occurred, the areas of responsibility of such units,
        and the units' exact identities. Lack of information as to which specific units committed a
        GVHR may result in broader ineligibilities for assistance.

        Post should provide the smallest unit to receive assistance for vetting, no larger than a
        battalion for military units or a precinct for police units. In general, units should be
        between 300 to 800 members. This will provide the accuracy necessary to identify the
        destination of U.S. funds properly and prevent unnecessarily vetting a larger pool of
        candidates. Larger organizational names (brigade, division, regional police headquarters,
        etc.) help provide a good understanding of where the unit submitted for training falls in a
        given organizational structure.

        In cases involving specialized units, such as uniquely identified higher headquarters units
        or training institutions, the branch of service might be useful to distinguish the unit name.
        Posts should enter it in INVEST's Unit Alias field.

        Police, customs and border patrol forces, State-authorized paramilitary units, VIP
        protective services, and coast guards are commonly organized differently than military
        forces. For such units, location information is helpful (identifying a police station or
        precinct). Posts should work with host country counterparts to identify the appropriate
        uniquely identifiable organization element in such forces to enter into INVEST (e.g.,
        precinct, region allocation).

        The detail needed for unit identification may be unique to the country, security force, and
        unit type.

        Determining Whether an Individual Is Implicated in a GVHR: Many people share the
        same name. Try to discern whether the individual named in the Web page or database is in
        fact the individual you are researching by using various clues. For example:

        • Check for nationality. If the individual you are researching is an Argentine, and the
        Website has a suffix from another country (e.g. ".pe" for Peru or ".mx" for Mexico), it
        may be a different individual who happens to share the same name.


                                           SENSTIVE BUT UNCLASSIFIED



                                                      40




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 46 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        • Check for profession. If the individual you are researching is a police officer and the
        "hit" says that the person with the same name is a teacher, they may be different people
        who share the same name.

        • Check for age. Check the source to see if there is any hint as to the age of the person
        named therein, and see if there is at least a plausible possibility that the individual might
        have been involved. For example, if the date of birth (DOB) of the person you are
        researching indicates that the person is 54 years old, and the website indicates that a person
        of the same name graduated from college in 1999, they are probably not the same person.

        •Check parents' names.

        Vetting New Recruits: Most new recruits are assigned to training academies or boot
        camps and are not yet assigned to operational units. Some will not pass their training and
        will not make it to active operational units. For others, it might be several months before
        they complete their training and are assigned to a unit with which they will deploy. The
        intention of the Leahy Laws is to prevent units that are credibly implicated in GVHR from
        benefitting from U.S. training or other assistance. Consequently, as standard procedure,
        Posts that encounter new recruits in a U.S. Government-funded training program in an
        established training academy or organizational unit conducting training should vet the
        training academy or unit and its commander, but, subject to the criteria below, Post need
        not vet the new recruits individually by name.

        Unit-level vetting of the training academy or organizational unit conducting training may
        be done annually under "One Year Good For," provided that the unit must be re-vetted if
        derogatory information comes to light during the year. New recruits being trained at the
        training academy or by the organizational unit do not need to be vetted individually by
        name if the new recruit:

        1. Is genuinely a new recruit (i.e., has never served in a security force before); and

        2. Will not have reached his/her 24th birthday by the training date.

        New recruits who do not satisfy both of these criteria must be vetted as individuals, in
        addition to the vetting of the name of the training academy or organizational unit
        conducting training (unless it was vetted in the past year). For policy reasons, individuals


                                           SENSTIVE BUT UNCLASSIFIED



                                                      41



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 47 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        who would otherwise be considered "new recruits" per the above criteria must be vetted as
        individuals if they had previously served in non-state-authorized militias.

        Posts should inform host nation representatives who provide Leahy vetting information of
        our vetting criteria in the case of new recruits so that training centers are vetted as units,
        and only training candidates that meet the criteria for individual vetting (i.e., not genuine
        "new" recruits or over age 24) are submitted for vetting. This exception is at Post's
        discretion, but Post must inform the regional bureau and DRL/SHR if it does not want to
        use the exception, and explain why.

        Posts should be alert for any situations where training candidates are presented as new
        recruits, but circumstances raise a question whether they are genuine new recruits. In such
        a case, Post should request additional information from the security force representatives
        proposing the candidates. If Post does not receive satisfactory clarification, it should
        report the matter to State in Washington, DC (DRL/SHR and its regional bureau).

        "One Year Good For" Vetting policy: State and DoD both use a "One Year Good For"
        vetting policy. Under this policy, once a unit is vetted, that vetting remains valid for 12
        months, based on the date vetting was completed in INVEST if no subsequent derogatory
        information is found. For instance, if an individual or unit is cleared for a training event,
        they are eligible for all additional training events that begin within one year of the date
        they were authorized in INVEST. It is preferable to add individuals and units each time a
        training event occurs and to match the cases in INVEST so that the database has a more
        complete record of all assistance given. However, if during this one-year period
        derogatory information becomes known on an individual or unit that could affect their
        favorable vetting status, they must be re-vetted.

        INVEST data entry and "One Year Good For" pertaining to units:

        Unit names vetted during individual checks do not automatically benefit from "One Year
        Good For" unless the commander of the unit is also vetted. In order for the "One Year
        Good For" to apply to the unit of an individual candidate, unit and commander INVEST
        cases should be created with the Unit Records tab of an INVEST batch template
        spreadsheet. Any vetting of units in the Unit Records section must include an INVEST
        case for both the unit and commander of the unit.


                                           SENSTIVE BUT UNCLASSIFIED



                                                      42



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 48 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        When Post receives unit names that have been previously vetted by unit name and
        commander and are eligible for "One Year Good For," Posts should still enter the units in
        INVEST and state in case notes that the individual's unit was previously vetted, providing
        the batch number and certification date.

        Vetting Possible U.S. Citizens or Legal Permanent Residents (LPR): Some members
        of foreign security forces have a claim to U.S. citizenship or LPR status. As a matter of
        policy, State does not vet U.S. citizens or LPRs, including dual nationals. Security force
        members with U.S. citizenship should not be entered into INVEST. If Post discovers
        evidence of U.S. citizenship or LPR status before the individual is entered into INVEST,
        remove the individual from the spreadsheet. If the individual has been put into INVEST
        when U.S. citizenship or LPR status is discovered, cancel the case and add a case note
        "possible claim to U.S. citizenship," or "possible LPR," as appropriate.

        Rather than denying the nominee the opportunity for training or assistance, Post should
        formally vet the unit to which the nominee is assigned. In other words, vet the commander
        and the unit. Consistent with established unit-vetting policy, if the unit and commander
        clear, the individual can be trained. If State vetters in Washington, DC, find a case with
        evidence of U.S. citizenship, they must cancel processing and infonn Post to create a new
        batch to vet the nominee's unit (unit name and commander, submitted as a unit request in
        INVEST) formally.

        A security force member might have a claim to U.S. citizenship by birth abroad to one or
        both American parents, but that scenario is less likely to be known to Leahy vetters. Other
        security force member might be naturalized U.S. citizens. The practice described above
        for U.S. citizenship should be followed if it is discovered that the nominee is a naturalized
        U.S. citizen, or a U.S. citizen born abroad.

        For more information, see 9 FAM 303.8-S(H) in Appendix I and the INVEST bulletin
        American Citizens and Leahy Vetting.

        IO and NGO Programs: If the U.S. Government payment to the international
        organization is in the nature of a "grant" using FOAA or DOD AA funds (e.g., a payment
        for a particular training event, program, or even long-term capacity building), compliance
        with Leahy is required. If the funding for the assistance to be provided comes from the
        U.S. Government general-assessed contribution to the organization (i.e., percentage paid
                                          SENSTIVE BUT UNCLASSIFIED



                                                     43



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 49 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        by all member States) or from voluntary contributions to the international organization,
        Leahy vetting is not required. These funds are usually paid from the State Operations,
        Contributions to International Organizations (CIO) account, or from the Foreign
        Operations, International Organizations and Programs (IO&P) account.

        Similarly, NGOs that implement programs with security forces, such as anti-trafficking in
        persons programs with security forces using grants from J/TIP, must work with Posts in
        the countries where they are operating to ensure security force trainees are Leahy-vetted.
        The Bureau of Administration, Office of the Procurement Executive, Grants Policy
        Directive No. 47 provides guidance on standard terms for grants to NGOs implementing
        programs with security forces. See also the section above on vetting that must start in the
        home country of the unit.

        If an NGO or international organization is implementing a program with Leahy-applicable
        funds, the Post doing the vetting should just inform the organization which names pass
        vetting and which do not rather than send the final results spreadsheet.

        Peacekeeping Operations (PKO): State policy is to conduct Leahy vetting of security
        forces that are deploying on multinational peacekeeping operations, if and when those
        forces are receiving FAA or DoD-funded assistance. If an entire existing unit is being
        deployed, the unit and its commander should be vetted. For military personnel, individuals
        of the rank of major and above, if deploying to a composite multinational unit or to a
        different unit, will be vetted as individuals (their names and the names of their home
        units). Individuals below the rank of major do not need to be vetted unless they are in
        command of an operational unit. For police personnel, individuals should be vetted (their
        names and the names of their home units) if in command of an operational unit. However,
        any actions by units or individuals while deployed as part of a multinational force will be
        taken into account when the unit or individual returns to the command authority of their
        original country.

        Tips for Effective Unit Vetting:

        Try multiple searches with variations of the name, using the acronym, nickname, local
        language name, or English name of the unit.



                                           SENSTIVE BUT UNCLASSIFIED



                                                      44



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 50 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Try adding different search terms to narrow your search, such as: "human rights,"
        "extrajudicial killing," "disappearance," "shot," etc.

        When you've found derogatory information that is vague, unreliable, or otherwise limited,
        try to verify the information independently by performing additional searches on
        alternative terms related to the incident in order to uncover additional sources that may not
        mention the unit specifically.

        General Google search tips are available at:
        http://support.google.com/websearch/bin/answer.py?hl=en&answer=134479




                                          SENSTIVE BUT UNCLASSIFIED



                                                     45



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 51 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED




                                                Appendix A

                                          Text of the Leahy Laws

        The State Leahy Law, Section 620M of the Foreign Assistance Act of 1961, as amended:
        "Limitation on Assistance to Security Forces," reads as follows:

        (a) IN GENERAL. No assistance shall be furnished under this Act or the Arms Export
        Control Act to any unit of the security forces of a foreign country if the Secretary of State
        has credible information that such unit has committed a gross violation of human rights.

        (b) EXCEPTION. -The prohibition in subsection (a) shall not apply ifthe Secretary
        determines and reports to the Committee on Foreign Relations of the Senate, the
        Committee on Foreign Affairs of the House of Representatives, and the Committees on
        Appropriations that the government of such country is taking effective steps to bring
        responsible members to justice.

        (c) DUTY TO INFORM. In the event that funds are withheld from any unit pursuant to
        this section, the Secretary of State shall promptly inform the foreign government of the
        basis for such action and shall, to the maximum extent practicable, assist the foreign
        government in taking effective measures to bring the responsible members of the security
        forces to justice.

        (d) CREDIBLE INFORMATION. The Secretary shall establish, and periodically update,
        procedures to

        (1) ensure that for each country the Department of State has a current list of all security
        force units receiving United States training, equipment, or other types of assistance;

        (2) facilitate receipt by the Department of State and United States embassies of
        information from individuals and organizations outside the United States Government
        about gross violations of human rights by security force units;

        (3) routinely request and obtain such information from the Department of Defense, the
        Central Intelligence Agency, and other United States Government sources;

        (4) ensure that such information is evaluated and preserved;
                                           SENSTIVE BUT UNCLASSIFIED



                                                      46



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 52 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        (5) ensure that when an individual is designated to receive United States training,
        equipment, or other types of assistance the individual's unit is vetted as well as the
        individual;

        (6) seek to identify the unit involved when credible infonnation of a gross violation exists
        but the identity of the unit is lacking; and

        (7) make publicly available, to the maximum extent practicable, the identity of those units
        for which no assistance shall be furnished pursuant to subsection (a).



        The DoD Leahy Law, found in Section 362 of Title 10 of the U.S. Code, reads as follows:

        a) In General.

        ( 1) Of the amounts made available to the Department of Defense, none may be used for
        any training, equipment, or other assistance for a unit of a foreign security force if the
        Secretary of Defense has credible information that the unit has committed a gross violation
        of human rights.

        (2) The Secretary of Defense shall, in consultation with the Secretary of State, ensure that
        prior to a decision to provide any training, equipment, or other assistance to a unit of a
        foreign security force full consideration is given to any credible information available to
        the Department of State relating to human rights violations by such unit.

        (b) Exception. -

        The prohibition in subsection (a)(l) shall not apply ifthe Secretary of Defense, after
        consultation with the Secretary of State, determines that the government of such country
        has taken all necessary corrective steps, or if the equipment or other assistance is necessary
        to assist in disaster relief operations or other humanitarian or national security
        emergencies.

        (c) Waiver. -

        The Secretary of Defense, after consultation with the Secretary of State, may waive the
        prohibition in subsection (a)(l) if the Secretary determines that the waiver is required by
        extraordinary circumstances.
                                           SENSTIVE BUT UNCLASSIFIED



                                                      47



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 53 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        (d) Procedures.

        The Secretary of Defense shall establish, and periodically update, procedures to ensure that
        any information in the possession of the Department of Defense about gross violations of
        human rights by units of foreign security forces is shared on a timely basis with the
        Department of State.

        (e) Report.

        Not later than 15 days after the application of any exception under subsection (b) or the
        exercise of any waiver under subsection (c), the Secretary of Defense shall submit to the
        appropriate committees of Congress a report--

        (I) in the case of an exception under subsection (b ), providing notice of the use of the
        exception and stating the grounds for the exception; and

        (2) in the case of a waiver under subsection (c), describing--

        (A) the information relating to the gross violation of human rights;

        (B) the extraordinary circumstances that necessitate the waiver;

        (C) the purpose and duration of the training, equipment, or other assistance; and

        (D) the United States forces and the foreign security force unit involved.




                                           SENSTIVE BUT UNCLASSIFIED



                                                      48



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 54 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED




                                                Appendix B

                                          More About INVEST

       The following section gives more detailed               mainly/or Post INVEST users.
       Vetters in Washington, DC, and others may find it helpful to understand INVEST
       processing more fully. INVEST users are encouraged to take the FSI Distance Learning
       course, PP410: INVEST: Leahy Vetting at Post. They must read and befamiliar with the
       detailed instructions in the operational bulletins and announcements on the INVEST home
       page. The appendix contains graphic images of roles and workflow at Post and in State in
       Washington, DC




                                                                                     Domestic Batch Status,
                                                                                        your DRL/GEO


                                                                                  For Policy and
                                                                                  questions, contact:




                                                              6/23j2014 1:26 PM
                                                                                  INVEST User:




        The INVEST system is available to authorized users through SharePoint on the State
                                          SENSTIVE BUT UNCLASSIFIED



                                                     49



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
                Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 55 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        intranet, DRL intranet home page, Leahy vetting portal
        http://drl.j.state.sbu/lv/default.aspx. Having an OpenNet account is required. Access is
        granted on a need-to-know basis only. An existing INVEST supervisor may request
        adding or removing users with the link on the right side of the INVEST home page or
        DRL intranet home page, Leahy vetting portal. Other requests should be sent to
        DRL/SHR and.iNVESTProdSup-DG@state.gov.

        To access the INVEST SharePoint Home Page:



             2. No extra log on is required. However, INVEST works after accessing OpenNet
                with GO. INVEST is not available with a State Blackberry.


        No classified information of any kind may be entered into the INVEST system in any
        manner, including as an attachment or written in a note. If information is found either by
        the regional bureau in its INR search or by DRL in ClassNet searching, the note should say!
        simply, "INR [or ClassNet] hit found. Contact [office symbol & phone number]." The
        specific information in CLASS also must not be entered in an INVEST note due to the
        confidentiality of visa records imposed by Section 222f of the Immigration and Nationality
        Act.

        INVEST is an official system of record. Test or fictitious cases must not be created. Only
        names subject to Leahy vetting may be put into INVEST.

        The INVEST system processes candidates in batches. Each batch is associated with an
        assistance event such as a training or equipment issue event that has a start date and an end
        date, whether the event is a single training event or a series of training events. For
        example, if a military contingent is going to a U.S. military base for a series of training
        events, that series should be entered as one training event, with a start date and an end
        date, rather than as several events with separate dates for the various classes.

        A.      INVEST Roles at Post

        INVEST system users at Post may have one of five roles. FSNs can only hold the role of
        Submitter or Submitter2. Approvers, Supervisors, and Viewers must be cleared U.S.
        citizens with a need-to-know. A user can only be assigned to one Post. Posts accredited to
        more than one country should contact DRL/SHR for guidance.

                                          SENSTIVE BUT UNCLASSIFIED



                                                     50



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 56 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Submitter: This is a data entry only role. He or she can create batches by entering
        nominees and assistance data. The Submitter cannot assert that Posts' processing is
        complete, thereby launching Washington, DC, vetting or surf the database. Submitters do
        not receive system notification when Washington, DC, vetting is complete.

        Submitter2: In addition to submitter's capability, the Submitter2 also can search the
        Internet, add notes, and attach documents. The Submitter2 cannot thereby launch
        Washington, DC, vetting or surf the database. Submitter2 users receive system
        notification when Washington, DC, vetting is complete.

       Approver: Same capabilities as Submitter2. In addition, the Approver can launch emails
       to other embassy sections, enter the results, search INVEST's data base, and match cases
       under the "One Year Good For" policy. The Approver has the system capability to
       determine when Post vetting is complete and send cases to State in Washington, DC, but
       whether he or she is permitted depends upon Post's SOP. An approver must be a cleared
       U.S. citizen. Approvers receive system notification when Washington, DC, vetting is
       complete.

        Supervisor: Has the same abilities as the Approver but can also assign levels of access to
        the Post INVEST system users. The Supervisor also determines which embassy sections
        will be notified and enters corresponding email addresses for the messages. Supervisors
        must maintain the Default Post Sections list as personnel rotate in the sections clearing
        names at Post. The INVEST Supervisor is a role within the application, not necessarily a
        supervisor in the normal sense. This role should be held by more than one person at Post
        for flexibility, such as the officer ultimately responsible to comply with Leahy-vetting
        requirements as well as the officer who manages day-to-day vetting. A supervisor must be
        a cleared U.S. citizen. Supervisors receive system notification when Washington, DC,
        vetting is complete. State expects the lead Leahy POC, at least one back up, and the
        human rights reporting officer in the Political Section to be Post INVEST supervisors.

        Viewer: Can view cases in the database for prescribed region and funding sources and can
        add notes and make attachments. The Viewer cannot enter or approve cases. Viewers
        must be cleared U.S. citizens. Viewers do not receive system notification when batches
        are complete.

        B.     Processing INVEST Batches




                                          SENSTIVE BUT UNCLASSIFIED



                                                     51



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 57 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Step 1. Enter the Relevant Data Into INVEST




             Blank Forms




        Access the Blank Forms tab. There are two ways to input assistance data into INVEST: 1)
        Create and upload an INVEST batch template spreadsheet (available at DRL intranet
        Leahy-vetting portal page                                    or 2) manually enter a batch
        directly into INVEST.

        When creating a batch in INVEST, mandatory fields are outlined in red. They include:
          1. At least one name field (include the individual's full name with only the last name
             in FULL CAPS).
          2. Date of birth.
          3. At least one place of birth field (besides country).
          4. Country to search.
          5. Unit type (military, police, or other).
          6. Unit name.

        Country to Search: This should be the home country of the unit. If an individual is born
        in a different country, then the country of birth must be the country in which he or she was
                                          SENSTIVE BUT UNCLASSIFIED



                                                     52



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 58 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        born, which is necessary for CLASS checks, but the country to search would be the home
        country of the unit. For example, a Tajik security force member who was born in
        Uzbekistan, would have Uzbekistan for country of birth, but Tajikistan for the country to
        search.

        Standard Practice for Entering the Names of Individuals: INVEST has five numbered
        fields for names. Only one name should be entered per field. Surnames only should be in
        ALL CAPS. Due to the wide variety of names across regions, no single naming
        convention can be imposed for world-wide use. Post vetting teams in consultation with
        consular sections should establish their own naming conventions suitable to their host
        country, including for names that might have more than five elements. Washington, DC-
        based vetters in DRL and GEO regional offices may adopt naming conventions for Posts
        in their regions.

        Standard Practice for Entering Unit Names: The unit name should be fully spelled out
        in English. In the "Unit Alias" field, it is also strongly recommended to list any aliases,
        acronyms, or native language appellations.

        Units and "One Year Good For": Units are eligible for the "One Year Good For" policy
        when a unit case and a corresponding commander case are created and vetted and there is
        no subsequent derogatory information found. Unit and commander cases are displayed
        under the Unit Record() section of INVEST. An individual case vetted under the
        Individual Records section will not result in "One Year Good For" eligibility for the unit,
        despite the fact that the unit's name was vetted. Even if a sponsoring office is eligible
        under "One Year Good For," the nominee should still be entered into INVEST.

        When Post receives a request for an individual candidate who is in a unit that has already
        been vetted by unit name and the commander and is eligible for "One Year Good For,"
        Posts should state in INVEST case notes that the individual's unit was previously vetted
        within the past year, and provide the batch number and certification date. Prior to linking
        the current and previous cases in the system when utilizing "One Year Good For," Posts
        are required to conduct both the INVEST database and document library searches in case
        derogatory information was found subsequent to the previous approval.

        The Link Between Unit Cases and Unit Commanders: In the Unit Records section of
        the vetting batch screen, a unit case cannot be created without a corresponding case for the
        commander. INVEST will automatically create a vetting case for the commander when a
        unit case is created. Leahy-vetting policy requires rejecting or suspending a unit if its
        commander is rejected, and vice versa. If "hits" are found for either the unit or
                                          SENSTIVE BUT UNCLASSIFIED



                                                     53



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 59 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        commander, INVEST will reject both even if the vetter had selected "no hits" for one of
        them. Post approvers or supervisors must make sure case notes are clear about the basis
        for the rejection. For example, if a commander is rejected solely due to his association
        with a unit that is tainted for actions committed prior to his assuming command, he would
        not automatically carry the taint forward when he moves to a new command. Similarly, if
        a unit commander is tainted by actions he took prior to assuming the current unit
        command, the unit will not remain tainted when the commander moves on to another
        assignment, but is tainted as long as the commander is in place.

        Step 3: Conduct Searches

        1. Access the ToDo List (or Custom To Do List) Tab and click on the batch to be vetted.

        2. Conduct an Internal Search by clicking on the Internal Search button.




        The Internal Search is actually a two-step process a data base and document library. The
        data base search happens automatically when a vetter selects the Internal Search icon.
        INVEST will display prior vetting instances for the unit or individual. If the results show
        a matching case that has been approved within the last 12 months, then the candidate will
        be eligible for "One Year Good For" Uf no derogatory information is found in the
        Document Library Search). You can confirm ifthe individual is a match by clicking on
        the Record ID button. Before linking the current and previous batch, the Post approver or
        supervisor must conduct the document library check (see 3 below). If there is no
        derogatory information in the document library and the match is confirmed, click the
        Match button. Perform Remove Empty Batch action when either there are no cases visible
        on the Batch Summary or if all the visible cases have been dispositioned with 12-Month-
        Good-For matching. This will send the batch to View Final Results and allow you to
        generate a Final Results report.



                                          SENSTIVE BUT UNCLASSIFIED



                                                     54



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 60 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 61 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        If your search produces hits, save any relevant documents on a local drive, then attach
        them to the INVEST case and add an INVEST note, if warranted.

        4. The optional Google Search function is used by many Posts to perform a local
        language internet search to conduct a more thorough vetting. Some Posts choose to do the
        searches out of diligence so that they can identify potential problems before sending the
        nominees to Washington, DC. A few Posts, if they find derogatory information and assess
        that the report is not reliable, will put the link and their assessment in a case note then
        identify such cases using INVEST's Seek Washington Guidance action. Such cases
        appear in yellow on DC vetters' batch summary screens.

        5. The Targeted Search is optional as well. It includes a collection of prominent NGO
        and other human rights-related websites.

        Step 4: Email Sections




        To launch emails to the other sections at your Post that vet candidates, click the EMAIL
        SECTIONS button. They will get an email with a spreadsheet of the batch attached. The
        spreadsheet has a tab for converting the data in the batch to a comma-delineated string
        pennitting easier                  Vetting teams should make sure their consular                B7(E)
        colleagues are aware of this feature. Consequently, it is important for Post workflow to
        include Emailing Sections within INVEST.

                                          SENSTIVE BUT UNCLASSIFIED



                                                     56



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 62 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        The email distribution list is managed by the Post INVEST Supervisor using the Default
        Post Sections administrative form. As mentioned above, there is no one-size-fits-all
        formula regarding which Post sections to include in Post vetting. It depends upon the
        demographics, history, and nature of security forces in different countries. In INVEST,
        the Political Section check is the only world-wide mandatory check because all Posts must
        write an annual human rights report. State considers CLASS (Consular Lookout and
        Accountability Support System) essential due diligence, which are conducted either by
        RSO or CONS. Other options include: DAO/DATT, DEA, DHS, LEGATT, NAS/INL,
        ODC, and/or POLMIL.

        Personnel in other embassy sections that only check names but do not sponsor candidates
        for assistance do not need to be INVEST users. Normally, the lead Leahy POC will enter
        the results of the other sections' name checks, though users with the roles of Approver and
        Supervisor permit this action.

        Some Posts elect a different workflow model in which names are circulated within the
        mission outside of INVEST. This is not the recommended work flow. If Post does adopt
        this method, the approver or supervisor must list the sections that cleared in batch notes on
        every batch (e.g., cases in the batch cleared by CONS and RSO).

        Step 5: Completing Post Batch Processing

        After the Post sections have responded with their vetting results and their results have been
        entered, Post has five options:




        Approve, reject, suspend, request guidance, or cancel.

              1. Approve: If no derogatory information is found.

                                           SENSTIVE BUT UNCLASSIFIED



                                                      57



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 63 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED



              2. Suspend: If derogatory information cannot be resolved prior to training.

              3. Reject: If Post believes that the individual is tainted by derogatory infonnation
              about human rights-related or non-human rights-related activity and should not
              receive assistance based on legal or policy grounds.

              4. Request Guidance: If Post is unsure which of the above actions is a
              for the case,                                                                             B7(E)
                        See the Consular CLASS Hits and Leahy Vetting bulletin for more
              guidance. Post may use this function to provide its assessment of derogatory
              information found in Internet searches, which domestic vetters might find in their
              searches. Post may also use this if it cannot assess the veracity of derogatory
              information, such as media reports from a foreign source outside the country.

              5. Cancel - Case cancelation is to be used only when processing on a case or batch
              must be stopped for administrative reasons, such as a nominee is withdrawn from a
              training event, a course is canceled, or data were incorrectly entered and they can no
              longer be edited.

        The Suspend, Reject, Request Guidance, and Cancel actions will prompt the user to create
        an INVEST note once the Update Section Data button is clicked. You may wish to add a
        note only after performing this function; otherwise, you will have to add an additional note
        to the database later. Suspended, rejected, and canceled cases will be removed from the
        visible batch.

        Clear the remaining cases by clicking the Complete Batch button. The batch will then be
        forwarded on to State in Washington, DC, for vetting, unless Post is in a Fast Track
        country, in which case INVEST will stamp the batch "Approved." It will appear on the
        To Do Lists of the corresponding domestic vetters and move to the Review List of Post
        users. Although the batches are on the Review List, Post users can see the status of cases
        by looking at the Messages column to see whether DRL or GEO have completed their
        processing. After DRL and the regional bureaus complete their processing and the
        regional bureau performs the Final Notification action, the batch moves from the Post
        users' Review List back to the ToDo List. After reviewing the batch, Post users should
        perform Remove Batch from ToDo List action.

        Step 8: After the Batch is Completed:

                                          SENSTIVE BUT UNCLASSIFIED



                                                     58



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 64 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        When the batch has been vetted and the final disposition has been determined by State in
        Washington, DC, Post INVEST users with the role of Submitter2, Approver, or Supervisor
        will receive an email from the INVEST server with a spreadsheet attachment indicating the
        disposition of each member of the batch. The batch will also return to the To Do List.
        After reviewing the Final Notification batch to see disposition of the members of the
        batch, Post users should select Remove from the ToDo List action button to remove the
        batch from their list. If there are cases pending derogatory review, Post will receive a
        second email once that review has been completed. Posts in Fast Track countries will not
        get the system-generated email. If they need a Final Results spreadsheet for the
        sponsoring office, they can retrieve the batch with the Batch Search administrative fonn
        and export the results to a spreadsheet.

        INVEST Tabs




        There are tabs across the top of the INVEST SharePoint site that house the tools needed to
        perform the majority of INVEST functions used during vetting:


        1. The INVEST Home Page features documents containing guidance on INVEST, as
        well as Leahy vetting policy and process.

        2. The Blank Forms tab is used to create batches.

        3. The ToDo List tab displays batches and some of the associated data.

        4. The Review List tab displays batches that are waiting for action by someone else in the
        vetting process.

        5. The Administration Forms tab allows users to run reports and perform certain
        administrative functions.


                                          SENSTIVE BUT UNCLASSIFIED



                                                     59




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 65 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                             SENSITIVE BUT UNCLASSIFIED

        6. The Custom ToDo List is useful for some viewers and Washington, DC-based vetters
        who have batches from multiple Posts and/or regions.

        Blank Forms: The Blank Forms tab is used to create a new INVEST batch. There are
        two ways to create a batch: 1) Create and upload a batch spreadsheet, or 2) manually enter
        a batch directly into INVEST.



                                                                   This Site: Invest




                 Blank Forms

            :'letastorm Blank Form List

                  [All]


                                          MANUAL      ENTRY
                                          SPREADSHEET MTCH ENTRY




        ToDo List: Your ToDo List has batches that require action by you or someone in your
        office or Post. Column lists can be sorted by clicking the column header or expanded by
        dragging the column border. The Custom ToDo List is a different version of the To Do
        List. It performs all of the same functions, but also allows the user to filter data.




                    ToDo List




                                             SENSTIVE BUT UNCLASSIFIED



                                                              60



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 66 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED



        All batches are given a priority of 9 (the lowest) except Derogatory Reviews and batches
        that have reached their Time Limit (class starts within 10 days) for Washington to vet.
        Those batches are given a priority of 1 (the highest) and appear in red text.

        Review List: The Review List page displays batches that are waiting for action by
        someone who has a different INVEST role such as a DRL or GEO Approver. For
        example, for Posts, the Review List shows batches already completed at Post and in
        processing by State in Washington, DC. For Washington, DC-based vetters, the
        ReviewList shows batches still in process at Posts. You can see where the batch is in the
        vetting process, but you cannot take action until it is back on your ToDo List.




        What users see on the Review List depends on their role.

        For example, for Posts, a batch that was completed at Post and is at State in Washington,
        DC, for processing will display on the Post Review List until the cases in it have been
        approved, rejected, or suspended. Once Final Disposition action has been taken by the
        GEO vetter, INVEST will display the batch on the Post ToDo List so that Post is informed
        of the batch status in addition to sending email notification.



                                          SENSTIVE BUT UNCLASSIFIED



                                                      61



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 67 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        For Washington, DC-based vetters, the Review List shows cases still in process at the
        Posts in their region.

        Administrative Forms: The Administrative Forms allows the user to perform certain
        administrative functions within INVEST. User roles determine which forms are available.




                                          SENSTIVE BUT UNCLASSIFIED



                                                      62



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 68 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

                                                 Appendix C

                                   Best Global Leahy Practices for Posts

        1)     Military and civilian security assistance planners at Post should be familiar with the
        units they are nominating. They should not only know their training and equipping needs,
        but also whether their human rights record or their commanders' will prevent them from
        passing the vetting process. They should not nominate individuals, units, or commanders
        about whom credible derogatory information is known. If credible information of a
        GVHR is discovered, they should try to obtain organizational charts and maps that will
        enable State to identify the smallest culpable unit to withhold assistance from, in keeping
        with the Leahy Laws. Offices sponsoring training should also inform their security
        agencies and corresponding domestic offices about Leahy vetting issues at their Post.
        Holding regular meetings and briefings between nominating agencies and Post vetting
        staff helps all parties remain up to date on policy and priority changes.

        2)     Military and civilian security assistance planners at Post should identify units and
        individuals with which it plans to work in the next year and submit them for vetting early.
        Practically speaking, submitting requests with all required information early maximizes
        the chances that a vetting will go smoothly. Historically, more than 50% of batches are
        submitted with fewer days than the required lead time for processing. Many of those late
        submissions have incorrect or incomplete information. For example, for "unit" they show
        imprecise or general descriptors such as "Am1y" instead of a specific battalion, or "City
        Police" instead of a specific city and precinct. State cannot begin vetting until Posts
        provide all the required information.

        3)      Host governments should understand the purpose and requirements of the Leahy
        laws, especially the requirement to restrict assistance until the government is taking
        effective steps to bring responsible members to justice. It is better to have these
        discussions before particular individuals and units are denied assistance rather than after.
        Engaging in a frank and robust discussion can help the host government understand the
        reasoning behind the requested information. Additionally, a discussion on how the U.S.
        Government can assist in efforts to bring responsible members to justice can also help
        make denied units eligible again. These discussions may help the host government
        develop preventive measures as well.

                                           SENSTIVE BUT UNCLASSIFIED



                                                       63



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 69 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        4)     Security forces treating the population civilly contributes to political stability, good
        governance, and trust in public institutions. Posts should engage the host government's
        ministry of foreign affairs, justice sectors, and executive branch in addition to the security
        sector when GVHR come to light. Security effectiveness is not just about having the most
        firepower, mobility, communications, and technology, but also accountability and respect
        for human rights.

        5)     Posts should assist in the vetting process when derogatory information on a
        nominated unit or individual is discovered at State in Washington, DC. Such information
        will likely require additional details that Post will be best-suited to provide. If the
        information found by State in Washington, DC, is not considered credible by Post, then
        Post should explain why. State policy is to focus restrictions on the smallest unit
        responsible. If the allegation is considered credible, Post should use every effort,
        including consultation with the host government, to identify the smallest culpable unit.
        For example, if credible information shows a battalion might be implicated in a GVHR,
        Post should work with the host country to identify the responsible company rather than
        rendering the whole battalion ineligible for assistance.

        6)    Depending upon the history, demographics, and nature of local security forces,
        searching the Internet and open sources can help speed up the turnaround time at State in
        Washington, DC. Some Posts proactively make notes and attachments to cases or batches
        containing their assessment of information found, which they consider not credible or
        substantiated.




                                           SENSTIVE BUT UNCLASSIFIED



                                                       64



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 70 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

                                               Appendix D

                                      Frequently Asked Questions



        1. How much lead time does Post have to give DOS in Washington, DC, to vet lists of
        potential individuals and/or units? (Please refer to "INVEST Submission Timelines, page
        20.)

       2. Who (what type of professional) must be vetted? (Please refer to "Security Forces,"
       page 11.)

        3. Must new recruits with no prior security force experience be vetted? (Please refer to
        "Vetting New Recruits," page 40.)

        4. Do Posts and DOS in Washington, DC, vet units only? Or do we have to vet individuals
        too? (Please refer to "Unit vs. Individual vetting," page 37.)

        5. Within the security force structure, how do we know what constitutes the "unit" to be
        vetted? (Please refer to "Unit vs. Individual vetting," page 37.)

        6. How do I account for movement between units when vetting? (Please refer to "Rules of
        Practice". "Movement Between Units,'' page 35.)

       7. What is the definition of "credible information" that an individual, unit, or commander
       has committed a gross violation of human rights? (Please re.fer to "Credible In.formation,"
       page 9.)

       8. What constitutes a "gross violation of human rights?" (Please refer to "Key Terms,"
       page 5.)

        9. What if other derogatory information not related to a human rights violation is
        uncovered? (Please refer to "Derogatory Iriformation not related to gross violations of
        human rights, "page 3 6.)

        I 0. When should an individual or unit be suspended in INVEST? When should they be
        rejected? (Please refer to "Selecting the Proper Leahy Vetting Outcome in INVEST, "page
        28.)

                                          SENSTIVE BUT UNCLASSIFIED



                                                      65



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 71 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED



        11. What is "Remediation," and what constitutes taking "effective steps to bring
        responsible members to justice?" (Please refer to "Rernediation, "page 12 and Appendix
        G, page 71.)

        12. How far back in time do I have to go when looking for information regarding a gross
        violation of human rights? (Please refer to "Time Limits on Prohibition," page 36.)

        13. Does the Leahy law apply to equipment, donation of materials, or other non-training
        assistance? (Please refer to "Equipment and Non-Training Assistance Vetting, "page 34,
        and page 3 7.)

        14. Which funding sources are subject to the Leahy Law and vetting? (See page 5. Please
        direct spec(fic questions to DRL/SHR and your geographic regional bureau Leahy POC.)

        15. What is the Leahy Working Group? (Please refer to "Leahy Working Group." page
        18.)

        16. What is an Incident Review Team (IRT)? (Please refer to page 29.)

        17. What is Fast Track? (Please refer to "Fast Track." page 33.)

       18. Is vetting required when funding is provided through an IO or NGO? (Please refer to
       page 17 and "JO and NGO Programs, "page 42.)

        19. If post (or State in Washington, DC) uncovers derogatory information during vetting
        for a DoDAA-funded training program, what are the responsibilities of the COM and
        State? If DoD wishes to proceed with the training despite the derogatory information,
        does DoD have that authority? (Please refer to "DOD Funded Programs," pages 29-31,
        and page 3 6.)

        20. What sources of information should I use when vetting at post? (Please refer to
        "Country Teams," page 15, and "Processing at Post," page 20.)

        21. What are some tips for effective unit vetting? (Please refer to "Tips for Effective Unit
        Vetting, "page 43, and "Appendix H, Unit Information. ")

        22. If I uncover information that appears derogatory, how can I determine whether the
        person I am researching is the same person about whom I've just uncovered derogatory
                                          SENSTIVE BUT UNCLASSIFIED



                                                      66



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 72 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        information? (Please refer to "Determining Whether an Individual is Implicated in a
        GVHR, "page 39.)

        23. How long is a completed and cleared vetting good for? If an individual was just
        cleared last month for training A, and is now a candidate for training B, can I consider the
        individual pre-cleared, or does his or her name have to be re-submitted for a second
        vetting? (Please refer to "One Year Good For"Vetting Policy, page 41.)

        24. Which bureau within State is charged with ensuring compliance with Leahy vetting
        procedures? (Please refer to "Procedures and Responsibilities by Organization, "page
        16.)

       25. Which bureau within State is responsible for answering questions about the Leahy
       Amendment, INVEST, or vetting procedures? (Please see Questions Concerning the
       Application of the Leahy Law, page 14.)

        26. I have regional responsibilities from my overseas Post, arranging training for security
        forces in seven countries in my region. May I take care of the vetting for them all from
        my Post? (Please refer to page 17, "Worliflow for Vetting Starts in Home Country of the
        Unit,'' page 23, and page 43.)


        27. My bureau is funding training and assistance for security forces in many countries in
        the coming weeks. May I initiate the Leahy vetting from here in Washington? (Please
        refer to "Workflow for Vetting Starts in Home Count1y of the Unit," page 23.)

        28. I see that one of the nominees whom one of our training offices nominated was born
        in the United States. Should I vet the individual? (Please refer to Vetting Possible U.S.
        Citizens or Legal Permanent Residents (LPR), "page 42.)




                                          SENSTIVE BUT UNCLASSIFIED



                                                      67



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 73 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED




                                                Appendix E

                               ALDAC FROM DEPUTY SECRETARY

        MRN:l3 STATE 3371

        Date/DTG: Jan 11, 2013 I 112010Z JAN 13

        From: SECSTATE WASHDC

        Action: TRIPOLI, AMEMBASSY IMMEDIATE; TUNIS, AMEMBASSY
        IMMEDIATE; KHARTOUM, AMEMBASSY IMMEDIATE; ALL DIPLOMATIC AND
        CONSULAR POSTS COLLECTIVE IMMEDIATE

        TAGS:        PRUM, MASS, PINR, SNAR

        Captions:    SENSITIVE

        Correction Reason:       Updated drafter/approver/clearer information

        Subject:     LEAHY VETTING REQUIRED BEFORE TRAINING OR

        SENSITIVE

        FOR COM FROM DEPUTY SECRETARY BURNS

        E.O. 13526: NIA
        TAGS: PRUM, MASS, PINR, SNAR
        SUBJECT: LEAHY VETTING REQUIRED BEFORE TRAINING OR
        ASSISTANCE BEGINS IT'S THE LAW (S/ES 201300331)

        SENSITIVE BUT UNCLASSIFIED. PLEASE HANDLE ACCORDINGLY.

        l. REFERENCES:

        (A) 12 STATE 111904 (B) 12 STATE 039328

        (C) 2012 Leahy Vetting Guide

                                          SENSTIVE BUT UNCLASSIFIED



                                                      68



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 74 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        1. (SBU) SUMMARY. The Leahy Law prohibiting the U.S. government from providing
        assistance or training to security forces units if the Secretary has credible information that
        they have committed a gross human rights violation was amended in December 2011 to
        include more stringent requirements (reftels A, B, and C).

        Since the law's revision, the Department has developed and distributed new policies to
        implement these requirements, and is actively reviewing its Leahy vetting programs at
        Posts. In some cases, changes in our existing Leahy processes must be made and new
        procedures developed in order to fully comply with the revised Leahy Law. Through a
        new six-month Leahy improvement plan, the Department seeks further input from Posts on
        how to improve our compliance with the Leahy Law.

        2. (SHU) The Department strongly supports the objectives of the Leahy Law and I am
        committed to its effective implementation. We also recognize the imp01iance of
        implementing the December 2011 revisions to the law in a manner that permits us to
        continue assistance to security sector reform around the world. To that end, the
        Department maintains a robust vetting process for potential recipients of relevant
        assistance administered by the Bureau of Democracy, Human Rights, and Labor (DRL);
        regional bureaus; and Posts.

        3. (SBU) Unfortunately, we recently have had a series of reports that Posts have
        proceeded with assistance or training subject to the Leahy Law prior to the completion of
        vetting, which in some cases resulted in training of persons or units for which there is
        credible inforn1ation that they are implicated in serious human rights violations.

        4. (SBU) I ask that each of you ensure that all U.S. government personnel at Post involved
        in the provision of assistance or training to security forces units are familiar with the
        requirements of the law and our vetting procedures, including informing host governments
        when training is denied, and ensure that your personnel apply them. I also ask that you put
        in place internal systems to ensure that no foreign security force individual or unit receives
        any form of U.S. assistance, including training, which is subject to Leahy vetting, prior to
        completion of the vetting process, as explained in the Leahy Vetting Guide (reftel C). (For
        Posts in non-Fast Track countries, Leahy vetting approval is obtained solely by receipt of a
        Final Results Report generated and forwarded to Posts by the DRL-administered
        International Vetting and Security Tracking (INVEST) system. For Posts in Fast Track
        countries, vetting is complete when Posts complete the batches following vetting within
        the mission. They do not receive a Final Results notification.) I have asked DRL Assistant
        Secretary Posner and regional assistant secretaries to monitor compliance on my behalf,
        and to keep me apprised of any concerns.
                                           SENSTIVE BUT UNCLASSIFIED



                                                       69



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 75 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        5. (SBU) As part of the Department's ongoing process to fully implement the new
        requirements of the Leahy Law, DRL is undertaking a six-month action plan to address the
        challenges involved. This will include increased training on Leahy standards and
        procedures, further procedural enhancements to help Posts and the Department better
        understand how the process is working generally and in particular cases, and the
        development of countty- specific Leahy implementation plans in certain countries with
        significant assistance programs and/or Leahy challenges. DRL and regional bureau vetting
        offices will work with you and your staff to enable us to pursue our security priorities in a
        manner that is consistent with the Leahy Law and the important human rights it seeks to
        address.

        6. (SBU) Your staff will find a comprehensive set of Leahy policy files at the DRL
        SharePoint home page, Leahy vetting section, including a recently revised Leahy Vetting
        Guide (reftel C) at http://drl.j.state.sbu/lv/default.aspx. If your Posthas particular
        questions, challenges, or needs, please contact DRL-MLGA-PM@state.gov.

        7. (SBU) Minimize considered. CLINTON

        Signature:   CLINTON




                                          SENSTIVE BUT UNCLASSIFIED



                                                      70



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 76 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

                                                 Appendix F

                                              Unit Information

        Only the lowest organizational element capable of exercising command and discipline
        over its members is the unit to be vetted. Typically, this would equate to the battalion
        level and equivalent units, demonstrated by the lowest row on the below graph. In order to
        identify the appropriate unit for vetting more accurately, a unit's larger organizational
        units should also be included in the INVEST Unit Name field.

                            Unit Level Hierarchy- Increasing Specificity        t
                     Army                   Air Force               Navy                Police

                    Division                  Wing                Squadron           City or State

                                                                Task Unit or
               Brigade or Group               Group                                    Precinct
                                                                  Flotilla

                                                                 Ship, boat,        Sub-unit, SVU,
                    Battalion               Squadron
                                                                  battalion             squad



        Specific examples of what unit information to include in INVEST are provided below:


           Batch       Case
           ID           ID      Name                 Unit Name
           PHIL-      25864     Al                   123 Brigade, 2nd Infantry Battalion, Phil
           258758               PAGUNIBANN           Arm_y
           IDSA-      96523     Trevor               876 Airborne Infantry Battalion, 9th
           94713                SINISTYONO           Infantry Brigade, Division 9, Army Strategic
                                                     Reserve Command, Indonesian Army
           UGAN-      43542     John Smith           'Z' Company, Tactical Response
           2356                                      Department, Counter Terrorism Division,
                                                     U_g_anda Police Force
           UGAN-       86445    Jane Doe             Tactical Response Unit, Counter Ten-orism
           2675                                      Division, U_ganda Police Force
                                           SENSTIVE BUT UNCLASSIFIED



                                                        71



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 77 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

                                                Appendix G

            Joint Department of Defense (DOD) and Department of State (State) Policy on
                Remediation and the Resumption of Assistance Under the Leahy Laws

        Summary:

        This document provides policy guidance for DOD and State on remediation and the
        resumption of assistance to units under the DOD and State Leahy Laws. It describes the
        steps required for a unit of the security forces of a foreign country that has been implicated
        in a gross violation of human rights (GVHR) to regain eligibility for DOD-funded and
        State-funded assistance. Furthermore, it addresses the assessments the Departments will
        undertake to determine whether an implicated unit remains eligible, or can again be
        deemed eligible, for assistance.

        Background:

        The DOD Leahy Law provides that DOD appropriated funds may not be used for any
        training, equipment, or other assistance for the members of a unit of a foreign security
        force if the Secretary of Defense has credible information that the unit has committed a
        GVHR. The DOD Leahy Law provides an exception to this restriction in cases where the
        Secretary of Defense, in consultation with the Secretary of State, determines that the
        government of such country has taken all necessary corrective steps. The Department of
        Defense will provide notification to Congress not more than 15 days after the use of the
        exception.

       The State Leahy Law provides that no assistance shall be furnished to any unit of the
       security forces of a foreign country if the Secretary of State has credible information that
       such unit has committed a GVHR. The State Leahy Law provides for an exception to the
       overall prohibition if the Secretary of State determines and reports to Congress that the
       government of the country is taking effective steps to bring the responsible members of the
       security forces unit to justice. The State law also provides that the Secretary of State shall
       promptly inform the foreign government of the basis for a decision not to provide
       assistance and shall, to the maximum extent practicable, assist the foreign government in
       taking effective measures to bring the responsible members of the security forces to
       justice.

                                           SENSTIVE BUT UNCLASSIFIED



                                                       72



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 78 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        The term "appropriate remediation measures" will be used throughout the rest of the
        document and should be read to mean "all necessary corrective steps" for purposes of the
        DoD Leahy Law, and "effective steps" for purposes of the State Leahy Law. The term
        "implicated" will be used throughout the rest of the document and should be read to mean
        units for which the Secretary of State or the Secretary of Defense has credible information
        that such unit has committed a GVHR.

        Assessing Steps Toward Remediation:

        Accurately identifying and thoroughly assessing information available regarding each
        GVHR and each responsible individual within a unit is critical to a subsequent
        determination whether the government is taking/has taken appropriate remediation
        measures.

        When both Departments determine there is credible infonnation that a unit has committed
        a GVHR, and a request is made for that unit to receive DOD-funded or State-funded
        assistance, the Departments will begin the process of assessing whether the partner nation
        is taking/has taken appropriate remediation measures. This determination will focus on
        the three primary components of the remediation process: (I) investigation; (2) as
        appropriate, judicial or administrative adjudication; and (3) as appropriate, sentencing or
        comparable administrative actions. The review process is described at Tab A.

        The Departments may determine that a host government is taking appropriate remediation
        measures after all three components have concluded or while a component or components
        remain underway, if the process is deemed sufficiently credible. Whether or not a
        determination has been made, the Departments reserve the option to restrict assistance to a
        unit as a policy matter.

                                               TabA

        1.    Evaluating Existing Units

        a.     The assessment will begin with determining whether the government has taken, or is
        taking, appropriate remediation measures to resolve all instances of gross violations of
        human rights (GVHR) that implicate a particular unit. This assessment, and the
        assessment of the three components, will be based on the totality of circumstances in each
        case.
                                          SENSTIVE BUT UNCLASSIFIED



                                                      73



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 79 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        b.      The following factors will be analyzed to assess whether a foreign government has
        or is taking appropriate remediation measures.

        ( 1) Investigations. The first step required to meet the appropriate remediation measures
        standard is the initiation of a credible investigation. The investigation in a given case
        should be conducted by an impartial investigative entity subject to appropriate civilian or
        military oversight and be completed in a thorough manner. Credibility assessments for
        investigations are fact-intensive; relevant factors include:

        (a)   Impartiality: An investigative entity can be assessed as "impartial" if it can be
        reasonably expected to carry out its duties without undue interference.

        (b)  Thoroughness: A thorough investigation will make a reasonable effort to gather and
        examine all available and relevant evidence.

        In cases where investigations have commenced and there are sufficient indicators of
        credibility, the Departments may determine that an implicated unit will remain eligible for
        assistance provided the investigation is proceeding without undue delay and the implicated
        individual( s) do not remain in the operational service of the unit.

        (2) Judicial or administrative adjudication: The judicial process or administrative
        adjudication must address all the GVHRs that a credible investigation has found to have
        been committed by the unit or individual members in question. Judicial processes may be
        carried out in civilian courts, military courts, or special tribunals. The following factors
        will be considered in evaluating the credibility of the judicial process or administrative
        adjudication:

        (a)   Credibility of the action: The prosecuting entity or administrative official, as
        appropriate, should be assessed for impartiality. The same factors considered above under
        the impartiality of the investigation will be considered for the prosecuting entity. The
        Departments must assess whether the prosecution made an effort to prosecute the actual
        perpetrators.

        (b)   Credibility of the adjudicatory body: In assessing the credibility of the trial or
        administrative adjudication itself, the proceeding should be assessed to see if it was
        thorough and carried out before an impartial body.


                                           SENSTIVE BUT UNCLASSIFIED



                                                       74



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 80 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        c)      Due Process: Assess whether the judicial or administrative process affords due
        process to the accused. To the maximum extent possible, the judicial process should not
        itself compromise or violate the rights of the accused.

        (3) Sentencing or Comparable Administrative Actions: Sentencing or comparable
        administrative actions must be appropriate and proportional to the misconduct committed,
        taking into account the legal, judicial, and administrative systems of the foreign
        government.

        c.    DOD and State will assess each of the factors above in accordance with their
        respective procedures.

        d.     Although this guidance reflects generally accepted policy on remediation, the
        Department of Defense retains the option of determining that "all necessary corrective
        steps" have been taken with regard to a unit once the alleged GVHR perpetrator( s) has
        been removed from that unit. This standard will be utilized only for unique and
        exceptional circumstances. When utilizing this standard, to the greatest extent practicable,
        DOD will encourage the foreign security force to conduct an investigation into the GVHR
        and take further appropriate remediation measures.

       e.     Under the DOD Leahy Law, a report to the appropriate congressional committees is
       required no later than 15 days after use of the "all necessary corrective steps" exception.
       Under the State Leahy Law, the prohibition on assistance is lifted, once a determination
       that the foreign government "is taking effective steps to bring responsible members to
       justice" and a report to the appropriate congressional committees has been submitted.

        If a remediation process finds the accused not culpable, or the allegation unsubstantiated,
        the Departments may choose to revisit the original GVHR finding, based upon the new
        information revealed. No report to Congress is necessary if the Departments determine
        upon reexamination that the information that a unit or individual members committed a
        GVHR is not credible.

        In national reconciliation and transitional justice processes where customary legal
        processes, communal justice, or other non-traditional reparative mechanisms mirror the
        remediation process and mbric (investigations, judicial or administrative adjudication, and
        sentencing or comparable administrative actions) described above, the Departments will

                                          SENSTIVE BUT UNCLASSIFIED



                                                      75



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 81 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        evaluate the totality of circumstances to determine whether they constitute appropriate
        remediation measures.

        2. Evaluating New and Fundamentally Different Units

        A detem1ination that a unit is "new" or "fundamentally different" requires an analysis and
        procedural process distinct from considering whether a government is taking appropriate
        remediation measures. Each Department should reference its respective procedures in
        making this assessment.

        New and fundamentally different units are not subject to the same Congressional reporting
        requirements as units for which the Departments have determined that appropriate
        remediation measures have been taken.

        a.     The Departments may determine that, under ce1iain conditions, a newly created unit,
        or a pre-existing unit that differs fundamentally from its predecessor that was implicated in
        GVHR, is eligible for assistance under the DOD and State Leahy Law. A determination of
        eligibility will not be based solely on time having elapsed since the credible information of
        GVHR was first received; however, the Departments recognize that over time, significant
        reorganization or personnel changes within a unit may occur, and that those changes may
        allow for the resumption of assistance based on a determination that the unit is no longer
        the same unit that was implicated in the GVHR.

        b.    In making a determination whether a unit is new or fundamentally different, the
        following criteria will be applied:

        (1)  New Units: A new unit, by definition, will not have been implicated in any past
        GVHR. The Departments will assess the below factors to determine whether the unit is a
        new unit:

        (a)   The unit must not have significant numbers of the same personnel who were
        assigned to a pre-existing unit implicated in GVHR;

        (b)   The Departments must not be in possession of credible information that the unit's
        current members, including its commanders, have committed GVHR;




                                          SENSTIVE BUT UNCLASSIFIED



                                                      76



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 82 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        (c)    The unit must serve legitimate institutional, organizational, or operational purposes.
        Renaming a previously existing unit for the purpose of circumventing remediation for
        prior suspected GVHR is not an acceptable means of meeting the "new unit" standard.

        (2) Fundamentally Different Units: This term applies when DOD and State, in
        consultation, conclude that a unit that was previously implicated in a GVHR may now be
        considered and vetted as a unit not associated with the prior GVHR because the current
        unit is so fundamentally different from the unit involved in the GVHR. The Departments
        will assess the below factors to evaluate whether the unit is fundamentally different in both
        its role and membership:

        (a)   Changes in the role of security force unit would consider factors such as:
        a.    function (operational purpose and activities of the unit);
        b.    reporting structure (institutional oversight of the unit);
        c.    leadership (how the unit is commanded and by whom);
        d.    culture (including professionalism and absence of impunity);

        (b) Changes in membership (requires a complete turnover of personnel since the time of
        the GVHR).

        Other circumstances at the national level may exist that contribute to the determination
        whether a security force unit is new or fundamentally different. Changes at the national
        level must be accompanied by changes at the unit level, and the Departments will evaluate
        the totality of circumstances, including:

              (a)   Regime change that resulted in removing the leadership responsible for past
              GVHR;
              (b) Transitional justice processes, including certain forms of legal pardon, which
              prevent prosecution or sentencing of certain individuals or units allegedly
              responsible for past GVHR;

        (c)  Respect for human rights within the broader government, as evidenced by its
        conduct and its demonstrated willingness to institute remediation measures.

        Even where a determination has been made that a unit is fundamentally different and that
        the unit is again eligible to receive DOD-funded and State-funded assistance, the
                                           SENSTIVE BUT UNCLASSIFIED



                                                      77



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 83 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        Departments are encouraged to identify ways to support the establishment of policies,
        regulations, enforcement mechanisms, and early warning systems in these new
        organizational entities that will help prevent and punish GVHR. In cases where this
        guidance would not permit a unit to be considered fundamentally different, but
        extraordinary factual circumstances are present, the Departments may evaluate the
        particular circumstances to determine if an alternative basis for considering a unit
        fundamentally different is feasible.

        3. Assistance to Partner Nations that Seek to Bring Perpetrators to Justice

        Section (d) of the State Leahy Law calls for the United States to "assist the foreign
        government in taking effective measures to bring the responsible members of the security
        forces to justice." Further guidance on the implementation of this legal requirement will
        be forthcoming.




                                          SENSTIVE BUT UNCLASSIFIED



                                                      78



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 84 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

                                                Appendix H

                 Standard Procedure When Leahy-Applicable Assistance Is Provided
                                Before Leahy Vetting is Complete


        Ref: (A) 13 STATE 3371 (ALDAC from D, Appendix F)

        When Post or Leahy vetting officers in Washington, DC, discover assistance or training
        covered by the State or DoD Leahy laws was provided before Leahy vetting was
        completed, they should infonn DRL/SHR, the regional bureau, and sponsoring bureau (if
        applicable). If the batch is still at Post, complete vetting within the mission and enter the
        results in INVEST. Post should then cancel processing. If the batch is at State in
        Washington, DC, vetters should cancel processing the batch with an explanatory note.

        Post should prepare an information memo from the Deputy Chief of Mission to the Deputy
        Assistant Secretaries of the applicable geographic bureau and DRL. The memo should
        explain how the error occurred and the corrective measures that Post has taken in its
        procedures and workflow to prevent future recurrence. The memo from Post should
        indicate if any derogatory infom1ation is associated with the units or individuals that
        received assistance.




                                           SENSTIVE BUT UNCLASSIFIED



                                                       79



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 85 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

                                                 Appendix l

                              DoD Exception in NDAA 2015 (P.L. 113-291)

        SEC. 1206. TRAINING OF SECURITY FORCES AND ASSOCIATED SECURITY
        MINISTRIES OF FOREIGN COUNTRIES TO PROMOTE RESPECT FOR THE RULE
        OF LAW AND HUMAN RIGHTS.

               (a) IN GENERAL.-The Secretary of Defense is authorized to conduct human
        rights training of security forces and associated security ministries of foreign countries.

               (b) CONSTRUCTION WITH LIMITATION ON USE OF FUNDS.- Human
        rights training authorized by this section may be conducted for security forces otherwise
        prohibited from receiving such training under any provision of law only if-

                     ( 1) such training is conducted in the country of origin of the security forces;

                      (2) such training is withheld from any individual of a unit when there is
              credible information that such individual has committed a gross violation of human
              rights or has commanded a unit that has committed a gross violation of human
              rights;

                    (3) such training may be considered a corrective step, but is not sufficient for
              meeting the accountability requirement under the exception established in
              subsection (b) of section 2249e of title 10, United States Code (as added by section
              1204(a) of this Act); and

                     (4) reasonable efforts have been made to assist the foreign country to take all
              necessary corrective steps regarding a gross violation of human rights with respect
              to the unit, including using funds authorized by this Act to provide technical
              assistance or other types of supp01t for accountability.

              (c) ROLE OF THE SECRET ARY OF STATE.-

                     ( 1) CONCURRENCE.-Training activities may be conducted under this
              section only with the concurrence of the Secretary of State.



                                           SENSTIVE BUT UNCLASSIFIED



                                                      80



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 86 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

                    (2) CONSULTATION.-The Secretary of Defense shall consult with the
              Secretary of State on the content of the training, the methods of instruction to be
              provided, and the intended beneficiaries of training conducted under this section.

               (d) AUTHORIZED ACTIVITIES.-Human rights training authorized by this
        section may include associated activities and expenses necessary for the conduct of
        training and assessments designed to further the purposes of this section, including
        technical assistance or other types of support for accountability.

               (e) ANNUAL REPORTS.-Not later than March 31 each year through 2020, the
        Secretary of Defense shall submit to the appropriate committees of Congress a report on
        the use of the authority in this section during the preceding fiscal year. Each report shall
        include infom1ation on any human rights training (as defined in subsection (f)) or other
        assistance that was provided during the fiscal year to foreign security forces.

              (f) DEFINITIONS.-In this section

                     ( 1) The term ''appropriate committees of Congress'' means-

                           (A) the Committee on Armed Services, the Committee on Foreign
                     Relations, and the Committee on Appropriations of the Senate; and

                           (B) the Committee on Armed Services, the Committee on Foreign
                     Affairs, and the Committee on Appropriations of the House of
                     Representatives.

                     (2) The term "human rights training" means training for the purpose of
              directly improving the conduct of foreign security forces to-

                            (A) prevent gross violations of human rights and support accountability
                     for such violations;

                            (B) strengthen compliance with the laws of armed conflict and respect
                     for civilian control over the military;

                           (C) promote and assist in the establishment of a military justice system
                     and other mechanisms for accountability; and

                            (D) prevent the use of child soldiers.
                                           SENSTIVE BUT UNCLASSIFIED



                                                      81



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 87 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

              (g) SUNSET.-The authority in subsection (a) shall expire on September 30, 2020.




                                          SENSTIVE BUT UNCLASSIFIED



                                                     82




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 88 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

                                                Appendix J

                                    9 FAM 303.8-5 (U) Leahy vetting
                                       (CT:VISA-115; 04-20-2016)
                                      (Office of Origin: CA/VO/L/R)

        9 FAM 303.8-5(A) (U) Statutory and Regulatory Authority
        9 FAM 303.8-5(A)(l) (U) United States Code
        (CT:VISA-1; 11-18-2015)
         (Previous Location: 9 FAM 40.213 Related Statutory Authority CT:VISA-1896; 09-21-
        2012)
        (U) 22 U.S.C. 2378d.

        9 FAM 303.8-5(B) (U) Background
        (CT:VISA-109; 04-14-2016)
        a. (U) The Leahy Amendment prohibits assistance to foreign security force units and
        members of such units implicated in a gross human rights violations (GVHR). 22 U.S.C.
        23 78d prohibit training, material or other forms of assistance to foreign security forces
        units or personnel if the Department has credible information that the unit or personnel has
        committed a GVHR, unless the Secretary determines that the host government is taking
        effective measures to bring the responsible members of the security force to justice.

        b. (SBU) The Department of State conducts all Leahy Vetting (LV) for both State and
        DOD assistance and is responsible for informing DOD of any derogatory information
        discovered during the vetting process that may disqualify the nominee from the specified
        assistance program. At post, the LV coordinator is typically a political officer or a
        narcotics affairs officer who would normally also participate in human rights reporting,
        which is part of the Departments reporting responsibilities under 22 U.S.C. 2304.

        c. (SBU) Most LV is conducted for training or assistance that occurs outside of the United
        States; i.e., for nominees who do not plan to travel to the United States and therefore do
        not need a visa. LV procedures must be implemented for all nominees, regardless of
        whether the training will take place inside or outside the United States.

        d. (SBU) The International Vetting and Security Tracking (INVEST) system, operated by
        DRL's Security and Human Rights (SHR) Office, is the sole official system of record for
                                          SENSTIVE BUT UNCLASSIFIED



                                                     83



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 89 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED



                                                                                                                                                                                                                                                           B7(E)




        e. (SBU) All posts are required to have Leahy Vetting SOPs cleared by DRL/SHR and
        approved by the DCM. The SOPs should spell out the decision making process for close
        calls and resolving disputes. If sections other than consular, such as RSO,                                                                                                                                                                            B7(E)
                                                                                  < . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .,




        the vetting team commonly discusses hits with consular sections.

        f. (SBU) The INVEST system was designed so that a consular section does not need to use
        it and DRL discourages consular sections from entering results directly into INVEST.
                                                                                                                                                                                                                                                            B7(E)




        h. (SBU) Questions on Leahy review                 can be directed to Consular Affairs
                                                              I                                                                                                                                                                                                B7(E)
        Leahy Vetting portfolio holder in CA/VO/F. Vetting teams can direct workflow questions
        to DRL-SHR.

        9 FAM 303.8-S(C) (SBU) Identifying Derogatory Information for Gross Violations of
        Human Rights
        (CT:VISA-109; 04-14-2016)
                                          SENSTIVE BUT UNCLASSIFIED



                                                     84




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
               Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 90 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                           SENSITIVE BUT UNCLASSIFIED

        a. (SBU) Under the Department's LV policy, there are several types of gross violations of
        human rights (GVHR) that automatically disqualify a nominee from receiving training or
        assistance. Although a GVHR is not defined in the Leahy law, the Department uses the
        definition in section 502B(D) of the Foreign Assistance Act as a working guide. This
        provision states that gross violations of internationally recognized human rights include
        torture or cruel, inhuman or degrading treatment or punishment, prolonged detention
        without charges and trial, causing the disappearance of persons by the abduction and
        clandestine detention of those persons, and other flagrant denial of the right to life, liberty
        or the security of person.

        b. (U) The four most common forms of GVHR found during the LV process are
        extrajudicial killings, forced disappearances, torture, and rape under color of law. The
        following list is taken from 9 FAM 302.7-2(C)(2) and identifies gross violations of human
        rights.
                                                                                                          B?(E)




                                                                                                           B?(E)




                                            SENSTIVE BUT UNCLASSIFIED



                                                       85



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 91 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED
                                                                                                    B7(E)




                                          SENSTIVE BUT UNCLASSIFIED



                                                     86



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 92 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED
                                                                                                   B7(E)




        9 FAM 303.8-5(E) (U) Procedures for Reporting CLASS Results in Leahy Vetting
        (CT:VISA-115; 04-20-2016)




                                5
                                          SENSTIVE BUT UNCLASSIFIED



                                                     87




    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 93 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED

        iPrevious Location: 9 FAM 40.213 N6                        07-22-20141
                                                                                                    B7(E)




                                                                                                        B7(E)




                                          SENSTIVE BUT UNCLASSIFIED



                                                     88



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
              Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 94 of 196
CO 6 8 O8 5 4 9·1ED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020

                                          SENSITIVE BUT UNCLASSIFIED
                                                                                                        87(E)




                                          SENSTIVE BUT UNCLASSIFIED



                                                     89



    UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808549 Date: 01/16/2020
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 95 of 196




       EXHIBIT B
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 96 of 196
Leahy Law Fact Sheet - United States Department of State                                                                        2/11/21, 9:41 AM




        An o!cial website of the United States government Here's how you know

                                      Press   Business     Employees   Job Seekers    Students   Travelers       !     "    #   $    %



                                     POLICY ISSUES           COUNTRIES & AREAS            BUREAUS & OFFICES           ABOUT         Search



       Bureau                 About                                Remarks and                     Key
                                                Leadership                                                           Programs   Reports
       Home                   Us                                   Releases                        Topics




          SECURITY AND HUMAN RIGHTS



                     !



                     About the Leahy Law
                     FACT SHEET

                     BUREAU OF DEMOCRACY, HUMAN RIGHTS, AND LABOR

                     JANUARY 20, 2021




                     Share




                                 1. What is the Leahy law?
                                 "    The term “Leahy law” refers to two statutory provisions prohibiting
                                      the U.S. Government from using funds for assistance to units of
                                      foreign security forces where there is credible information
                                      implicating that unit in the commission of gross violations of human
                                      rights (GVHR). One statutory provision applies to the State



https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/human-rights/leahy-law-fact-sheet/                       Page 1 of 5
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 97 of 196
Leahy Law Fact Sheet - United States Department of State                                                         2/11/21, 9:41 AM



                                      Department and the other applies to the Department of Defense.
                                      The State Department Leahy law was made permanent under
                                      section 620M of the Foreign Assistance Act of 1961, 22 U.S.C. 2378d.
                                      The U.S. government considers torture, extrajudicial killing, enforced
                                      disappearance, and rape under color of law as GVHRs when
                                      implementing the Leahy law. Incidents are examined on a fact-
                                      speci"c basis. The State Department Leahy law includes an
                                      exception permitting resumption of assistance to a unit if the
                                      Secretary of State determines and reports to Congress that the
                                      government of the country is taking e#ective steps to bring the
                                      responsible members of the security forces unit to justice.

                                 "    The DoD Leahy law is similar to the State Leahy law. Since 1999,
                                      Congress included the DoD Leahy law in its annual appropriations
                                      act. The DoD Leahy law is now permanent in Section 362 of Title 10
                                      of the U.S. Code. It requires that DoD-appropriated funds may not
                                      be used for any training, equipment, or other assistance for a
                                      foreign security force unit if the Secretary of Defense has credible
                                      information that such unit has committed a GVHR. The law allows
                                      for two exceptions to this restriction. The "rst in cases where the
                                      Secretary of Defense (after consultation with the Secretary of State)
                                      determines that the government of that country has taken all
                                      necessary corrective steps. This "rst exception is also known as
                                      “remediation.” A second exception exists if U.S. equipment or other
                                      assistance is necessary to assist in disaster relief operations or other
                                      humanitarian or national security emergencies.

                                 "    The National Defense Authorization Act for FY2015 authorizes DoD
                                      to conduct training to promote respect for the rule of law and
                                      human rights, including for otherwise Leahy-ineligible units under
                                      certain circumstances. This training may be conducted with the
                                      concurrence of the Secretary of State and is withheld from any
                                      individual of a unit when there is credible information that such
                                      individual has committed GVHR (or has commanded a unit that has
                                      committed a GVHR).



                                 2. How is the law implemented?
                                 "    In cases where an entire unit is designated to receive assistance, the
                                      Department of State vets the unit and the unit’s commander. When

https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/human-rights/leahy-law-fact-sheet/       Page 2 of 5
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 98 of 196
Leahy Law Fact Sheet - United States Department of State                                                         2/11/21, 9:41 AM



                                      an individual security force member is nominated for U.S.
                                      assistance, the Department vets that individual as well as his or her
                                      unit. Vetting begins in the unit’s home country, where the U.S.
                                      embassy conducts consular, political, and other security and human
                                      rights checks. Most often, an additional review is conducted
                                      by analysts at the Department of State in Washington, D.C. The State
                                      Department evaluates and assesses available information about the
                                      human rights records of the unit and the individual, reviewing a full
                                      spectrum of open source and classi"ed records.

                                 "    When assessing whether information is credible, the following
                                      factors should be considered weighing both the credibility of a
                                      source and the veracity of an allegation:
                                           Past accuracy and reliability of the reporting source as well as
                                           original source, if known;
                                           How the source obtained the information (e.g., personal
                                           knowledge obtained by a witness, witness interviews collected
                                           by a non-governmental organization (NGO), descriptions
                                           collected from government records, etc.);
                                           Known political agenda of a source (both reporting source
                                           and/or original source, if known) which might lead to bias in
                                           reporting;
                                           Corroborative information to con"rm part or all of the
                                           allegation;
                                           Information that contradicts part or all of the allegation;
                                           History of unit and known patterns of abuse/professional
                                           behavior;
                                           Level of detail of the GVHR allegation, including detail in
                                           identi"cation of the GVHR, perpetrator (or link to an operational
                                           unit), and victim.



                                 3. Can assistance be reinstated to
                                 units previously found ineligible
                                 for assistance?
                                 "    Yes. Consistent with the exception under both Leahy laws, the
                                      Departments of State and Defense have adopted a joint policy on
                                      remediation that outlines a process for resuming DoD- and State-

https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/human-rights/leahy-law-fact-sheet/       Page 3 of 5
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 99 of 196
Leahy Law Fact Sheet - United States Department of State                                                                         2/11/21, 9:41 AM



                                      funded assistance to foreign security force units that are ineligible
                                      for assistance under the Leahy laws. This can occur when the
                                      Secretaries of Defense and State determine that the government of
                                      that country has taken, or is taking, e#ective measures to bring
                                      those responsible to justice. Such measures may include impartial
                                      and thorough investigations; credible judicial or administrative
                                      adjudications; and appropriate and proportional sentencing.




                                          DOWNLOAD PP410 INTRODUCTION TO LEAHY VETTING POLICY

                                                                         [693 KB]




                     TAGS          Bureau of Democracy, Human Rights, and Labor               Foreign Assistance


                                   Human Rights            Human Rights and Democracy




          !



          Related Articles

                         FEBRUARY 8,                                  FEBRUARY 8,                                  FEBRUARY 8,
                         2021                                         2021                                         2021


                Nicaragua’s                   Secretary Antony J.                                          U.S. Decision To
                Foreign Agents                Blinken with Wolf                                            Reengage with the
                Law Drives                    Blitzer of CNN’s                                             UN Human
                Nicaragua                     The Situation                                                Rights Council
                Toward Dictatorship, SilencingRoom
                                               Independent
                                                                                                           READ MORE


https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/human-rights/leahy-law-fact-sheet/                       Page 4 of 5
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 100 of 196




        EXHIBIT C
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 101 of 196




                        Version 2.1
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 102 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1




                                                                           2
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 103 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1



  Welcome
        Welcome to the Introduction to Leahy Vetting Policy course.

        This course provides the background, legislative history, and policies for the
        Leahy law implemented through the U.S. State Department (State) and the
        Department of Defense (DoD), which govern vetting of foreign security forces
        before they can receive various types of U.S. government (USG) aid. We
        strongly recommend completing this course before requesting an account for the
        International Vetting and Security Tracking-cloud (INVESTc) system, which is the
        primary workflow management tool and official system of record for Leahy vetting
        at State and DoD.

        While the INVESTc system is largely intuitive, additional support documentation
        and training are available in the form of context-specific help, printable quick
        guides, and role-specific training within the application. In-person (D.C. only) and
        virtual instructor-led training (at post) are also available.


        Audience

        This course is designed for direct-hire USG employees and contractors who are
        involved in implementing Leahy-applicable assistance for foreign security force
        personnel and units (i.e., military, police, etc.).




                                                                                               3
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 104 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


  Course Objective
        At the completion of this course, you will be able to:

            •   Identify the Leahy laws and policies that are the basis of the vetting
                process.


  Course Information
        Course Structure

        This course comprises two modules with review questions at the end of the
        course. To reinforce your mastery of the material, please answer the review
        questions.


        Intranet Links

        This course provides useful links to the Department of State intranet. You must
        use a Department of State OpenNet computer to view all intranet sites.


        Review Questions

        The review questions are intended to test and reinforce your learning. Question
        types used in the review may include true/false, multiple choice, and multiple
        answer questions.




                                                                                          4
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 105 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1




                                                                               5
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 106 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1



Objectives
        This course is designed to give you an understanding of the Leahy law, which
        prohibits the Department of State (State) and the Department of Defense (DoD)
        from providing funds for assistance or training to foreign security force units or
        individuals where there is credible information that these forces have committed
        a gross violation of human rights (GVHR).

   By the end of this module, you will be able to:

            •   Explain the scope and purpose of the State and DoD Leahy law.
            •   Define g          i la i n    f h man igh .
            •   De e mine ha c n i           e    c edible inf ma i n   f a GVHR.
            •   Define a     ni in he c n e        f ec i   f ce .
            •   Summarize remediation procedures under the Leahy law.




                                                                                             6
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 107 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1



  Leahy Law
        The e m Leah la        efe            a           i i n       hibi ing he U.S.
        Government from using funds for assistance to units of foreign security forces
        where there is credible information implicating that unit in the commission of
        gross violations of human rights (GVHRs). One statutory provision applies to the
        U.S. Department of State (State) and the other applies to the U.S. Department of
        Defense (DoD).


                                     State Leahy Law
  See Foreign Assistance Act of 1961, Sect. 620M
  No a i ance hall be f ni hed            to any unit of the security forces of a foreign
  country if the Secretary of State has credible information that such unit has
  committed a gross violation of human rights.


                                           DoD Leahy Law
  See Title 10 U.S. Code, Sect. 362
  The Secretary of Defense shall, in consultation with the Secretary of State, ensure
  that prior to a decision to provide any training, equipment, or other assistance
  to a unit of a foreign security force full consideration is given to any credible
  information available to the Department of State relating to human rights
  violations by such unit.




                  The Department of State is responsible for informing the Department of
                  Defense of information about GVHRs. For this reason, the Department
                  of State does all Leahy vetting for both Departments.




                                                                                            7
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 108 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1




                      Background Information about the Leahy Law

              The State Leahy law was first enacted as a provision in the 1997 Foreign
              Operations Appropriations Act (P.L. 104-208). Sponsored by Senator
              Patrick Leahy of Vermont, the amendment prohibited the Foreign
              Operations, Export Financing, and Related Programs Appropriations Act
              (FOAA) from assisting foreign security force units implicated in gross
              violations of human rights (GVHRs), unless the Secretary of State
              determined that the host government was taking effective measures to
              bring those responsible to justice.

              Initiall he amendmen f c ed n he S a e De a men In e na i nal
              Narcotics Control program. It was expanded in 1998 to include all security
              assistance programs that used funds appropriated through the FOAA.

              A separate Leahy amendment was added to the annual Defense
              Appropriations Act, which requires that no funding under the Act be used to
              train security force units where there is credible information that they have
              committed GVHRs. The DoD Leahy law is now in Section 362 of U.S.C.
              Title 10 and applies to all forms of assistance, not just training.




                                                                                              8
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 109 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


  State Leahy Amendment
        In 2008, Congress made the State Leahy provision permanent by adding it to the
        Foreign Assistance Act of 1961, as amended. The new section is titled
        "Limitation on Assistance to Security Forces" (Sec. 620M).

        The following are sections of the State Leahy Amendment.

                (a) IN GENERAL: No assistance shall be furnished under this Act or the
                    Arms Export Control Act to any unit of the security forces of a foreign
                    country if the Secretary of State has credible information that such unit
                    has committed gross violations of human rights.




                             State Leahy prohibits assistance under the Foreign Assistance
                             Act of 1961 (FAA) or the Arms Export Control Act (AECA), and
                             applies to all forms of assistance, including training, equipment
                             and other activities.

                (b) EXCEPTION: The prohibition in subsection (a) shall not apply if the
                    Secretary determines and reports to the Committee on Foreign
                    Relations of the Senate, the Committee on Foreign Affairs of the
                    House of Representatives, and the Committees on Appropriations that
                    the government of such country is taking effective measures to bring
                    the responsible members of the security forces unit to justice.

                (c) DUTY TO INFORM: In the event that funds are withheld from any unit
                    pursuant to this section, the Secretary of State shall promptly inform
                    the foreign government of the basis for such action and shall, to the
                    maximum extent practicable, assist the foreign government in taking
                    effective measures to bring the responsible members of the security
                    forces to justice.

                The 2011 update included seven provisions under Section 620M(d). Three
                entail new requirements:

                        (1) ensure that for each country the Department of State has a
                        current list of all security force units receiving United States
                        training, equipment, or other types of assistance;
                        (5) ensure that when vetting an individual for eligibility to receive
                        United States training the individual's unit is also vetted;
                        (7) make publicly available, to the maximum extent practicable, the



                                                                                                 9
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 110 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


                        identity of those units for which no assistance shall be furnished
                        pursuant to subsection (a).


  DoD Leahy Law
        A provision of the Leahy law allows the Secretary of Defense to waive the Leahy
        law prohibition on provision of assistance to ineligible units; as of November
        2019, the Secretary of Defense has never used this waiver.

        The following are sections of the DoD Leahy Amendment.

                (a) PROHIBITION: Of the amounts made available to the Department of
                   Defense, none may be used for any training, equipment, or other
                   assistance for a unit of a foreign security force if the Secretary of
                   Defense has credible information that the unit has committed a gross
                   violation of human rights.

                (b) COORDINATION: The Secretary of Defense shall, in consultation with
                    the Secretary of State, ensure that prior to a decision to provide any
                    training, equipment, or other assistance to a unit of a foreign security
                    force full consideration is given to any credible information available to
                    the Department of State relating to human rights violations by such
                    unit.

                (c) WAIVER: The Secretary of Defense, after consultation with the
                    Secretary of State, may waive the prohibition in subsection (a)(1) if the
                    Secretary determines that the waiver is required by extraordinary
                    circumstances.

                (d) REPORT: Not later than 15 days after the application of any exception
                    under subsection (b) or the exercise of any waiver under subsection
                    (c), the Secretary of Defense shall submit to the appropriate
                    committees of Congress a report:

                   (1) in the case of an exception under subsection (b),
                       providing notice of the use of the exception and stating
                       the grounds for the exception; and
                   (2) in the case of a waiver under subsection (c), describing:
                       (A) the information relating to the gross violation of
                       human rights; (B) the extraordinary circumstances that
                       necessitate the waiver; (C) the purpose and duration of
                       the training, equipment, or other assistance; and (D) the
                       United States forces and the foreign security force unit
                       involved.



                                                                                                 10
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 111 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1



                (e) EXCEPTION: The prohibition in subsection (a)(1) shall not apply if
                    the Secretary of Defense, after consultation with the Secretary of
                    State, determines that the government of such country has taken all
                    necessary corrective steps, or if the equipment or other assistance
                    is necessary to assist in disaster relief operations or other
                    humanitarian or national security emergencies.

                    Both the State and DoD Leahy laws provide for remediation of units
                    previously identified as tainted (refers to a security force unit for which
                    credible derogatory information regarding gross violations of human
                    rights has been found). See the Joint DoD and State Remediation
                    policy memo.


  Important Leahy Vetting Terms
        The Leahy vetting system is based on a policy of vetting security force units and
        their commanders for unit training. Also, candidates for individual training and the
        names of their home units are vetted together because if an individual is trained
        and returns to his unit, he may provide the benefit of that training to his unit.

        There are three important Leahy vetting terms that this course will cover:

           •    Gross violations of human rights (GVHRs)
           •    Credible information
           •    Unit




                                                                                                  11
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 112 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


 Gross Violations of Human Rights (GVHRs)
        The S a e and D D Leah la            d n      e   lici l define ha c n i   e a g
        violation of human igh .

        Consequently, the State Department looked to definitions in other sections of the
        Foreign Assistance Act of 1961 (FAA), including sections 116 and 502B(d)(1), for
        guidance on the meaning of the term that is instructive in the understanding and
        application of the Leahy laws.

        In he FAA, Sec ion 116 and 502B(d)(1) bo h a e ha he e m g o
          iola ion of in e na ionall ecogni ed h man igh       incl de ... o   e
        or cruel, inhuman, or degrading treatment or punishment, prolonged
        detention without charges and trial, causing the disappearance of persons
        by the abduction and clandestine detention of those persons, and other
        flag an denial of he igh o life, libe , o he ec i of e on... .


 Gross Violations of Human Rights (GVHRs): Most
 Common Types
        The majority of Leahy law vetting focuses on the following GVHRs that will taint a
         ec i f ce ni if c mmi ed nde c l             f la ( nde c l       f la de c ibe
        when a security force unit member acts, or appears to be acting, in their capacity
        as a security force, e.g., wearing a uniforms, identifying themselves as a member
        of the security force):

        Review the definition of each major GVHR below:

                TORTURE: An act committed while the subject is under the direct custody
                of the offender that intentionally inflicts severe mental or physical pain or
                suffering for such purposes as obtaining information or a confession, as
                punishment, or to intimidate or coerce, or for any reason based upon
                discrimination of any kind.

                EXTRAJUDICIAL KILLING: A deliberate killing of an individual, carried
                out under color of law, and not authorized by a previous judgment
                pronounced by a regularly constituted court after a trial affording all
                requisite fair trial and appeal guarantees.

                FORCED DISAPPEARANCE: When government officials, or groups
                ac ing n behalf f he g e nmen ,         i h he g e nmen di ec
                indirect support, consent, or acquiescence (a) arrest, detain, or abduct a



                                                                                                12
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 113 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


                person, or otherwise deprive a person of liberty, and (b) subsequently
                 ef e di cl e ha e n fa e, he eab                  , de i a i n f libe       ,
                (c) thereby placing the person outside the protection of the law.

                RAPE (UNDER COLOR OF THE LAW): An act of rape committed by a
                member of a unit who is acting, or appears to be acting, in their capacity
                as a security force, e.g., wearing a uniform, identifying themselves as a
                member of the security force.




                         The list is not exhaustive, and other types of incidents can be
                         examined on the basis of specific facts to assess whether they
                         are GVHRs.


  Credible Information
       What constitutes credible information supporting a derogatory account about a
       gross human rights violation?


       Legislative history shows that evidence:

            •   Need not be admissible in a court of law.
            •   Should be deserving of confidence as a basis for decision-making.

       Non-governmental organization (NGO) information or press
       reports can be sufficient if:

            •   Sources have a reputation for accurate and impartial reporting.
            •   Reported information has indicia of reliability.

       Ideally, information is corroborated by multiple sources:

            •   M e han ne             ce i    efe ed, al h   gh i   n   nece   a .
            •   It depends on the quality of the source and the information.




                                                                                                 13
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 114 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


  Seven Criteria for Evaluating Credible Information
         1. Past accuracy and reliability of the reporting source as well as original
             source, if known

         2. How the source obtained the information (e.g., personal knowledge
             obtained by a witness, witness interviews collected by an NGO, descriptions
             collected from government records, etc.)

         3. Known political agenda of a source (both reporting source and/or original
             source, if known) which might lead to bias in reporting

         4. Corroborative information to confirm part or all of the allegation

         5. Information that contradicts part or all of the allegation

         6. History of unit and known patterns of abuse/professional behavior

         7. Level of detail of the GVHR allegation, including detail in identification of the
             GVHR, perpetrator (or link to an operational unit), and victim




                                                                                                14
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 115 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1



  Unit
        For Leahy vetting purposes, a unit may be construed as the smallest operational
        group in the field that has been implicated in the reported human rights violation.

        In he able bel , he ni a e highligh ed in he l e                 . F each f he
        security force groups in the table, these units are the lowest organization
        elements capable of exercising command and discipline over its members, and
        thus the typical target for Leahy vetting.


                 UNIT LEVEL HIERARCHY: INCREASING SPECIFICITY
 ARMY              AIR FORCE      NAVY                  POLICE
 Division          Wing           Squadron              City or State
 Brigade or Group Group           Task Unit or Flotilla Precinct
 Battalion         Squadron       Ship, boat, battalion Sub-unit, SVU, squad

        In the vetting process, clearly identifying the unit should include the entire chain
        of command and a geographic location:

                  ARMY Unit Example: 1st Battalion; Valley X; 3rd Brigade; 9th Division;
                  Army of the Republic of Y;

                  POLICE Unit Example: Criminal Investigation Unit; Police Station A,
                  Precinct 13, City F Police Force.


                  Clean and tainted units may be part of the same larger group.




                                                                                               15
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 116 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


Remediation
        What do you think?

        Are there exceptions to the Leahy law? Once a unit is tainted, is it tainted
        forever?

            a. Yes
            b. No

       The an e i N . Kn n a emedia i n, Leah la all                      he e    m i n f
       U.S. assistance to previously restricted security forces units if:

            •   The host government is taking all necessary corrective steps to bring to
                justice those responsible for GVHRs.
            •   Under DoD provision, equipment or assistance is needed for disaster
                relief, humanitarian aid, or national security emergency.




                                                                                            16
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 117 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1



  Exceptions
        The following are detail of he S a e and DoD e cep ion    on emedia ion:

                                  State Leahy Law
  Sub- ec ion (b) of Sec ion 620M ( Limi a ion on A i ance o Sec           i
  Fo ce ) of he Fo eign A i ance Ac of 1961, a amended.


 Exception: The prohibition in subsection (a) shall not apply if the Secretary determines
 and reports to the Committee on Foreign Relations of the Senate, the Committee on
 Foreign Affairs of the House of Representatives, and the Committees on Appropriations
 that the government of such country is taking effective steps to bring responsible
 members of the security forces to justice.




                                   DoD Leahy Law
  Sub-section (b) of Section 362 of Title 10 of the U.S. Code.


 Exception: The prohibition in subsection (a)(1) shall not apply if the Secretary of
 Defense, after consultation with the Secretary of State, determines that the
 government of such country has taken all necessary corrective steps, or if the
 equipment or other assistance is necessary to assist in disaster relief operations or
 other humanitarian or national security emergencies.




                                                                                            17
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 118 of 196
PP410 Introduction to Leahy Vetting Policy, Version 2.1


Summary
       This course provided a brief introduction to the Leahy law regarding the vetting of
       foreign security forces for human rights violations before providing them USG
       training, equipment, or other assistance. You should now have a better
       understanding of:

            •   The scope of the Leahy law used by the Department of State and
                Department of Defense.
            •   The types of gross violations of human rights (GVHRs) applicable to
                the Leahy laws.
            •   The defini ion of       ni   of security forces used in the Leahy vetting
                process.
            •   The types of credible information that can back GVHRs.
            •   The provisions for remediation of tainted units under the Leahy laws.

        For further resources about the Leahy law and vetting policy, check out
        Di l edia en f         Leahy Laws and Human Rights Vetting.

        Le g       he Course Wrap-U        e ie   ha       e lea ned. Y            ill al   be
        provided with resources for the INVESTc Leahy vetting system.




                                                                                                 18
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 119 of 196

PP410 Introduction to Leahy Vetting Policy, Version 2.1




                           Course Wrap-Up: Module 3

 Knowledge Review
 Question 1

 Please answer the following questions to test your understanding of the course
 content.

        Please select the correct answer.

        Only the State Leahy provision applies to withholding assistance on
        training for foreign security forces that have committed human rights
        violations.

            a. True
            b. False

        The correct answer is False. Both State and DoD Leahy laws apply to
        training, material, and financial assistance.


  Question 2

        Please select all that apply.

        Which of the following actions fall under the Leahy law's understanding of
        a gross violation of human rights (GVHR)?

            a.   Torture
            b.   Rape under color of law
            c.   Drug trafficking
            d.   Forced disappearance
            e.   Extrajudicial killing

        The correct answers are a, b, d, and e. Torture, rape under color of law, forced
        disappearance, and extrajudicial killing are some of the most common types of
        gross violations of human rights. Though drug trafficking may fall under another
        U.S. policy that prohibits assistance, it is technically not considered a GVHR and,
        therefore, does not trigger the Leahy law.




                                                                                              19
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 120 of 196

PP410 Introduction to Leahy Vetting Policy, Version 2.1


  Question 3

        Please select the correct answer.

        One person claims she witnessed government soldiers torturing civilians
        from a minority ethnic group during a civil war. This could be considered
         c edible info ma ion nde Leah e ing olic .

            a. True
            b. False

        The correct answer is True. Although multiple people's reports are preferred,
        they are not absolutely necessary.


  Question 4

        Please select the best answer.

        For Leahy vetting     o e , he iden ifica ion of a ec       i   fo ce   ni     ih
        a reported human rights violation should include:

            a.   Onl he ni c mmande fi and la name .
            b.   Both the names of the commander and unit members.
            c.   The entire chain of command and geographic location.
            d.   A clear distinction between clean and tainted units.

        The correct answer is c. For Leahy vetting purposes, the identification of a
         ec i f ce ni       iha e     ed h man igh       i la i n h ld incl de he
        entire chain of command and geographic location.




                                                                                            20
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 121 of 196

PP410 Introduction to Leahy Vetting Policy, Version 2.1


Question 5

        Please select all that apply.

        Under the Leahy law, USG assistance to a previously tainted security force
        unit can resume if:

            a. The responsible government is pursuing justice against those accused of
               GVHRs.
            b. The host country needs disaster relief.
            c. The host country is undergoing a national emergency.
            d. The host country is undergoing a humanitarian emergency.


        The correct answers are a, b, c, and d. An exception to the Leahy law can be
        made under any of the above circumstances, with Secretary-level approval.




                                                                                         21
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 122 of 196




        EXHIBIT D
                            UNCLASSIFIED
  Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 123 of 196




ISP-I-19-11                  Office of Inspections             October 2018




   Inspection of the Bureau of Democracy,
          Human Rights, and Labor




              DOMESTIC OPERATIONS AND SPECIAL REPORTS



                             UNCLASSIFIED
                                       UNCLASSIFIED
             Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 124 of 196

                                                October 2018
                                                OFFICE OF INSPECTIONS
                                                Domestic Operations and Special Reports

                                                Inspection of the Bureau of Democracy, Human Rights, and Labor

                                                What OIG Found
                ISP-I-19-11
What OIG Inspected                                    Stakeholders from other Federal agencies and Department
OIG inspected the Bureau of Democracy,                of State offices described the Bureau of Democracy,
Human Rights, and Labor s executive                   Human Rights, and Labor as effective in advancing human
direction, program and policy implementation,         rights issues.
resource management, and management                   Staffing shortfalls and the lack of an effective bureau
controls.                                             strategic planning process increased internal controls risks
                                                      for Leahy vetting, visa ineligibility determinations, and
What OIG Recommended                                  foreign assistance management areas where the bureau
This report includes 10 recommendations. OIG          faced an expanding workload.
made one recommendation to improve                    Insufficient staffing and oversight of information
strategic planning, one recommendation to             technology systems development increased risks of waste,
promote compliance with legislation                   fraud, and mismanagement and delays in modernizing the
mandating Department training on                      bureau s information technology system used to conduct
international religious freedom, and eight            Leahy vetting.
recommendations to improve Leahy vetting              DRL did not dedicate sufficient staff, training resources, or
internal controls and operations, visa                strategic direction to prepare human rights assessments
ineligibility processing, information                 related to visa processing and sanctions functions.
management systems development, and
                                                      Spotlight on Success: The bureau s Office of Policy
contract management.
                                                      Planning and Public Diplomacy effectively used social
                                                      media tools to conduct outreach on human rights issues.
In its comments on the draft report, the
                                                      The bureau s Facebook page is the Department s second-
Department concurred with all 10
                                                      most popular domestic page, with approximately 2.3
recommendations. OIG considers the
                                                      million followers.
recommendations resolved. The Department s
response to each recommendation, and OIG s
reply, can be found in the Recommendations
section of this report. The Department s
formal written response is reprinted in its
entirety in Appendix B.




                                                UNCLASSIFIED
                                    UNCLASSIFIED
          Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 125 of 196




CONTENTS
CONTEXT ............................................................................................................................................................................ 1
EXECUTIVE DIRECTION ................................................................................................................................................. 4
    Tone at the Top ........................................................................................................................................................... 4
    Execution of Foreign Policy Goals and Objectives ......................................................................................... 6
    Adherence to Internal Controls ............................................................................................................................. 7
INTERNATIONAL RELIGIOUS FREEDOM ................................................................................................................. 7
    Ambassador at Large for International Religious Freedom ....................................................................... 7
    Office of International Religious Freedom ........................................................................................................ 8
    Partial Progress Made in Implementing Wolf Act .......................................................................................... 8
SECURITY AND HUMAN RIGHTS .............................................................................................................................. 9
POLICY IMPLEMENTATION ...................................................................................................................................... 14
    Regional Offices ....................................................................................................................................................... 14
    Multilateral and Functional Offices ................................................................................................................... 16
ADMINISTRATIVE OPERATIONS ............................................................................................................................. 19
    Office of the Executive Director ......................................................................................................................... 19
    Human Resources.................................................................................................................................................... 19
    Contract Management .......................................................................................................................................... 19
    Bureau Security Program ...................................................................................................................................... 20
INFORMATION MANAGEMENT ............................................................................................................................. 20
RECOMMENDATIONS ................................................................................................................................................ 24
PRINCIPAL OFFICIALS ................................................................................................................................................. 28
APPENDIX A: OBJECTIVES, SCOPE, AND METHODOLOGY........................................................................... 29
APPENDIX B: MANAGEMENT RESPONSES ......................................................................................................... 31
APPENDIX C: THE LEAHY VETTING PROCESS .................................................................................................... 39
ABBREVIATIONS ........................................................................................................................................................... 40
OIG INSPECTION TEAM MEMBERS ....................................................................................................................... 41




                                                                             UNCLASSIFIED
                                   UNCLASSIFIED
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 126 of 196




CONTEXT
The Bureau of Democracy, Human Rights, and Labor (DRL), established in 1975, leads
Department of State (Department) efforts to encourage democracy, defend human rights, and
improve labor rights around the world.1 Since its establishment, DRL s mandate has expanded to
include priorities such as child soldier protection, internet freedom, and combatting anti-
Semitism. DRL, together with the Bureau of Oceans and International Environmental and
Scientific Affairs (OES), also supports administrative operations for the Ambassador at Large for
International Religious Freedom, a position established by Congress in 1998.2

DRL carries out its mandate to promote human rights and democracy, in part, through policy
engagement. DRL engages with partners within the U.S. Government, the United Nations,
nongovernmental organizations, and foreign governments to advance human rights issues. DRL
produces or contributes to approximately 40 congressionally mandated and other reports
annually, including the Annual Country Reports on Human Rights ( Human Rights Reports ) that
document human rights conditions overseas. The Office of the Ambassador at Large for
International Religious Freedom prepares the Annual Report on International Religious Freedom.
DRL oversees visa ineligibility and sanctions programs, such as those established under the
Global Magnitsky Human Rights Accountability Act,3 to deter human rights abuses.

DRL also promotes human rights and democracy through foreign assistance programs managed
by its Office of Global Programming. The bureau managed more than 450 multi-year awards to
approximately 380 nongovernmental organizations focused on supporting human rights
organizations, journalists, and other civil society partners. DRL s rapid response programs
facilitate protection of human rights activists and other individuals at imminent risk of arrest,
torture, or extrajudicial killing. Finally, DRL is responsible for the Leahy vetting program, which
screens U.S. security assistance recipients to ensure that no assistance is provided to individuals
and units of security forces that have committed gross violations of human rights.4

The Department s Joint Strategic Plan5 identifies promotion of democracy, human rights, and
rule of law as key activities to protect American security at home and abroad. At the time of the
inspection, DRL was in the process of preparing its FY 2019 – FY 2021 Functional Bureau


1   DRL s policy and program responsibilities are outlined in 1 Foreign Affairs Manual 511.1(2).
2   International Religious Freedom Act of 1998, 22 U.S. Code (U.S.C.) Chapter 73, §§ 6411 to 6417 (1998).
3The Global Magnitsky Human Rights Accountability Act is contained in Section 1261of the National Defense
Authorization Act for Fiscal Year 2017, 22 U.S.C. 2656 (2016).
4 The term Leahy law refers to two statutory provisions prohibiting the U.S. Government from furnishing assistance
under the Foreign Assistance Act, the Arms Export Control Act, or Department of Defense authorities to units of
foreign security forces where there is credible information implicating that unit in the commission of gross violations
of human rights. One statutory provision applies to the Department of State and the other to the Department of
Defense. Section 620M of the Foreign Assistance Act of 1961, 22 U.S.C. 2378d, made the Department s Leahy law
permanent. The Department of Defense Leahy law is in Section 362 of Title 10 of the U.S. Code.
5   Department of State and U.S. Agency for International Development, Joint Strategic Plan FY 2018 – 2022 (2/2018).

ISP-I-19-11                                                                                                               1
                                                     UNCLASSIFIED
                                  UNCLASSIFIED
        Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 127 of 196




Strategy, its primary strategic planning document. However, DRL s FY 2019 Bureau Resource
Request a strategic planning document prepared annually to identify resource needs
identified seven areas of focus: protection of ethnic and religious minorities and marginalized
populations; support for human rights defenders and civil society; multilateral efforts to
promote human rights; security and human rights; promotion of internationally recognized labor
rights; business and human rights; and public diplomacy.

The bureau s authorized staffing ceiling comprised 137 Foreign Service and Civil Service
employees organized in 12 offices and supervised by an assistant secretary, a principal deputy
assistant secretary, two deputy assistant secretaries, and two senior advisors. The assistant
secretary position, the principal deputy assistant secretary position, and one deputy assistant
secretary positions had yet to be permanently filled at the time of the inspection. Six offices
addressed human rights policy issues in geographic regions. The other six offices addressed,
respectively, foreign assistance programs, labor affairs, international religious freedom,
multilateral affairs, public diplomacy, and security and human rights. The Office of the Executive
Director is a shared administrative office that supports both DRL and OES. The latter bureau
formally supervises the Executive Director. Figure 1 details the bureau s organizational structure.

The bureau faced an expanding policy and program management workload while operating
under the Department-wide hiring freeze.6 At the same time, DRL managed $401.9 million in
foreign assistance funds in FY 2017, with bureau funding for its two largest accounts the
Human Rights and Democracy Fund and Economic Support Fund nearly doubling between
2013 and 2018. From 2011 to 2017, the bureau s Leahy vetting workload increased 42 percent.
The passage of the Global Magnitsky Human Rights Accountability Act in 2016, which
introduced additional authorities to impose economic sanctions, as well as visa ineligibilities,
also increased the workload associated with these functions. Total bureau funding in FY 2017
was $415.2 million, including funding appropriated for the National Endowment for Democracy.7
Bureau-managed funding is shown in Figure 2.

OIG evaluated the bureau s strategic planning, policy implementation, resource management,
and management controls consistent with Section 209 of the Foreign Service Act.8 In addition,
OIG evaluated selected policy and program responsibilities for the Ambassador at Large for
International Religious Freedom and the Office of International Religious Freedom. This report




6 The Office of Management and Budget first announced a Government-wide hiring freeze on January 23, 2017. While
most positions were frozen and could not be filled if vacant, the Secretary approved specific exemptions to the hiring
freeze to ensure the Department was able to meet critical needs. The Secretary lifted the hiring freeze in May 2018.
7In 1983, the National Endowment for Democracy Act (Public Law (P.L.) 98-164, Stat. 1039 (1983), codified as 22 U.S.C.
§§ 4411-4416), established the National Endowment for Democracy. Although it is a nongovernmental organization,
Congress provides an annual appropriation which DRL transfers to the Endowment via a grant agreement.
8   See Appendix A.



ISP-I-19-11                                                                                                          2
                                                  UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 128 of 196




should be read in conjunction with the companion report on the bureau s management of its
foreign assistance resources, prepared concurrently with this report.9

Figure 1. Bureau of Democracy, Human Rights, and Labor Organizational Chart




Source: OIG adaptation of DRL information. Supervisory responsibility for the Senior Bureau Official and Deputy
Assistant Secretaries is indicated by color shading.




9 OIG, Inspection of the Bureau of Democracy, Human Rights, and Labor s Foreign Assistance Program Management
(ISP-I-19-12, October, 2018).

ISP-I-19-11                                                                                                       3
                                                 UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 129 of 196




Figure 2. FY 2017 Bureau-Managed Resources (in $ thousands)




Source: OIG adaptation of DRL information.


EXECUTIVE DIRECTION
Tone at the Top

OIG assessed bureau leadership on the basis of 306 interviews; questionnaires completed by 202
staff members and contractors; 93 surveys completed by overseas posts; OIG's review of
documents; and observations of bureau activities during the inspection. OIG also conducted 92
interviews with Department, interagency, and nongovernmental organization partners that
elicited comments on DRL s performance on policy and program management.

At the time of the inspection, the Assistant Secretary position had been vacant for 15 months,
and two of the three deputy assistant secretary positions also were vacant. The President
nominated an Assistant Secretary in June 2018. The bureau s Senior Bureau Official (SBO), a
career member of the Senior Executive Service, assumed bureau leadership duties in October
2017 after the retirement of the former acting Assistant Secretary. In prior assignments, the SBO
served as the Principal Deputy Assistant Secretary in DRL and in the Bureau of Inter-American
Affairs, as Senior Director for Human Rights in the National Security Council, and as U.S.
Ambassador to Belarus, among other senior-level assignments.




ISP-I-19-11                                                                                     4
                                             UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 130 of 196




Leadership Provided Institutional Continuity During Transition Period

In interviews with OIG, bureau employees credited the SBO with providing institutional
continuity during an extended leadership transition period. The SBO personally supervised seven
of the bureau s offices during his tenure in the position. In addition, he undertook the full range
of principal deputy assistant secretary responsibilities for managing the bureau and leading on
policy issues. During the inspection, he accompanied the Acting Secretary to the public release
of the Human Rights Reports and, over a 3-month period, hosted 14 delegations or external
meetings with foreign officials and nongovernmental organizations. Bureau employees
consistently told OIG that the SBO modeled positive leadership traits set out in 3 FAM 1214,
such as taking time to develop and mentor employees. OIG observed an open, collegial working
relationship between the Front Office which included the SBO, a deputy assistant secretary,
and an acting deputy assistant secretary and the office directors.

However, employees below the office director level viewed communication between the SBO
and the rest of the bureau as problematic. Specifically, DRL employees told OIG that a lack of
personal contact with the SBO and an absence of vision from the Front Office inhibited
understanding of the bureau s policy priorities. While crediting leadership with soliciting
 bottom up input from staff, they characterized the bureau s overall approach as reactive rather
than strategic. Furthermore, the bureau lacked an effective system for tracking internal daily
action items. OIG advised the bureau to identify a chief of staff or office director to assist with
managing internal business, including internal daily action items, more effectively. OIG also
advised the SBO to attend more staff meetings to share policy perspectives, which he began to
do during the inspection.

Staffing Constraints Prevented Efficient Allocation of Resources

OIG found that staffing constraints limited DRL s ability to secure and efficiently allocate the
resources required to execute core bureau functions, including the management of foreign
assistance, Leahy vetting, and assessments required for human rights visa ineligibilities. As
discussed below, the bureau s lack of effective strategic planning processes also contributed to
this deficiency. DRL employees told OIG the hiring freeze and an associated moratorium on
internal organizational changes pending release of the agency s reform plan hindered the
bureau s ability to plan and respond to new workload demands.10 Following the Department s
lifting of its hiring freeze in May 2018, the Bureau of Human Resources reduced DRL s Civil
Service employment ceiling by 30 positions. During the inspection, DRL formed a working group
on staffing and resource allocation and requested assistance from the Bureau of Human
Resources to address staffing and organizational issues identified in this report.


10 In March 2017, the President issued Executive Order 13781 with the stated goal of improving the efficiency,
effectiveness, and accountability of the executive branch through restructuring and staffing reductions. In April 2017,
the Office of Management and Budget set a September 2017 deadline for final agency reform plans, including longer
term workforce reductions. As of August 2018, the Department had not publicly released an agency reform plan.



ISP-I-19-11                                                                                                           5
                                                  UNCLASSIFIED
                                   UNCLASSIFIED
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 131 of 196




Execution of Foreign Policy Goals and Objectives

Department senior officials and other agency employees interviewed by OIG said that DRL
worked effectively with them to advance human rights issues. In addition, all eight
representatives of nongovernmental organizations interviewed by OIG said they had a strong
and effective relationship with DRL.11 The bureau s responsibility for integrating democracy,
human rights, and labor affairs into U.S. foreign policy12 required it to engage in dialogue with
regional bureaus and embassies on sensitive human rights issues a role that sometimes placed
it in conflict with these organizations when their views on policy issues differed. Despite this
inherent tension, Department senior officials and other agency employees told OIG that DRL s
Front Office was pragmatic and generally effective in advancing human rights issues. For
example, in at least two cases, DRL elevated to the Secretary issues for decision in which its
views differed from those of regional bureaus, resulting in final policy decisions that adopted
DRL s position. However, senior officials at five of six regional bureaus interviewed said that
DRL s institutional influence had been reduced due to the extended absence of a confirmed
Assistant Secretary.

Bureau Did Not Use Strategic Planning Processes Effectively

DRL did not effectively use strategic planning processes to develop policy goals and align
resources with priorities. Specifically, OIG found that the bureau lacked systematic processes to
develop long-term policy and program goals and monitor results. For example, the bureau s
Front Office did not form internal working groups to formulate policy, coordinate efforts, and
measure results for key countries, such as China, or for concerns that affect multiple countries,
such as labor issues. Effective strategic planning processes were especially important because of
DRL s expanding workload and constrained staffing resources during the Department s hiring
freeze. Because DRL s offices perform discrete but related roles such as policy development,
media outreach, multilateral engagement, and foreign assistance programming formal
coordination is important to cohesively advance policy goals. DRL employees told OIG that
offices did not participate systematically in preparing formal strategic planning documents.
Instead, the bureau developed priorities primarily through preparation of annual high-level
policy papers written by DRL s regional offices. Staff reported that these documents generally
were not useful in prioritizing their work and were designed mainly to guide foreign assistance
programming decisions. A lack of clear strategic policy prioritization, in turn, complicated the
bureau s ability to meet its expanding policy and program workload. As described in 18 FAM
301.2-4(C)b, senior leaders must institute regular reviews to assess progress against bureau and
mission-level objectives to ensure alignment of policy, planning, resources, and program
decision making. Without an effective strategic planning process to set priorities and measure
results, the bureau risked not accomplishing policy objectives and managing programs
efficiently.


11Soliciting input from nongovernmental organizations is a DRL human rights policy responsibility described in 22
U.S.C. § 262d(d), among other provisions of law.
12   1 FAM 511.1(2).

ISP-I-19-11                                                                                                         6
                                                 UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 132 of 196




     Recommendation 1: The Bureau of Democracy, Human Rights, and Labor should institute a
     formal, periodic process to develop policy goals, monitor results, and align resources with
     priorities. (Action: DRL)

Adherence to Internal Controls

In preparing the 2017 Annual Management Controls Statement of Assurance, DRL did not
review its bureau programs and processes to identify significant deficiencies or material
weaknesses. As a result, it did not develop plans and approaches to mitigate any identified risks,
nor did it report any significant deficiencies or material weaknesses in its Statement of
Assurance. During the inspection, OIG identified several management control deficiencies and
challenges related to Leahy vetting, contract and grants management, and performance of visa
ineligibility functions. These deficiencies are discussed later in this report, as well as in the
companion foreign assistance program management report.


INTERNATIONAL RELIGIOUS FREEDOM
Ambassador at Large for International Religious Freedom

The International Religious Freedom Act of 1998 established the Office of International Religious
Freedom and the position of Ambassador at Large for International Religious Freedom. The
2016 Frank R. Wolf International Religious Freedom Act ( Wolf Act ) strengthened the
authorities and independence of the Ambassador at Large.13 Among other changes, the Wolf
Act assigned responsibility to the Ambassador at Large to coordinate international religious
freedom policies across all U.S. Government programs and projects. The Wolf Act also required
that the Ambassador at Large report directly to the Secretary. Organizationally, however, the
Office of the Ambassador at Large for International Religious Freedom is housed within DRL.

The current Ambassador at Large for International Religious Freedom was sworn in on February
1, 2018. Employees described the Ambassador at Large, a former U.S. senator and a sponsor of
the International Religious Freedom Act of 1998, as inclusive, knowledgeable, and clear in
articulating policy priorities, such as preventing the spread of extremist ideology and elevating
international religious freedom issues in the Department and across the Federal government.
The Ambassador at Large reported that he had direct access to the Secretary through senior
staff meetings and personal interaction. Under his direction, the Office of International Religious
Freedom planned a ministerial conference on international religious freedom, which the
Secretary hosted in July 2018.




13
  Frank R. Wolf International Religious Freedom Act, 22 U.S.C. Chapter 73, §§ 6411 to 6417 (2016). As stated in the
legislation, the Wolf Act is intended to advance religious freedom globally through enhanced diplomacy, training,
counterterrorism, and foreign assistance efforts.

ISP-I-19-11                                                                                                           7
                                                  UNCLASSIFIED
                               UNCLASSIFIED
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 133 of 196




Office of International Religious Freedom

OIG found the Office of International Religious Freedom was generally effective in carrying out
its policy responsibilities to advance international religious freedom issues. Regional bureau
employees told OIG that the office worked effectively with them in preparing the Annual
International Religious Freedom Report the office s main statutory report and on
international religious freedom issues more generally. However, in response to a pre-inspection
survey prepared by OIG, 16 of 92 respondents cited concerns about inefficient editorial
processes, such as requesting unnecessary information and unfamiliarity by editors with policy
issues in their countries. Office of International Religious Freedom employees told OIG that
delays in approving a contracting mechanism for contract report staff contributed to some of
these frictions in 2018, but they expected to address the problem in the coming year.

Partial Progress Made in Implementing Wolf Act

OIG determined that DRL and the Office of International Religious Freedom had made partial
progress in implementing the Wolf Act. Although the Department implemented key provisions
of the Act, OIG identified deficiencies related to training, reporting structure, media support, and
foreign assistance coordination, as described below.

Religious Freedom Training for Foreign Service Officers Was Behind Schedule

The Department was behind schedule in meeting requirements to develop international
religious freedom training for all Foreign Service officers. The Wolf Act required the Office of
International Religious Freedom to make recommendations to the Department s Foreign Service
Institute on curriculum for international religious freedom training, with training required to
commence by December 2017. During the inspection, the Office of International Religious
Freedom prepared two of five proposed modules for an online course to fulfill this requirement
but had yet to complete the remaining three modules. Without these additional modules, the
Foreign Service Institute was unable to conduct the training, as mandated by law.

       Recommendation 2: The Bureau of Democracy, Human Rights, and Labor should direct
       the Office of International Religious Freedom to complete development of curriculum for
       mandatory training on international religious freedom required by the Frank R. Wolf
       International Religious Freedom Act. (Action: DRL)

Reporting Structure Not Codified in Foreign Affairs Manual

DRL did not update the FAM to reflect the Wolf Act s requirement that the Ambassador at Large
report directly to the Secretary and that staff assigned to support the production of the Annual
International Religious Freedom Report be directly supervised by the Ambassador at Large. OIG
advised DRL and the Office of International Religious Freedom to update the FAM to reflect
Wolf Act requirements.




ISP-I-19-11                                                                                        8
                                          UNCLASSIFIED
                                   UNCLASSIFIED
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 134 of 196




Media Support for Ambassador at Large Was Insufficient

OIG found that the media support DRL provided to the Office of International Religious
Freedom was insufficient. To better support its needs in speechwriting, media support, and
public outreach planning, the Office of International Religious Freedom in 2016 transferred a
direct-hire position to DRL s Office of Policy Planning and Public Diplomacy. However, staffing
shortfalls and assignment of collateral duties left the employee who filled the direct-hire
position unable to dedicate full resources to supporting the Office of International Religious
Freedom. As described in the Wolf Act, the Department is required to provide adequate staff to
support the Ambassador at Large for International Religious Freedom. OIG advised DRL and the
Office of International Religious Freedom to develop a memorandum of understanding on
speechwriting, press support, and public outreach planning to better support unmet needs in
these areas.

Coordination on International Religious Freedom Foreign Assistance Was Inefficient

DRL employees told OIG that processes for allocating $10 million in FY 2017 Economic Support
Fund monies earmarked for international religious freedom required time-consuming and
inefficient coordination with regional bureaus and the Department s Office of U.S. Foreign
Assistance Resources. Although the Wolf Act empowered the Ambassador at Large to
coordinate all programs and projects related to international religious freedom, office
employees said that project proposals developed by regional bureaus did not always
incorporate the office s policy input. For example, in one instance, a regional bureau
characterized an anticorruption program as an international religious freedom program. At the
time of the inspection, the Office of U.S. Foreign Assistance Resources and the Office of
International Religious Freedom were discussing allocating FY 2018 funding directly to the
Ambassador at Large, which OIG determined would sufficiently strengthen his authority over
funds related to international religious freedom.


SECURITY AND HUMAN RIGHTS
According to 1 FAM 519.6, DRL s Office of Security and Human Rights (SHR) is responsible for
leading the bureau s efforts to integrate human rights considerations into U.S. policies on
international security engagement, security assistance, security cooperation, and
counterterrorism. SHR also serves as the Department s lead office in creating policy for and
overseeing the implementation of the Leahy laws. It coordinates the Leahy vetting process14 and
manages the International Vetting and Security Tracking (INVEST) system.15 In addition, SHR
reviews the human rights implications of sales and transfers of defense articles, promotes

14   Appendix C of this report describes the Department s Leahy vetting process.
15INVEST is the U.S. Government s system of record for implementing Leahy laws. The system, launched in 2010, is a
case management computer application designed to facilitate the vetting process. From 2010 through mid-April
2018, DRL processed 1,338,135 vetting cases in INVEST, of which: 1,202,300 (89.8 percent) were approved; 65,977
were suspended (4.9 percent); 3,228 were rejected (.2 percent); and 66,630 canceled (5 percent). The Department of
Defense submits vetting requests for its security assistance to the Department to adjudicate in the INVEST system.

ISP-I-19-11                                                                                                          9
                                                    UNCLASSIFIED
                                   UNCLASSIFIED
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 135 of 196




policies related to conflict and atrocity prevention and response, leads the bureau s efforts to
track and mitigate civilian casualties in armed conflict, and advances policies and plans to end
the unlawful use of child soldiers.

Progress Made in Institutionalizing Leahy Vetting Processes

SHR made progress in institutionalizing Leahy vetting processes since its establishment as an
office in 2014. The office spearheaded the development and release of a new Leahy vetting
guide16 in 2017 and coordinated with the Department of Defense on the implementation of a
joint policy on remediation.17 Sixty-eight of 83 overseas posts that responded to OIG s survey
said that the office effectively supported their needs.18 The office processed 214,566 Leahy
vetting cases in 2017, enabling the Department to deliver more than $9 billion in security
assistance to partner countries, as well as additional security assistance furnished by the
Department of Defense. OIG found that the office coordinated effectively with interagency
partners on conflict prevention and civilian conflict mitigation. However, OIG identified internal
controls, planning, and resource weaknesses that undermined the office s effectiveness, as
described below. Additionally, as described in the Administrative Operations section of this
report, the office faced significant challenges in developing an IT system to replace the current
INVEST system, which is functionally obsolete and at risk of becoming inoperable on the
Department s network.19

Lack of Documented Internal Control Procedures Created Program Risks

Although DRL s 2017 Leahy Vetting Guide identified roles and responsibilities, the bureau did
not have in place other procedures necessary for an effective internal controls system. Specific
internal controls issues that hindered the effectiveness of the office included:

           Lack of Embassy Compliance Monitoring: SHR did not have processes to track, review,
           and analyze embassy vetting performance and compliance with certain Leahy law
           requirements. The office did not conduct an analysis of the 2016 duty to inform 20 Leahy
           cases 53 cases in which embassies were required to inform the foreign government
           recipient of reasons for withholding security assistance. A review of 2017 duty to
           inform cases was, however, underway during the inspection.



16The Leahy Vetting Guide describes how the Department and the Department of Defense Leahy laws should be
implemented. It defines key terms, outlines legal considerations and procedures, and provides guidance to overseas
and domestic officials who plan, resource, and deliver training or assistance to foreign security forces.
17Remediation is the process through which units implicated in gross violations of human rights are reassessed and
can be rendered eligible to receive U.S. security assistance.
18   Ten of 93 posts that responded to the survey listed not applicable as a response to support from the SHR office.
19Posts that responded to the survey gave low marks to the INVEST system, describing it as cumbersome and difficult
to use.
20For cases vetted under the Department s Leahy law, a decision to reject requires the relevant embassy to inform the
foreign government of a rejection, a requirement known as duty to inform, as described in 22 U.S.C. § 2378d(c).

ISP-I-19-11                                                                                                         10
                                                    UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 136 of 196




         Lack of DRL and Regional Bureau Compliance Monitoring: SHR did not have processes to
         assess whether employees performing Leahy vetting in DRL and the six regional bureaus
         complied with adjudication standards. These standards, detailed in the Leahy Vetting
         Guide, include specific classified and unclassified checks, which, if not performed, could
         undermine the integrity of the process.
         Lack of Data Quality Assurance: SHR did not have procedures to ensure that the status of
         all cases the INVEST system was accurately recorded in the system, raising the risk that
         reports prepared from INVEST data may be inaccurate. During the inspection, SHR staff
         identified records that reflected up to 23,000 duplicate or otherwise administratively
         open cases that had accumulated since the creation of INVEST. Additionally, the INVEST
         system did not include all Department of Defense Leahy cases originating in Afghanistan.
         Lack of Contract Oversight: SHR had nine contractors who were primarily assigned
         responsibility for conducting Leahy vetting. OIG found that SHR did not assess and
         mitigate risks to ensure that contractors were not performing inherently governmental
         work21 or to assess performance through oversight, such as spot checks and file reviews,
         an issue discussed in the Administrative Operations section of this report.

OIG found that the lack of documented internal controls procedures contributed to these
deficiencies. As described in Standards for Internal Control in the Federal Government,22 an
effective internal controls system requires risk assessment, control activities, information and
communication, and monitoring. During the inspection, the office began drafting standard
operating procedures and taking steps to address some of these issues. For example, SHR
began coordinating with the Office of the Secretary of Defense to enter relevant Afghanistan
vetting information into INVEST on a quarterly basis. SHR also assigned a contractor to track
embassy compliance with duty to inform cases. However, without a documented internal
controls system, the bureau was at risk that Leahy vetting was not performed in accordance with
Department guidance.

     Recommendation 3: The Bureau of Democracy, Human Rights, and Labor should develop
     internal control procedures for the Leahy program and monitor compliance with the
     procedures. (Action: DRL)




21OIG found that a contractor was the sole action officer for the office s civilian casualties program with duties that
included policy liaison with the Department of Defense. Another contractor represented the office in Leahy-related
policy and procedural discussions during a temporary duty visit to Embassy Manila, Philippines, and Embassy Phnom
Penh, Cambodia.
22Government Accountability Office, Standards for Internal Control in the Federal Government (GAO-14-704G,
September 2014), Section OV2.04.

ISP-I-19-11                                                                                                          11
                                                   UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 137 of 196




Figure 3. Leahy Vetting Caseload, 2011 through 2017




Source: DRL.

Lack of Performance and Workload Metrics Hampered Program Management

SHR did not develop performance and workload metrics to assess its performance and identify
resource requirements. The number of Leahy vetting cases increased by 42 percent from 2011
through 2017, as shown in Figure 3. Despite this increase, the number of employees and
contractors assigned to Leahy vetting declined from 12 to 9 between July 2016 and the time of
the inspection.23 OIG found that DRL developed plans to add staff to enhance office
engagement on security assistance, humanitarian law, and training without performance and
workload metrics to determine how many staff it required. These plans were postponed during
the hiring freeze. Similarly, SHR planned to expand mandatory Leahy vetting to encompass
material security assistance24 to comply fully with Leahy law provisions, but did not define what
resources it needed to carry out these responsibilities. SHR employees told OIG they did not
prioritize the development of performance and workload metrics. As described in 18 FAM 301.2-
4(C), bureau leaders must ensure alignment of planning, resources, and program decision-
making. Without performance metrics and workload planning to guide policy and programmatic
decisions, the bureau risked being unable to effectively carry out its core duties, particularly in
the Leahy vetting program.

     Recommendation 4: The Bureau of Democracy, Human Rights, and Labor should develop
     performance and workload metrics to inform resource requirements for the Office of
     Security and Human Rights. (Action DRL)




23During the inspection, the SHR Leahy team included one direct-hire Leahy policy point of contact responsible for
remediation, one direct-hire Department of Defense liaison, one direct-hire vetter, and nine contract vetters. Three
contract vetters were not replaced when the incumbents departed in January 2017. An additional contract vetter
position became vacant during the inspection.
24The Leahy Vetting Guide defines material security assistance as equipment, technical support, or other non-training
assistance.



ISP-I-19-11                                                                                                            12
                                                  UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 138 of 196




Staffing Limitations Inhibited Review of Possible Gross Violations of Human Rights

SHR staff told OIG that staffing limitations prevented them from following up on all Leahy cases
in which derogatory information related to gross violations of human rights (GVHR) arose
during the vetting process. In cases where DRL or the embassy was unable to conclusively
determine that derogatory information met the credible information standard in 22 U.S.C. §
2378d(a),25 Leahy cases were placed in suspended status in INVEST. From 2015 to 2017, a total
of 4,842 Leahy cases were suspended on the basis of derogatory GVHR information, while 357
cases were rejected. Although suspended individuals or units cannot receive security assistance
subject to the Leahy laws, embassies are not required by Department policy to inform the
recipient foreign government of the basis for withholding assistance under these circumstances.
Additionally, individuals and units who otherwise could be U.S. Government partners are
ineligible for assistance until their suspended status is clarified. DRL employees explained that a
lack of personnel resources inhibited their ability to conduct necessary follow up work on Leahy
cases, such as seeking additional information from embassies and other sources, to support a
conclusive determination that met the credible information standard.

Slow Resolution of Remediation Cases Partly Attributable to Staffing Limitations

DRL was slow to resolve remediation cases, in part because of staffing resource limitations.26
Remediation is a process by which the Secretary of State or the Secretary of Defense, as
applicable, determines that a country s government is taking effective steps to bring to justice
members of the security forces unit responsible for committing GVHRs, such as torture,
extrajudicial killing, enforced disappearance, and rape under color of law. As described earlier in
this report, in 2015 the Department and the Department of Defense developed a joint
remediation policy to define steps for this process. As of May 2018, DRL had remediated 12
cases rejected on GVHR grounds. DRL employees said that the process of remediation was
slower and more labor intensive than originally anticipated in 2015, but also stated the volume
of cases was lower than anticipated under the new process. DRL employees also said that
staffing limitations were a key reason for slow progress on remediation.

Working Capital Fund Mechanism Could Help Address Resource Needs

Unlike similar service provider organizations, DRL did not have a mechanism to finance Leahy
vetting operations through a working capital fund, instead paying for them out of the bureau s


25 22 U.S.C. § 2378d(a) states that no assistance shall be furnished…to any unit of the security forces of a foreign
country if the Secretary of State has credible information that such unit has committed a gross violation of human
rights.
26 Remediation decisions are based on an interagency assessment of whether the host government has taken
effective steps to bring responsible unit members to justice or whether the unit was restructured in a way that it may
be considered a fundamentally different unit and thus not tainted by previously determined ineligibility.
Administrative review refers to a separate process in which new, exculpatory information reverses the ineligibility
determination.



ISP-I-19-11                                                                                                            13
                                                   UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 139 of 196




operating budget.27 The Department has established more than 30 different cost centers to
support business operations through its working capital fund. For example, the Bureau of
Administration uses a working capital fund cost center to pay for counterterrorism vetting
services. A working capital fund mechanism could generate resources beyond those available in
the bureau s operating budget to improve DRL s administration of the Leahy vetting program, to
address areas where staffing resource limitations have affected the bureau s ability to implement
the Leahy program. In addition to remediation and suspension issues discussed above, OIG
observed that the following policy priorities and program management responsibilities were not
fully performed, partly due to insufficient staff:

         SHR was unable to conduct regular embassy outreach to improve Leahy vetting
         performance or develop foreign assistance programs with the Office of Global Programs
         to improve human rights practices among security forces.
         SHR s deputy director served as the Child Soldiers Prevention Act officer, reducing time
         for core duties such as personnel management, budget planning, and Leahy vetting
         contract oversight.28 The deputy director also served as a Government Technical Monitor
         for an urgent effort to upgrade the INVEST system. Issues related to the development of
         a successor system to INVEST are discussed further in the Administrative Operations
         section of this report.

DRL is not required to use a working capital fund mechanism to fund its Leahy vetting
operations. However, OIG noted that use of such a mechanism would allow DRL to charge
bureaus and agencies on a fee-for-service model based on its workload, potentially providing a
more flexible resource base for operations. As such, OIG advised the bureau to explore the
feasibility of a working capital fund model with relevant Department offices.


POLICY IMPLEMENTATION
Regional Offices

Regional Offices Generally Effective, But Internal Coordination Could Be Improved

DRL's six regional offices29 are responsible for monitoring observance of human rights and
democratic practices and providing policy guidance to regional bureaus and embassies
overseas, as outlined in 1 FAM 519.3. The regional offices maintained generally good working

27According to 1 FAM 212.1-3, the Working Capital Fund is a chargeback system managed by the Bureau of
Administration s Executive Office. It is a revolving fund and is a repository for revenue collected from income-
generating activities.
28The Child Soldiers Prevention Act requires identifying offending countries for potential designation by the Secretary
of State for inclusion in the annual Trafficking in Persons report. It also requires the President to act on waiver
decisions, if any, prior to the beginning of the fiscal year in which restrictions or sanctions would be applied.
29These are the Offices for Africa, East Asia and Pacific, Europe, Near East Asia, South and Central Asia, and Western
Hemisphere.

ISP-I-19-11                                                                                                          14
                                                   UNCLASSIFIED
                                   UNCLASSIFIED
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 140 of 196




relationships with their counterparts in the Department s regional bureaus. Regional bureau
employees told OIG that DRL was effective in resolving disagreements pragmatically. Seventy-
nine percent of embassies that responded to OIG s survey agreed or strongly agreed that DRL
regional offices worked effectively with them on human rights policy matters. However, DRL
regional office staff members told OIG they lacked visibility into bureau foreign assistance and
multilateral activities, particularly on global and thematic issues. This, in turn, inhibited bureau
efforts to present a coordinated policy message to embassies and other bureaus that included
the full range of DRL human rights concerns. As discussed earlier in this report and in the
companion foreign assistance management report, the bureau took steps during the inspection
to enhance internal coordination in these areas.

Generally Effective Processes Established for Preparing Human Rights Reports

DRL established generally effective processes for preparing the legally mandated Human Rights
Reports, which address human rights issues in 199 countries and territories. DRL assigned
primary responsibility for preparing the Human Rights Reports to staff in its regional offices.30
The reports are used by Congress, the executive branch, and the judiciary as a factual resource
for decision making in matters ranging from assistance to asylum cases. OIG found that the
bureau issued comprehensive guidance on preparing the reports to embassies and established
an effective process for producing the reports. Eighty-two percent of embassy respondents to
an OIG survey (74 out of 90) agreed or strongly agreed that DRL provided effective feedback
and guidance during production of the Human Rights Reports. OIG also interviewed 8
nongovernmental organizations and attended a roundtable meeting with representatives from
26 nongovernmental organizations. These organizations generally described the Human Rights
Reports as comprehensive and lauded DRL's willingness to incorporate information from a wide
array of sources. OIG reviewed a sample of 10 Human Rights Reports and found that all included
content mandated by law, such as discussion of child labor practices, the status of
internationally recognized human rights, and violations of freedom of the press. The Human
Rights Reports also included non-required topics, such as corruption and lack of transparency in
government.

Office Sizes Were Below Required Minimum Number of Positions

OIG determined that consolidation of the regional offices could promote more efficient resource
management and policy execution by reducing supervisory layers. None of the six regional
offices met requirements in 1 FAM 014.7d(1) that offices have a minimum of 12 full-time
equivalent positions. The then-Under Secretary for Management waived this requirement for
five of the six offices in 2014. As a result, at the time of the inspection, DRL s regional offices had
12 supervisory positions a director and deputy director for each office overseeing 36
employees. OIG advised the bureau to consider, through its staffing and resource planning
working group, whether office consolidation could promote more efficient resource



30   Foreign Assistance Act, 22 U.S.C. 116(d), 502(b) (1971) and Trade Act, 19 U.S.C. 2464, 2467 (1974).

ISP-I-19-11                                                                                                15
                                                     UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 141 of 196




management. OIG also advised the bureau to comply with 1 FAM 014.6d(1) on office
organization, which could include seeking a waiver from this policy or restructuring the office.

Multilateral and Functional Offices

OIG s review of policy implementation in DRL s Offices of Multilateral and Global Affairs,
International Labor Affairs, and Policy Planning and Public Diplomacy31 found that, in general,
they adequately performed responsibilities assigned under 1 FAM 510. However, OIG identified
issues relating to internal planning and coordination and visa ineligibility processes in the Office
of Multilateral and Global Affairs that needed attention, as discussed below.

Office of Multilateral and Global Affairs Challenged by Complex Responsibilities, Lack of
Strategic Direction

Complex responsibilities and a lack of strategic direction contributed to challenges in executing
policy responsibilities in the Office of Multilateral and Global Affairs. The office supports diverse
policy development and implementation in 10 areas applicable to multiple countries32 as well as
representing the United States in eight multi-stakeholder initiatives33 and four United Nations
bodies and processes.34 In interviews with OIG, Department and other agency employees
credited the office with working effectively with the U.S. Mission to the United Nations in New
York, United Nations offices in Geneva, and with the Bureau of International Organization Affairs
to advance human rights issues. However, OIG assessed that a lack of strategic direction and
unclear lines of authority impeded the office s ability to execute its mission. Eighteen of 22 office
employees interviewed (82 percent) told OIG they would benefit from more guidance on

31 The Office of Multilateral and Global Affairs is responsible for formulating and implementing human rights and
democracy policies in multilateral forums; developing and implementing policies and processes for civil society
organizations and business and human rights; and for coordinating bureau policy on human rights visa ineligibilities
and asylum reviews. The Office of International Labor Affairs ensures the appropriate application of U.S. laws and
policy in international labor standards and initiates policy approaches to promote the rights and interests of workers
in the global economy. The Office of Policy Planning and Public Diplomacy manages the bureau s congressional,
media, and public outreach and coordinates DRL s strategic planning for Department and Government-wide policy
and resource alignment exercises.
32 These included democracy; elections; governance; anticorruption; civil society; rights of lesbian, gay, bisexual,
transgender, and intersex persons; persons with disabilities; internet freedom; business and human rights; and visa
ineligibilities.
33Multi-stakeholder initiatives included the Community of Democracies; the Open Government Partnership; the
Freedom Online Coalition; the Global Anti-Corruption Consortium; the Equal Rights Coalition; the Voluntary Principles
on Security and Human Rights Initiative; the International Code of Conduct for Private Security Services; and the Mega
Sporting Events Platform on Human Rights.
34United Nations (UN) bodies and processes in which DRL engages include: the UN Human Rights Council; the UN
General Assembly Third Committee; the UN Office of the High Commissioner for Human Rights; and the Universal
Periodic Review process. The office also engages in the UN Security Council on human rights issues; the UN Economic
and Social Council s Committee on Non-Governmental Organizations on restriction issues; reviews and provides input
on U.S. reports on implementation of obligations to treaty bodies; and interacts with special rapporteurs, special
representatives, and independent experts in human rights areas (special procedures), part of the Human Rights
Commission.



ISP-I-19-11                                                                                                            16
                                                  UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 142 of 196




planning and strategic priorities from the DRL Front Office and office leadership. Employees also
told OIG that layered internal clearance processes and unclear lines of reporting and
responsibility contributed to difficulties in managing their workload efficiently. OIG advised the
office to identify strategic priorities consistent with the principles set forth in 3 FAM 1214, clarify
its business processes, and strengthen coordination within DRL on thematic issues. During the
inspection, the office director reassigned portfolios, subdivided the global team to provide
greater direction, and announced a strategic planning offsite for employees.

Bureau Did Not Efficiently Carry Out Visa Ineligibility Responsibilities

DRL did not efficiently carry out its responsibilities for preparing human rights assessments for
visa processing, sanctions, and other immigration functions. As described in 1 FAM 519.4, DRL s
Office of Multilateral and Global Affairs is responsible for coordinating bureau policy on human
rights visa ineligibilities, including preparation of human rights assessments for seven visa
ineligibility authorities.35 Using these authorities, the Department is able to prevent individuals
implicated in human rights violations from obtaining a U.S. visa. Specifically, OIG found that the
bureau had a pending workload of 109 security advisory opinion cases36 and 550 advisory
opinion cases,37 some of which dated back to 2009 and 2010. This occurred despite a 2015
agreement with the Bureau of Consular Affairs that set a 30-day processing goal for security
advisory opinion cases. OIG previously identified visa backlog issues related to security advisory
and advisory opinion delays in its inspections of Embassy Beijing, China, and the Bureau of
Consular Affairs Visa Services Directorate.38

The bureau also did not effectively carry out its statutory responsibilities under section 7031(c)
of the Consolidated Appropriations Act, 2017, to designate foreign officials involved in GVHR as
ineligible for entry to the United States.39 DRL processed only two 7031(c) human rights-related
visa ineligibility cases to completion since the law s passage in May 2017, even though the Act
mandated these designations. OIG found that DRL only worked on 7031(c) cases triggered by a
visa application or initiated by another bureau. It did not identify or analyze other information


35
  DRL also works with the Bureau of Consular Affairs and Department of Homeland Security on asylum issues,
humanitarian parole, removals, and overseas verification requests.
36 A security advisory opinion is a special clearance required for certain visa applicants who are listed in the Consular
Lookout and Support System or for whom the consular officer has reason to believe may warrant increased scrutiny
related to national security concerns. Their use and processes are outlined in 9 FAM 304.2.
37An advisory opinion is provided by the Bureau of Consular Affairs on questions related to proper visa classification,
specific grounds of visa ineligibility under the Immigration and Nationality Act Section 212(a) (other than certain
human rights and security-related ground of ineligibility under INA 222(f)), and other legal issues concerning visa
applications. Their use and processes are outlined in 9 FAM 304.3.
38OIG, Inspection of Embassy Beijing and Constituent Posts, China (ISP-I-18-04, December 2017); Inspection of the
Bureau of Consular Affairs, Visa Services Directorate (ISP-I-15-01, October 2014).
39The Consolidated Appropriations Act, 2017 (P.L. 115-31), Section 7031(c), requires foreign officials involved in gross
violations of human rights be designated as ineligible for entry to the United States. Paragraph (1)(B) stipulates such
designations be made without regard to whether the individual has applied for a visa.



ISP-I-19-11                                                                                                             17
                                                    UNCLASSIFIED
                                   UNCLASSIFIED
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 143 of 196




such as embassy reporting or Leahy vetting information                  that could constitute credible
information of GVHR by foreign government officials.

OIG determined that three issues contributed to these deficiencies. First, DRL did not dedicate
sufficient staff, training, or strategic direction to address visa ineligibility issues. The bureau
assigned visa responsibilities to three employees as a part-time duty and typically delegated
preparation of human rights assessments to DRL regional offices. The bureau did not, however,
sufficiently train staff in the regional offices or the Office of Multilateral and Global Affairs to
draft human rights assessments that met the legal standards needed to support ineligibility
designations.40 Second, DRL employees told OIG that the complexity of the visa ineligibility
designation process and required evidentiary standards made the process time-consuming and
cumbersome to administer. Finally, employees lacked clear guidance on whether information on
GVHR available to the Department through the Leahy vetting process or embassy reporting
required action under section 7031(c). DRL had not updated or finalized a standard operating
procedure for such cases with the Bureau of Consular Affairs and the Office of the Legal Adviser
that addressed requirements of the Consolidated Appropriations Act, 2017.

Without strategic direction and appropriate staffing for the visa function, the bureau failed to
prepare human rights assessments for visa ineligibility determinations in a timely manner.
Without an updated standard operating procedure for Section 7031(c) visas, the bureau lacked
clear guidance to enable it to implement statutory requirements. These deficiencies, in turn,
presented litigation risks for the Department. For example, the Department was sued in 2016
because of the lack of timely adjudication of a visa related to a forced abortion case. Delays in
adjudicating visas are inconsistent with the Department s obligation to provide visa services in a
vigilant, efficient, and timely manner. 41

       Recommendation 5: The Bureau of Democracy, Human Rights, and Labor should identify and
       train dedicated staff to fulfill its statutory responsibilities to provide timely human rights
       assessments in connection with visa processing. (Action: DRL)

       Recommendation 6: The Bureau of Democracy, Human Rights, and Labor, in coordination
       with the Bureau of Consular Affairs and the Office of the Legal Adviser, should update and
       issue a standard operating procedure for processing human rights-related visa ineligibilities
       under Section 7031(c) of the Consolidated Appropriations Act, 2017. (Action: DRL, in
       coordination with CA and L)

Spotlight on Success: Increasing Human Rights Outreach Through Social Media
 DRL s Office of Policy Planning and Public Diplomacy actively used social media tools to
 conduct outreach on human rights issues. The bureau s Facebook page is the Department s
 second-most popular domestic page, with approximately 2.3 million followers, 98 percent of
 whom live outside the United States. The office produced 70 videos over 12 months, 52 of

40   During the inspection, DRL began work on a training course on human rights-related visa issues.
41   Bureau of Consular Affairs Functional Bureau Strategy, FY2015-2017, November 2013, Strategic Objective 2.1.

ISP-I-19-11                                                                                                        18
                                                    UNCLASSIFIED
                               UNCLASSIFIED
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 144 of 196




 which were part of its Human Rights Heroes Initiative and spotlighted individuals and
 institutions engaged in human rights work around the world. For example, in December 2017,
 the office produced a video interview of a North Korean defector, which drew about 11,000
 viewers. Its videos, tied to DRL bureau strategic priorities, were viewed 2.2 million times.
 Finally, the office s May 2018 interactive web chat on media literacy attracted participation by
 35 U.S. embassies and other programming venues, the largest number of venues in the
 Department s history for such outreach, according to information reviewed by OIG.


ADMINISTRATIVE OPERATIONS
Office of the Executive Director

The Office of the Executive Director (EX) is the joint administrative platform for DRL and OES.
The latter bureau supervises this office, which supports financial management, general services
operations, human resources, and information technology (IT) functions for DRL, including the
Office of International Religious Freedom. In this inspection, OIG only reviewed EX functions
related to DRL. Specifically, OIG reviewed Civil Service appraisals, the Foreign Service
assignments process, telework agreements, training and mentoring, contractor oversight and
monitoring, property management, unliquidated obligations, and IT systems development and
oversight. OIG determined that, overall, EX performed in accordance with Department guidance
and policies, with the exceptions discussed below.

Human Resources

Training and Professional Development Needed Attention

OIG determined that at the start of the inspection in April 2018, the bureau lacked a formal
training policy and plan. As described in 13 FAM 011a, training is essential to build and maintain
a skilled workforce a particular concern for DRL because of its specialized mission and
relatively junior workforce. Only 11 percent of the bureau s staff reported more than a decade of
Department work experience, while 28 percent had worked in the bureau for less than one year.
Partly due to the lack of a formal training policy and plan, the bureau did not systematically
monitor mandatory training or training essential to effective performance. For example, 39
percent of employees had not completed or were overdue for mandatory counterintelligence
training. During the inspection, the bureau developed and distributed a training policy and plan.
Accordingly, OIG did not make a recommendation to address this issue.

Contract Management

Contracting Officer s Representatives Did Not Monitor Contractor Performance

DRL s contracting officer s representatives (CORs) did not monitor contractor performance in
accordance with Department standards. Guidance in 14 Foreign Affairs Handbook (FAH)-2 H-
142b and 14 FAH-2 H-522.9 states that CORs are responsible for developing specifications to

ISP-I-19-11                                                                                     19
                                         UNCLASSIFIED
                               UNCLASSIFIED
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 145 of 196




measure the quality of labor-hour contracts and ensuring that contractors conduct their duties
efficiently and use effective cost controls. DRL spent approximately $6.8 million on labor-hour
contracts in FY 2017, with 62 contract staff performing functions such as Leahy vetting, grants
management, and administrative support. OIG determined that the CORs oversaw day-to-day
activities of contract staff and verified contract invoices. However, OIG found no
documentation such as progress or status reports, contractor outputs, or customer feedback
to confirm that CORs conducted monitoring and assessments of contract staff performance.
CORs told OIG they were unfamiliar with methods required to document contractor
performance. A lack of monitoring of contract performance increases the risk of waste, fraud,
and mismanagement of U.S. Government resources.

   Recommendation 7: The Bureau of Democracy, Human Rights, and Labor, in coordination
   with the Bureau of Oceans and International Environmental and Scientific Affairs, should
   monitor and document the performance of its labor-hours contracts in accordance with
   Department standards. (Action: DRL, in coordination with OES)

Bureau Security Program

The Bureau of Diplomatic Security s designated bureau security officer oversaw DRL s security
program and assisted EX and 14 unit security officers in developing policies and procedures to
protect classified information and bureau personnel. The bureau security officer also delivered
training and provided guidance to unit security officers. OIG reviewed DRL s security program
implementation and found the program was in compliance with requirements.


INFORMATION MANAGEMENT
The EX Information Management Division supported approximately 400 domestic users in DRL
and OES. The division also supports development of bureau IT systems, manages mobile
devices, performs information systems security officer functions, and interfaces with the Bureau
of Information Resource Management s centralized help desk. Additionally, DRL s SHR office
managed IT systems development for Leahy vetting-related functions. OIG determined that,
overall, the division performed its responsibilities in accordance with Department guidance and
policies. However, OIG identified insufficient project planning and oversight for DRL-managed IT
projects that raised risks of cost overruns and delays in replacing the current INVEST system.
These delays, in turn, raise the risk that the current INVEST system could become functionally
inoperable by 2019, potentially compromising the Department s ability to conduct Leahy
vetting. These issues are discussed below.

Bureau Did Not Follow Department Project Planning Standards

DRL did not follow Department standards outlined in 5 FAM 615 for IT project planning.
Specifically, OIG determined that DRL did not prepare a project plan that included necessary
budget and planning elements for the INVESTc system, the system intended to replace the



ISP-I-19-11                                                                                       20
                                         UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 146 of 196




current INVEST system.42 DRL spent approximately $4 million on INVESTc development and
deployment through FY 2018 but was unable to provide an estimate of overall anticipated costs
for the system. Furthermore, DRL was unable to provide a detailed breakdown of costs,
including items such as IT security and personnel. According to Office of Management and
Budget Circular A-130,43 agencies must have IT capital investment plans and budgetary requests
to ensure that costs are explicitly identified. According to 5 FAM 617.2b(6) and (7), the project
manager is responsible for establishing a budget and ensuring that the project operates within
budget constraints. However, the bureau lacked a qualified direct-hire project director to
perform these duties. Without a complete project plan, DRL cannot effectively control costs,
raising the risk of cost overruns and waste of government resources.

     Recommendation 8: The Bureau of Democracy, Human Rights, and Labor, in coordination
     with the Bureau of Oceans and International Environmental and Scientific Affairs, should
     develop a project plan for the INVESTc project to meet Department and Federal
     information technology budget planning standards. (Action: DRL, in coordination with OES)

Bureau Lacked Technically Qualified Project Director to Oversee Complex Acquisition

As stated previously, DRL lacked a technically qualified direct-hire project manager to oversee
the development of INVESTc. A technically qualified project manager is especially important to
ensure successful achievement of cost, schedule, and performance goals for a multi-million
dollar acquisition. The deficiency occurred, in part, because DRL s Acting Assistant Secretary in
2016 transferred responsibility and oversight for INVESTc from the Information Management
Division to SHR, without identifying a technically qualified direct-hire project manager to
oversee the project. Instead, the bureau designated the SHR deputy office director as the
Government Technical Monitor for the project despite his not having the required technical
background or training. As stated in 5 FAM 623.2, IT project managers must be direct-hire
employees who meet five standards related to training, education, and technical proficiency.
Without adequate project oversight, DRL is at elevated risk of cost overruns and insufficient
oversight of contractor work.

     Recommendation 9: The Bureau of Democracy, Human Rights, and Labor, in coordination
     with the Bureau of Oceans and International Environmental and Scientific Affairs, should
     appoint a technically qualified direct-hire project manager to oversee the INVESTc project to



42In 2014, DRL initiated planning to replace the current INVEST system. DRL initiated a project known as INVEST 2.0 in
2016 to replace the current INVEST system. It terminated the project in 2017, based on an assessment that the system
was incompatible with the Department s move to cloud-based computing. It initiated a new system, INVESTc, to
continue this effort.
43Office of Management and Budget Circular A-130, Management of Federal Information Resources, dated July 28.
2016, states that agencies, in accordance with the Federal Information Technology Acquisition Reform Act and related
Office of Management and Budget policy, shall have IT capital investment plans and budgetary requests to ensure
that costs are explicitly identified and included, with respect to any IT resources.



ISP-I-19-11                                                                                                        21
                                                  UNCLASSIFIED
                                UNCLASSIFIED
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 147 of 196




     ensure it meets Department information technology standards. (Action: DRL, in coordination
     with OES)

INVEST System Lacked Valid Authorization to Operate

The authorization to operate for the current INVEST system expired in 2013.44 The Information
Management Division did not pursue renewal of the authorization to operate because it had
anticipated replacing the current system in the near future. As a result, DRL has operated the
INVEST system for more than 5 years without assurance that it met Department and Federal IT
security standards. Department standards in 12 FAH-10 H-312.4 state that information systems
must undergo reassessment and reauthorization every 3 years. In addition, 5 FAM 1066.1-3c
states that all Federal Information Security Management Act reportable information systems
within the Department must complete the systems authorization process. Without an updated
security assessment and a subsequent authorization to operate, DRL lacked assurance that the
INVEST system had IT security controls in place to protect against information housed in the
system being compromised.

     Recommendation 10: The Bureau of Democracy, Human Rights, and Labor, in coordination
     with the Bureau of Oceans and International Environmental and Scientific Affairs, should
     update the INVEST system s authorization to operate, in accordance with Department
     standards. (Action: DRL, in coordination with OES)

Noncompliance with Acquisition Planning Processes Led to Waste of Government Funds

Noncompliance with Department IT acquisition planning processes led to the waste of $1.92
million in Government funds for a separate IT system intended to support Leahy vetting
functions. DRL initiated the project in 2015 to develop an IT system that would allow the bureau
to better integrate, manipulate, and manage data for different reporting tasks related to Leahy
vetting. The project was terminated in 2017 without producing a viable system. OIG was unable
to identify a complete project plan for this project, as required in 5 FAM 615. The Bureau of
Administration s Office of Acquisitions Management awarded a contract on September 14, 2015,
with a base year award value of $913,000 and four option years, for a total of award value of
$19.9 million. However, neither the contract nor other information OIG reviewed contained the
required information on key personnel, performance measures, identification of issues and risks,
or an estimation of annual operating costs.

OIG determined that Information Management Division personnel had raised concerns with DRL
staff about the project s cost, goals, and feasibility when it was under development. Specifically,
staff members were concerned that the project was inaccurately categorized as a low risk


44The authorization to operate is a formal declaration by the Department s Chief Information Officer after a security
controls assessment that the system has implemented sufficient IT security controls and that the authorizing official
accepts any remaining risks.



ISP-I-19-11                                                                                                        22
                                                 UNCLASSIFIED
                                   UNCLASSIFIED
         Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 148 of 196




system, as defined in Federal Information Processing Standards Publication 199.45 Furthermore,
they raised concerns that the vendor s cloud-based computing proposal might not meet
Department IT standards.46 However, DRL assigned project management responsibilities to a
contractor and proceeded to develop the system without further interaction with Information
Management Division IT staff. The bureau ultimately determined that the system was not
technically feasible and terminated the project after expending $1.92 million of the contract s
$19.9 million total value. OIG did not make a recommendation in this report because the funds
cannot be recovered and the project was terminated.




45   National Institute of Standards and Technology Standards for Security Categorization of Federal Information and
Information Systems, (2004).
46
   As described in 5 FAH-8 H-351.3a(1), a system owner must perform due diligence to document that a proposed
cloud-based computing project complies with Department standards and is submitted to the Cloud Computing
Governance Board for approval.

ISP-I-19-11                                                                                                            23
                                                    UNCLASSIFIED
                               UNCLASSIFIED
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 149 of 196




RECOMMENDATIONS
OIG provided a draft of this report to Department stakeholders for their review and comment on
the findings and recommendations. OIG issued the following recommendations to the Bureau of
Democracy, Human Rights, and Labor. The bureau s complete response can be found in
Appendix B. The bureau also provided technical comments that were incorporated into the
report, as appropriate.

Recommendation 1: The Bureau of Democracy, Human Rights, and Labor should institute a
formal, periodic process to develop policy goals, monitor results, and align resources with
priorities. (Action: DRL)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the bureau s formal, periodic process to
develop policy goals, monitor results, and align resources with priorities.

Recommendation 2: The Bureau of Democracy, Human Rights, and Labor should direct the
Office of International Religious Freedom to complete development of curriculum for mandatory
training on international religious freedom required by the Frank R. Wolf International Religious
Freedom Act. (Action: DRL)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation. The bureau noted an estimated
compliance date of December 2018.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the completed curriculum for mandatory
training on international religious freedom required by the Frank R. Wolf International Religious
Freedom Act.

Recommendation 3: The Bureau of Democracy, Human Rights, and Labor should develop
internal control procedures for the Leahy program and monitor compliance with the procedures.
(Action: DRL)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the Bureau of Democracy, Human Rights, and
Labor s internal control procedures and its compliance monitoring plan.


ISP-I-19-11                                                                                    24
                                         UNCLASSIFIED
                               UNCLASSIFIED
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 150 of 196




Recommendation 4: The Bureau of Democracy, Human Rights, and Labor should develop
performance and workload metrics to inform resource requirements for the Office of Security
and Human Rights. (Action: DRL)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation. However, the bureau disagreed with
OIG s assessment that the slow resolution of remediation cases was due to staffing limitations.
The bureau noted that the primary cause of the delay has been the requests of other bureaus
for additional, highly detailed information and the difficulties embassies have faced in obtaining
such information from host governments.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the Bureau of Democracy, Human Rights, and
Labor s use of performance and workload metrics to inform resource requirements for the Office
of Security and Human Rights.

Recommendation 5: The Bureau of Democracy, Human Rights, and Labor should identify and
train dedicated staff to fulfill its statutory responsibilities to provide timely human rights
assessments in connection with visa processing. (Action: DRL)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the Bureau of Democracy, Human Rights, and
Labor designating and training staff to provide timely human rights assessments in connection
with visa processing.

Recommendation 6: The Bureau of Democracy, Human Rights, and Labor, in coordination with
the Bureau of Consular Affairs and the Office of the Legal Adviser, should update and issue a
standard operating procedure for processing human rights-related visa ineligibilities under
Section 7031(c) of the Consolidated Appropriations Act, 2017. (Action: DRL, in coordination with
CA and L)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the Bureau of Democracy, Human Rights, and
Labor s standard operating procedure for processing human rights-related visa ineligibilities
under Section 7031(c) of the Consolidated Appropriations Act, 2017.



ISP-I-19-11                                                                                      25
                                         UNCLASSIFIED
                               UNCLASSIFIED
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 151 of 196




Recommendation 7: The Bureau of Democracy, Human Rights, and Labor, in coordination with
the Bureau of Oceans and International Environmental and Scientific Affairs, should monitor and
document the performance of its labor-hours contracts in accordance with Department
standards. (Action: DRL, in coordination with OES)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the Bureau of Democracy, Human Rights, and
Labor monitoring the performance of its labor-hours contracts in accordance with Department
standards.

Recommendation 8: The Bureau of Democracy, Human Rights, and Labor, in coordination with
the Bureau of Oceans and International Environmental and Scientific Affairs, should develop a
project plan for the INVESTc project to meet Department and Federal information technology
budget planning standards. (Action: DRL, in coordination with OES)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the Bureau of Democracy, Human Rights, and
Labor s project plan for the INVESTc project that meets Department and Federal information
technology budget planning standards.

Recommendation 9: The Bureau of Democracy, Human Rights, and Labor, in coordination with
the Bureau of Oceans and International Environmental and Scientific Affairs, should appoint a
technically qualified direct-hire project manager to oversee the INVESTc project to ensure it
meets Department information technology standards. (Action: DRL, in coordination with OES)

Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of a technically qualified direct-hire project
manager appointed to oversee the INVESTc project.

Recommendation 10: The Bureau of Democracy, Human Rights, and Labor, in coordination with
the Bureau of Oceans and International Environmental and Scientific Affairs, should update the
INVEST system s authorization to operate, in accordance with Department standards. (Action:
DRL, in coordination with OES)



ISP-I-19-11                                                                                     26
                                        UNCLASSIFIED
                               UNCLASSIFIED
     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 152 of 196




Management Response: In its October 16, 2018, response, the Bureau of Democracy, Human
Rights, and Labor concurred with the recommendation.

OIG Reply: OIG considers the recommendation resolved. The recommendation can be closed
when OIG receives and accepts documentation of the updated authorization to operate for the
INVEST system.




ISP-I-19-11                                                                               27
                                       UNCLASSIFIED
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 153 of 196




                                HELP FIGHT
                           FRAUD. WASTE. ABUSE.

                                  1-800-409-9926
                            www.stateoig.gov/HOTLINE
                          If you fear reprisal, contact the
           OIG Whistleblower Ombudsman to learn more about your rights:
                           WPEAOmbuds@stateOIG.gov




                                     www.stateoig.gov
Office of Inspector General • U.S. Department of State • P.O. Box 9778 • Arlington, VA 22219
                                     UNCLASSIFIED
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 154 of 196




        EXHIBIT E
                     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 155 of 196
About Us – Bureau of Democracy, Human Rights, and Labor - United States Department of State                                      2/11/21, 9:43 AM




        An o!cial website of the United States government Here's how you know

                                     Press    Business    Employees     Job Seekers    Students    Travelers      !     "    #   $    %



                                    POLICY ISSUES            COUNTRIES & AREAS                BUREAUS & OFFICES        ABOUT         Search



       Bureau                About                                    Remarks and                   Key
                                                Leadership                                                            Programs   Reports
       Home                  Us                                       Releases                      Topics




                     !



                     About Us – Bureau of Democracy,
                     Human Rights, and Labor
                     BUREAU OF DEMOCRACY, HUMAN RIGHTS, AND LABOR




                     Share




                                 The Bureau of Democracy, Human Rights, and Labor was created in
                                 1977 to help advance individual liberty and democratic freedoms around
                                 the world. It addresses the fundamental freedoms set forth in the
                                 founding documents of the United States and the complementary
                                 articles of the Universal Declaration of Human Rights and other global
                                 and regional commitments. The United States supports the aspirations
                                 of those persons who long to live in freedom and under democratic
                                 governments as a means of combating terrorism and the spread of
                                 authoritarianism and advancing a free, peaceful, and prosperous world
                                 on behalf of the American people.




https://www.state.gov/about-us-bureau-of-democracy-human-rights-and-labor/                                                            Page 1 of 2
                     Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 156 of 196
About Us – Bureau of Democracy, Human Rights, and Labor - United States Department of State                                    2/11/21, 9:43 AM



                                   The Department uses a wide range of tools to advance freedom and
                                   democracy, including bilateral diplomacy, multilateral engagement,
                                   foreign assistance, reporting and public outreach, and economic
                                   sanctions. The United States works with democratic partners,
                                   international and regional organizations, non-governmental
                                   organizations, and engaged citizens to support the aspirations of those
                                   seeking freedom.




                                                                                  White        USA.govO!ce of the   ArchivesContact
                                                                                  House               Inspector             Us
                                                                                                      General


          FOLLOW US            !     "    #     $      %    Privacy            Accessibility          Copyright       FOIA            No
                                                            Policy             Statement              Information                     FEAR
                                                                                                                                      Act




https://www.state.gov/about-us-bureau-of-democracy-human-rights-and-labor/                                                            Page 2 of 2
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 157 of 196




        EXHIBIT F
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 158 of 196
Thematic Programming Priorities - United States Department of State                                                                2/11/21, 9:43 AM




        An o!cial website of the United States government Here's how you know

                                      Press    Business    Employees    Job Seekers   Students   Travelers         !      "    #   $    %



                                     POLICY ISSUES           COUNTRIES & AREAS            BUREAUS & OFFICES              ABOUT         Search



       Bureau                 About                                   Remarks and                  Key
                                                Leadership                                                              Programs   Reports
       Home                   Us                                      Releases                     Topics




          PROGRAMS AND GRANTS



                      !



                      Thematic Programming Priorities
                      BUREAU OF DEMOCRACY, HUMAN RIGHTS, AND LABOR




                      Share




                                 Advocacy and Public
                                 Participation
                                 DRL programs equip civil society with the knowledge and skills to
                                 conduct e"ective advocacy around the world on human rights and
                                 governance issues in domestic, regional, and international fora. DRL
                                 programs also strengthen civic engagement and participation in
                                 democratic processes to hold governments accountable to citizen
                                 concerns.




https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/programs/thematic-programming-priorities/                   Page 1 of 6
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 159 of 196
Thematic Programming Priorities - United States Department of State                                                     2/11/21, 9:43 AM




                                 Anti-Corruption
                                 DRL anti-corruption programs support civil society and investigative
                                 journalists in uncovering corruption, demanding reform, and increasing
                                 availability of legally actionable information for use by government and
                                 law enforcement. DRL is a founding donor of the Global Anti-Corruption
                                 Consortium (GACC), a multilateral initiative that promotes a global,
                                 transnational approach to combatting corruption.



                                 Freedom of Expression
                                 DRL assists independent media outlets and journalists in some of the
                                 most sensitive environments around the world to build their own
                                 capacity and develop high-impact, in-depth news reports covering
                                 governance and human rights topics. DRL programs support media in
                                 collaborating across borders while utilizing cutting-edge skills and
                                 technology to reveal grand-corruption among public o!cials and
                                 undemocratic practices that decrease the quality of governance in the
                                 region. Recognizing the tremendous risks journalists take in holding
                                 some governments accountable, we also provide holistic security
                                 trainings that help journalists proactively address and minimize the risks
                                 from their work. Combined with DRL’s work to protect freedom of
                                 association in these environments, these programs result in better
                                 informed citizens that are able to organize and assemble freely to hold
                                 their governments accountable.



                                 Integrated Human Rights
                                 DRL programs protect and defend the universal human rights,
                                 fundamental freedoms and dignity for all individuals. DRL takes an
                                 intersectional approach and provides targeted support to address
                                 barriers created by rising levels of violence, discrimination and
                                 criminalization based on religion, sex, disability, race, ethnicity,
                                 nationality, and/or sexual orientation and gender identity. These
                                 programs are demand-driven, locally led, and leverage common
                                 strategies used by civil society to prevent and respond to human rights
                                 violations and abuses. DRL requires all of its programming to be
                                 inclusive and expects all implementers to demonstrate deliberate
                                 analysis, integration, and investment in at-risk or vulnerable individuals

https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/programs/thematic-programming-priorities/        Page 2 of 6
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 160 of 196
Thematic Programming Priorities - United States Department of State                                                     2/11/21, 9:43 AM



                                 and communities. DRL programs promote the Women, Peace, and
                                 Security Act of 2017, by ensuring that women and girls serve as agents of
                                 peace via political and social empowerment. DRL programming
                                 promotes women and girls as equal partners in preventing con#ict and
                                 building peace, while also endeavoring to rectify the adverse impacts of
                                 armed con#icts on women and girls.



                                 Internet Freedom
                                 Promoting Internet freedom is an essential part of the U.S. government’s
                                 approach to protecting and promoting human rights in the 21st century.
                                 The U.S. conceptualizes Internet freedom as the online exercise of
                                 human rights and fundamental freedoms – such as freedoms of
                                 expression, association, peaceful assembly, religion, or belief – as well as
                                 privacy rights, online. DRL leads the State Department’s e"orts to
                                 promote Internet freedom globally through bilateral and multilateral
                                 engagements as well as through foreign assistance programming. DRL’s
                                 programs aim to advance Internet freedom globally through integrated
                                 support for four pillars of work – technology development, digital safety,
                                 policy advocacy, and research.



                                 Justice and Accountability
                                 DRL programs promote justice and accountability in the context of
                                 ongoing lack of justice and impunity in countries and regions with a
                                 legacy of gross human rights violations. Through inclusive, community-
                                 owned, victim-centered approaches, DRL supports civil society
                                 engagement with a wide range of transitional justice and accountability
                                 measures – judicial and non-judicial, formal and informal, retributive and
                                 restorative – in both con#ict and post-con#ict environments around the
                                 world.



                                 Labor
                                 DRL programs help to foster a more competitive and level playing $eld
                                 for the American worker by promoting internationally recognized labor
                                 rights and empowering workers throughout the world in support of
                                 democracy promotion and inclusive economic growth. Programs work
                                 to support core labor standards abroad and focus on issues such as


https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/programs/thematic-programming-priorities/        Page 3 of 6
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 161 of 196
Thematic Programming Priorities - United States Department of State                                                     2/11/21, 9:43 AM



                                 freedom of association, the right to collective bargaining, combating anti-
                                 union labor violence, and protecting the rights of marginalized and
                                 vulnerable migrant workers and their access to safe, a"ordable, and
                                 legal migration channels.



                                 Political Participation
                                 DRL programs enable citizens to participate fully in political life, whether
                                 it be as informed voters, candidates, election administrators, or elected
                                 o!cials. DRL programs provide civic and voter education; improved
                                 access to the polls for all voters, including persons with disabilities and
                                 other groups; technical assistance for accountable elections; training for
                                 journalists on the essentials of political reporting; facilitate grants for civil
                                 society organizations to lead inclusive voter campaigns; focus on
                                 ensuring that candidates are accountable to their constituents;
                                 strengthens inclusive societies as a necessary pillar of strong
                                 democracies; and prioritize activities targeting youth, women, and other
                                 groups. Outside of elections, DRL programs provide avenues for
                                 improved platform development for political parties, technical assistance
                                 to elected o!cials from all segments of society, and increased
                                 engagement between representatives and their constituencies.



                                 Rapid Response and Emergency
                                 Assistance
                                 DRL’s rapid response and emergency assistance programs support
                                 embattled human rights defenders and civil society organizations
                                 around the world through direct $nancial support and technical
                                 assistance. These programs are designed to ensure that human rights
                                 defenders and media practitioners in closed and closing spaces can
                                 remain resilient, mitigate risks, overcome threats, and continue their
                                 important work as safely as possible. DRL also funds a broad range of
                                 rapid response interventions to protect and advance the fundamental
                                 freedoms of association, assembly, expression, and religion.



                                 International Religious Freedom
                                 DRL’s programs on religious freedom foster inclusive societies for all who


https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/programs/thematic-programming-priorities/       Page 4 of 6
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 162 of 196
Thematic Programming Priorities - United States Department of State                                                              2/11/21, 9:43 AM



                                 are persecuted on the basis of religion or belief or non-belief. DRL strives
                                 to help all communities, especially religious minorities, to enjoy full
                                 membership in their societies without compromising their beliefs. DRL’s
                                 approach is both top down and bottom up, depending on the country
                                 context. Programs focus on both intolerance by o!cial actors as well as
                                 societal level intolerance, including support for legal reforms, to increase
                                 religious freedom protections for all.



                                 Rule of Law
                                 DRL supports programs that promote due process, just and accountable
                                 laws, and access to justice. DRL programs work to strengthen legal
                                 frameworks to ensure the protection of human rights; build media
                                 capacity in legal reporting to promote community awareness of judicial
                                 processes and reforms; foster civil society oversight of application of
                                 laws and reforms; and support judicial actors in understanding and
                                 applying legal frameworks in line with international human rights
                                 standards.




                      TAGS          Human Rights          Human Rights and Democracy           Internet Freedom         Labor


                                    Political Rights      Religious Freedom       Rule of Law




          !



          Related Articles

                         FEBRUARY 8,                                  FEBRUARY 8,                                  FEBRUARY 8,
                         2021                                         2021                                         2021


https://www.state.gov/key-topics-bureau-of-democracy-human-rights-and-labor/programs/thematic-programming-priorities/                 Page 5 of 6
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 163 of 196




       EXHIBIT G
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 164 of 196
                    SENSITIVE BUT UNCLASSIFIED



            POLICY AND PROGRAM IMPLEMENTATION


      Embassy Nicosia is a medium­sized embassy, where the dialogue among staff in
 the sections and interagency is exceptionally collegial. American and LE staff mem­
 bers work in close proximity, consulting daily with each other and with the Ambassa­
 dor and DCM. Embassy personnel act and speak prudently to avoid sparking sensi­
 tivities regarding political divisions on the island. The positive interaction of Greek
 Cypriot and Turkish Cypriot LE staff is an example for a future, fully integrated
 Cyprus.



 POLITICAL SECTION
     An FS­02 political chief, who speaks both Greek and Turkish, serves in a Greek
 language designated position. She supervises a tightly knit, productive section com­
 prised of ﬁve ofﬁcers and an ofﬁce management specialist. An experienced, mid­
 level ofﬁcer in a Turkish language designated position serves as deputy chief of the
 section. He takes primary responsibility for relationships and reporting related to
 the Turkish Cypriots. Both ofﬁcers fully reinforce each other, and other employees
 consider them valued mentors. Two talented Foreign Service nationals (FSN), a
 Greek Cypriot and a Turkish Cypriot, are integral members of the team. The Turkish
 Cypriot FSN specialist located in the north ofﬁce often travels to the main chancery
 for meetings. The section has an appropriate level of stafﬁng.

     The political section provides timely, often same­day, insightful reporting and
 analyses to guide policymakers about reuniﬁcation efforts on the island. The section
 enjoys close relationships with political, academic, religious, and nongovernmental
 organization representatives of the two communities. Political ofﬁcers work closely
 with other diplomatic missions and various UN entities, including the UN Good
 Ofﬁces Mission. The political section does an excellent job managing advocacy and
 reporting on transnational and multilateral issues, ranging from nonproliferation to
 counterterrorism, as well as aspects of U.S.­EU cooperation. Workload on trans­
 national and multilateral issues has increased substantially since the accession of
 Cyprus to the EU in 2004; however, tasks are efﬁciently allocated and completed.
 Political ofﬁcers are well positioned and respond quickly to inquiries from ofﬁces in
 Washington about perspectives on Cypriot developments that circulate in the United
 States and draw media and congressional attention.


                      OIG Report No. ISP-I-10-56A - Inspection of Embassy Nicosia, Cyprus - July 2010   11 .


                    SENSITIVE BUT UNCLASSIFIED
       Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 165 of 196
                       SENSITIVE BUT UNCLASSIFIED



             Department ofﬁces praise the reporting on human rights, labor exploitation, and
        trafﬁcking in persons as objective and accurate. The political section, with public af­
        fairs and the USAID ofﬁce, engages Cypriot ofﬁcials and elements of civil society to
        raise awareness and take steps to improve human rights practices and reduce human
        trafﬁcking, a primary mission goal related to deterring the transit of transnational
        terrorists. The Department rates Cyprus a Tier 2 country for not meeting minimum
        standards for the elimination of trafﬁcking. The political section advocates regularly
        with Cypriot ofﬁcials to demonstrate more vigorous prosecution efforts and convic­
        tions against trafﬁckers.

            Established policy precludes U.S. military assistance to entities on the island.
        Cyprus, however, is a refueling and rest stop for U.S. military aircraft and naval
        vessels and personnel transiting the region. A civilian U.S. Army employee facilitates
        transit arrangements and conducts antiterrorism protection activities as the chief
        of the force protection detachment. In addition, this employee works in close
        cooperation with the political section to manage the U.S. Customs Export Control
        and Border Security program, which aims to train Cypriot ofﬁcials on antismuggling
        and nonproliferation measures.

            A political ofﬁcer serves as the embassy’s point of contact for the implementa­
        tion of Leahy amendments1 that apply to U.S. Government programs that fund train­
        ing for host country civilian and military security personnel. The political section an­
        nually emails to a small number of embassy ofﬁcers the Department guidance about
        Leahy requirements. The embassy process has shortcomings, however, in terms of
        complying with Leahy provisions. The OIG team found that key Department and
        other law enforcement personnel did not understand operational aspects of the
        guidance. They did not know that Cypriot candidates cannot be trained, absent a
        non­derogatory report from Washington agencies. In addition, the embassy has not
        retained records, as mandated by Leahy provisions, for a number of Cypriot ofﬁcials
        who were beneﬁciaries of U.S.­funded programs in recent years. An exception was
        an instance of correct Leahy vetting and record retention conducted in the August­
        September 2009 period for U.S. Coast Guard training.

            An annual in­house training session on the Leahy requirements would foster
        correct implementation by members of the law enforcement working group. The
        embassy would beneﬁt from formally designating a political ofﬁcer to retain the

        1
          These amendments to the annual Department of State and Department of Defense appro­
        priations bills prohibit the provision of assistance to foreign security force units that have been
        implicated in gross violations of human rights. The Department of State is responsible for vet­
        ting foreign security units and individuals sponsored by any U.S. Government entity for training,
        travel, or other assistance­related activities.


12 .                              OIG Report No. ISP-I-10-56A - Inspection of Embassy Nicosia, Cyprus - July 2010


                       SENSITIVE BUT UNCLASSIFIED
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 166 of 196
                    SENSITIVE BUT UNCLASSIFIED



 mandated records centrally for all sections and agencies which conduct Leahy related
 activities. It is important that the embassy coordinate with the regional attachés
 (located in Athens, Greece) of the Federal Bureau of Investigation and U.S.
 Immigration and Customs Enforcement, who may have occasion to nominate
 Cypriot candidates. It also would be helpful if the embassy were to inform Cypriot
 ofﬁcials about U.S. law requiring approved vetting of candidates before training can
 occur.

    Recommendation 2: Embassy Nicosia should designate an ofﬁcer to coordi­
    nate the Leahy vetting program at the embassy and to retain Leahy records cen­
    trally for all sections. (Action: Embassy Nicosia)



    Recommendation 3: Embassy Nicosia should create and implement a plan for
    annually training members of the law enforcement working group, including re­
    gional Federal Bureau of Investigation and U.S. Immigration and Customs En­
    forcement attachés, in the Leahy vetting provisions. (Action: Embassy Nicosia)




 ECONOMIC SECTION
     A single FS­01 economic ofﬁcer is performing exceptionally well. He supervises
 three FSNs, and they operate cohesively to report on, analyze, and suggest policy
 approaches on the full portfolio of ﬁnance, trade and investment, terrorist ﬁnanc­
 ing and money laundering, and transportation issues. They efﬁciently handle the
 extensive workload. In the event of a political settlement for Cyprus, the volume of
 work would increase and would easily justify the addition of a combined political­
 economic ofﬁcer position.

     Cyprus joined the EU in 2004. As a relatively small economy, Cyprus generally
 follows the positions of the majority of EU member states. The economic section
 works to inﬂuence the positions of Cypriot ofﬁcials across a wide spectrum of U.S.­
 EU issues. The economic ofﬁcer is also a strong proponent of U.S. policies related
 to environment, science, and technology. He merits special credit for negotiating a
 bilateral science and technology agreement, signed in 2008, that has already proven
 to be a valuable tool for American academics and U.S. science agencies such as the
 National Institutes of Health and the National Science Foundation.




                     OIG Report No. ISP-I-10-56A - Inspection of Embassy Nicosia, Cyprus - July 2010   13 .


                    SENSITIVE BUT UNCLASSIFIED
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 167 of 196




       EXHIBIT H
                Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 168 of 196
CO 6 8 O818 l'IED      U.S. Department of State Case No. F-2017-17860 Doc No. C06808181 Date: 07/09/2020
  VI          ILL/




                                                       UNCLASSIFIED
                                                           SBU


                                                                                      lB7(C),B6
                                                                                      IR· · · · E· · · ·L· · · E· · · ·A· · · ·s· · · · E· · · · · 1· ·N· · · · · P· · · ·A· · · · R· · · ·T· · ·




                MRN:
                Date/DTG:                    Jul 24, 2019 / 241236Z JUL 19
                From:                        AMEMBASSY LA PAZ
                Action:                      WASHDC, SECSTATE ROUTINE
                E.O.:                        13526
                TAGS:                        PHUM, PREL, PGOV, KJUS, ASEC, BO
                Captions:                    SENSITIVE
                Subject:                     Bolivia: Leahy Vetting Duty to Inform


                I. (SBU) Summary: During Post vetting for an International Law Enforcement Academy course
                in May 2019, the commander of one nominated individual was discovered to have been
                involved in an extrajudicial killing (EJK). A subsequent investigation revealed that an
                additional six individuals and three units were credibly involved in the incident. Post provided
                information on the ineligible individuals and units to representatives from the National Police
                and the Ministry of Foreign Affairs (MFA). End summary.


                2. (SBU) An incident between striking miners and national police occurred between August 10
                and 25, 2016 throughout various departments in Bolivia which led to the deaths of four miners
                at the hands of police units. The Ombudsman's Office published a report detailing its
                investigation of the incident and concluded that the deaths were "intentional" and constituted
                "illegal deprivation of life." (Note: See attached summary for a complete account of the
                incident. End Note.) Based on this report and other available information, Post has concluded
                that credible information of an EJK exists for seven individuals and three units of the Bolivian
                Police. The tainted individuals and units are:


                Bolivian Police La Paz District
                Delta Unit
                Operations Tactical Unit (UTOP)


                                                                                                                                                                                                          86
                                                                                                                                                                                                          B?(C)




  UNCLASSIFIED                                                                                                                                                                                      Paqe 1 of 2
       UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808181 Date: 07/09/2020
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 169 of 196




         EXHIBIT I
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 170 of 196
Public Release of Foreign Security Forces Units Ineligible for Assista…e Pursuant to the State Leahy Law - United States Department of State   2/11/21, 9:46 AM




        An o!cial website of the United States government Here's how you know

                                       Press    Business     Employees      Job Seekers    Students     Travelers          !       "     #     $    %



                                      POLICY ISSUES            COUNTRIES & AREAS                BUREAUS & OFFICES                  ABOUT           Search




                      "



                      Public Release of Foreign Security
                      Forces Units Ineligible for Foreign
                      Assistance Act of 1961 and Arms
                      Export Control Act Assistance
                      Pursuant to the State Leahy Law: CY
                      2018
                      OTHER RELEASE

                      BUREAU OF DEMOCRACY, HUMAN RIGHTS, AND LABOR

                      JULY 15, 2020




                      ! DOWNLOAD LEAHY LIST                    [290 KB]      /    Share




                                  Section 620M of the Foreign Assistance Act of 1961 (also referred to as
                                  the “State Leahy law”) states, in pertinent part:



https://www.state.gov/public-release-of-foreign-security-forces-units-ineligible-for-assistance-pursuant-to-the-state-leahy-law/                    Page 1 of 6
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 171 of 196
Public Release of Foreign Security Forces Units Ineligible for Assista…e Pursuant to the State Leahy Law - United States Department of State   2/11/21, 9:46 AM



                                  (a) IN GENERAL. – No assistance shall be furnished under this Act or the
                                  Arms Export Control Act to any unit of the security forces of a foreign
                                  country if the Secretary of State has credible information that such unit
                                  has committed a gross violation of human rights.


                                  ***


                                  (d) The Secretary of State shall establish, and periodically update,
                                  procedures to—


                                  (7) make publicly available, to the maximum extent practicable, the
                                  identity of those units for which no assistance shall be furnished
                                  pursuant to subsection (a).


                                  Consistent with this provision, the list below identi"es (in alphabetical
                                  order, by country) foreign government security forces units that were
                                  proposed for applicable assistance in calendar year 2018 but were
                                  denied such assistance pursuant to the State Leahy law based on
                                  credible information that the unit committed a gross violation of human
                                  rights during any year in the unit’s history. A unit’s absence from this list
                                  does not mean the unit received security assistance from the United
                                  States. A listed unit may receive assistance in the future if new,
                                  exculpatory information is discovered. In addition, depending on the
                                  steps taken by the foreign government to bring the responsible
                                  members of the unit to justice, assistance to a unit may resume if the
                                  Secretary of State determines and reports to Congress that the
                                  government is taking e#ective steps to bring the responsible members
                                  of the unit to justice, in accordance with the State Leahy law.


                                  Bangladesh


                                  #     Investigation Wing, Counter Terrorism and Transnational Crime Unit
                                        (CTTCU), Chaka Metropolitan Police, Bangladesh Police

                                  #     Rapid Action Battalion, Dhaka

                                  Belize


                                  #     San Ignacio Police Station, Belize Police Department

                                  Bosnia and Herzegovina


https://www.state.gov/public-release-of-foreign-security-forces-units-ineligible-for-assistance-pursuant-to-the-state-leahy-law/                    Page 2 of 6
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 172 of 196
Public Release of Foreign Security Forces Units Ineligible for Assista…e Pursuant to the State Leahy Law - United States Department of State   2/11/21, 9:46 AM



                                  #     Bratunac Police Station, Zvornik Police
                                        Precinct, Republika Srpska Ministry of Interior


                                  Cambodia


                                  #     Banteay Meanchey Province Police Commissariat


                                  Central African Republic


                                  #     Presidential Guard


                                  Georgia


                                  #     Gurjaani Criminal Police Station

                                  #     Zugdidi Patrol Police Station

                                  Guyana


                                  #     Leonora Police Station

                                  #     Turkeyen Police Station

                                  Honduras


                                  #     Anti-extortion National Force

                                  #     Metropolitan Prevention Unit UMEP No. 1, District 2

                                  Libya


                                  #     Ain Zara Prison, Tripoli, Judicial Police, Ministry of Justice

                                  Mexico


                                  #     Aguascalientes State Government, Aguascalientes State Attorney
                                        General’s O!ce, General Commission of the Ministerial Police

                                  #     Attorney General of the Republic, Deputy Attorney General’s o!ce
                                        of Specialized Organized Crime Investigation, Specialized
                                        Unit Investigating Kidnappings

                                  #     Baja California Secretariat of Public Security, Direcorate of the
                                        Preventive State Police, Operative Sub-Directorate, Operative and
                                        Prevention Coordination


https://www.state.gov/public-release-of-foreign-security-forces-units-ineligible-for-assistance-pursuant-to-the-state-leahy-law/                    Page 3 of 6
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 173 of 196
Public Release of Foreign Security Forces Units Ineligible for Assista…e Pursuant to the State Leahy Law - United States Department of State   2/11/21, 9:46 AM



                                  #     Baja California Secretariat of Public Security, Directorate of the
                                        Preventive State Police, Sub-Directorate of Investigation,
                                        Coordination for Crime Prevention

                                  #     Federal Police, Regional Security Division, Northeast Zone Regional
                                        Coordination, Coahuila State Coordination, Torreon Station

                                  #     Federal Police, O!ce of the General Commissioner, Intelligence
                                        Division, Coordination of Undercover Operations, General
                                        Directorate of In"ltration Operations

                                  #     Jalisco State Attorney General’s O!ce, Central Prosecutor’s O!ce,
                                        General Directorate of Special Investigations, Directorate of the
                                        Investigation Unit Against Kidnapping

                                  #     Jalisco State Attorney General’s O!ce, Regional Prosecutor’s O!ce,
                                        Directorate of Investigation Against Drug Tra!cking

                                  #     Oaxaca Secretariat of Public Security, State Police Commission,
                                        Head of Sta#, Coordination of Plans and Operations, Division of
                                        Operations Deployment

                                  #     San Luis Potosi State Attorney General’s O!ce, Directorate of the
                                        Ministerial Police, Operational Directorate of the Ministerial Police,
                                        Homicides Coordination

                                  Nepal


                                  #     Devi Dutta Battalion, Mid-Division

                                  #     No. 2 Jagadal Battalion, Mid-Division

                                  #     Rudradhoj Battalion, Far Western Division




                      TAGS            Arms Control        Arms Control          Bangladesh         Belize


                                      Bosnia and Herzegovina           Bureau of Democracy, Human Rights, and Labor


                                      Cambodia         Central African Republic          Exports        Foreign Assistance


                                      Georgia       Guyana         Honduras         Human Rights and Democracy                Libya



https://www.state.gov/public-release-of-foreign-security-forces-units-ineligible-for-assistance-pursuant-to-the-state-leahy-law/                   Page 4 of 6
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 174 of 196




         EXHIBIT J
                      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 175 of 196
Office of House Affairs - United States Department of State                                                                 2/11/21, 9:46 AM




        An o!cial website of the United States government Here's how you know

                                       Press     Business     Employees   Job Seekers   Students   Travelers    !   "   #   $    %



                                      POLICY ISSUES             COUNTRIES & AREAS           BUREAUS & OFFICES       ABOUT       Search




          ABOUT US – BUREAU OF LEGISLATIVE AFFAIRS



                      !



                      O!ce of House A"airs
                      Share




                                  The House A"airs O!ce is responsible for the Department’s liaison with
                                  Members and Committees of the U.S. House of Representatives. It
                                  facilitates hearings, brie#ngs for Members and sta", outreach to
                                  oversight Committees, and communication between the House of
                                  Representatives and the Department.


                                  H’s “mission” on Capitol Hill is located in B-330 of the Rayburn House
                                  O!ce Building. This liaison o!ce provides a full range of State
                                  Department support services to Representatives, Senators,
                                  Congressional Committees, and their sta"s.




                      TAGS           Legislative A!airs

https://www.state.gov/office-of-house-affairs/                                                                                   Page 1 of 2
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 176 of 196




       EXHIBIT K
    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 177 of 196



         FY 2016 Report on Government Police Training and Equipping Programs

        This report is provided as requested by House Report (H.Rpt. 114-102), accompanying
H.R. 1735, the National Defense Authorization Act for Fiscal Year (FY) 2016 (TAB B) (P.L.
114-92). The report requests that the Secretary of Defense, in coordination with the Secretary of
State, the Secretary of Homeland Security, and the Attorney General of the United States, submit
an update to the report submitted in 2012 on U.S. Government police training programs outside
the United States to the congressional defense committees, the House Committee on Foreign
Affairs, the Senate Committee on Foreign Relations, the House Committee on Homeland
Security, the Senate Committee on Homeland Security and Government Affairs, the House
Committee on the Judiciary, and the Senate Committee on the Judiciary by March 1, 2016. The
report is requested to include the following information:

              (1) A list o f all U.S. Government departments and agencies involved
             in implementing police training and equipping programs:
             (2) A description o f the scope, size, and components o f all police
             training and equipping programs for fiscal years 2015 and 2016, to
             include:
                   (a) the name o f each country that received assistance
                   under the program;
                   (b) for each training activity, the number o f foreign
                  personnel provided training, their units o f operation, location
                  o f the training, cost o f the activity, the U.S. unit involved, and the
                  nationality and unit o f non-U.S. training personnel (if any) involved
                   in each activity:
                   (c) the purpose and objectives o f the program;
                   (d) the funding and personnel levels for the program in each
                  such fiscal year :
                   (e) the authority under which the program is conducted;
                   (f) the name o f the U.S. Government department or agency
                  with lead responsibility for the program and the mechanisms for
                   oversight o f the program; and
                   (g) the metrics for measuring the results
                   o f the program;
             (3) An assessment o f the requirements for police training and
             equipping programs, and what changes, if any, are required to improve
             the capacity o f the U.S. Government to meet such requirements;
             (4) An evaluation o f the appropriate role o f U.S. Government departments
             and agencies in coordinating on and carrying out police
             training and equipping programs;
             (5) An evaluation o f the appropriate role o f contractors in carrying
             out police training and equipping programs, and what modifications,
             if any, are needed to improve oversight o f such contractors; and
             (6) Recommendations for legislative modifications, if any, to existing
             authorities relating to police training and equipping programs.
             The report shall be delivered in unclassifiedform, that is made
             available to the public, and may include a classified annex, if necessary.
    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 178 of 196




        The following information is based on input from the Departments of State, Defense,
Justice, and Homeland Security.

Definitions
   • Police Training - any effort in which a U.S. Government law enforcement agency,
       technical expert, or contracted third party provides instruction, or mentors host-nation
       law enforcement personnel.
   • Police Equipping - any material provided directly to the host nation or provided to
       personnel that is used in the execution of their law enforcement duties.
   • Police - any organization sanctioned by a host government or accredited international
       organization to conduct law enforcement operations (examples include but are not limited
       to national police, state/municipal police, gendarmerie, countemarcotics police,
       counterterrorism police, formed police units, border security, coast guards, customs, and
       military units with law enforcement responsibilities).
   • Lead Agency - the department or agency receiving appropriated funds for police training
       activities and that ultimately has responsibility for oversight and accountability for those
       funds.
   • Contractor - any private individual or organization under contract to a U.S. Federal
       department or agency to provide goods or services in support of law enforcement
       programs and projects.

A. LIST OF ALL U.S. GOVERNMENT DEPARTMENTS AND AGENCIES INVOLVED
   IN IMPLEMENTING POLICE TRAINING AND EQUIPPING PROGRAMS

    • The Department of State (State)
         o Bureau of International Narcotics and Law Enforcement Affairs (INL)
         o Bureau of Counterterrorism (CT)
         o Bureau of Political-Military Affairs (PM)
         o Bureau of International Security and Nonproliferation (ISN)
         o Bureau of Diplomatic Security (DS)

    • The Department of Defense (DoD)
         o U.S. Africa Command (USAFRICOM)
         o U.S. Central Command (USCENTCOM)
         o U.S. European Command (USEUCOM)
         o U.S. Pacific Command (USPACOM)
         o U.S. Southern Command (USSOUTHCOM)
         o U.S. Special Operations Command (USSOCOM)
         o Office of Countemarcotics and Global Threats
         o Defense Threat Reduction Agency

       * The Department of Justice (DOJ)
            o Office of International Criminal Investigative Training Assistance Program
               (ICITAP)
            o Office of Overseas Prosecutorial Development, Assistance and Training
               (OPDAT)

                                                2
    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 179 of 196




               o Federal Bureau of Investigation (FBI)
               o U,S. Marshals Service (USMS)
               o Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)
               o Drug Enforcement Administration (DEA)

       •   Department of Homeland Security (DHS)
              o Customs and Border Protection (CBP)
              o Immigration and Customs Enforcement (ICE)
              o U.S. Coast Guard (USCG)
              o U.S. Secret Service (USSS)
              o Federal Law Enforcement Training Center (FLETC)

B. DESCRIPTION OF THE SCOPE, SIZE, AND COMPONENTS OF ALL POLICE
   TRAINING AND EQUIPPINGPROGRAMS FOR FISCAL YEARS 2015 and 2016

        The scope, size, and components of police training and equipping programs for FYs 2015
and 2016 are detailed in the attachment with information collected from the Departments of
State, Defense, Justice, and Homeland Security. The information contains (1) the name of each
country that received assistance under the program; (2) the types of recipient nation units
receiving the assistance under the program; (3) the purpose and objectives of the program; (4)
the funding and personnel levels for the program in each such fiscal year (in cases where
administrative costs are a significant portion of the effort, as is the case in Iraq, Afghanistan, and
Pakistan, they are included as well); (5) the authority under which the program is conducted; (6)
the name of the U.S. Government department or agency with lead responsibility for the program
and the mechanisms for oversight of the program; (7) the extent to which the program is
implemented by contractors or U.S. Government personnel; and (8) the metrics for measuring
the results of the program. Because final FY 2016 information is not yet available, information
provided for FY 2016 is for activities planned or expected, and is thus subject to change.

        Overall, the U.S. Government conducted police training in more than 100 countries and
obligated more than $2 billion in training programs and $100 million in equipping programs in
FY 2015. More than 94,000 people participated in these training events.

C. ASSESSMENT OF THE REQUIREMENTS FOR POLICE TRAINING AND
   EQUIPPING PROGRAMS, AND WHAT CHANGES, IF ANY, ARE REQUIRED TO
   IMPROVE THE CAPACITY OF THE U.S. GOVERNMENT TO MEET SUCH
   REQUIREMENTS

        The U.S. Government has long recognized the importance of building the capabilities and
enhancing the professionalism of our partner nations’ law enforcement agencies to accomplish
foreign policy and national security objectives. The objective of law enforcement training has
been to promote the rule of law, to strengthen regional security, and to build law enforcement-to-
law enforcement relationships that foster international cooperation on transnational
investigations.




                                                  3
    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 180 of 196



        The vast majority of funding provided for U.S. Government police training and equipping
is appropriated to the Departments of State and Defense, with multiple other Federal departments
and agencies, particularly the Departments of Justice and Homeland Security, providing
guidance and support for those efforts by developing curriculum and providing subject-matter
expertise. The training of international police forces has been intended to support U.S. and
international objectives to confront drug trafficking and related threats and to strengthen the rule
of law and democratic institutions, particularly in the context of stability operations in post-
conflict countries. Accordingly, civilian police training has been a key component of U.S.
foreign assistance efforts in Colombia, Central America, Mexico, Haiti, Afghanistan, Pakistan,
Central Asia, Iraq, Liberia, Sudan, Lebanon, and the Palestinian territories. Often, these efforts
have been carried out in support of designated U.N. or other multinational peacekeeping
missions. In the years since the terrorist attacks of September 11, 2001, police training efforts
have supported broader U.S. counter-terrorism objectives by enhancing investigative skills and
denying safe-havens for terrorists or other violent extremist groups. Due to the growing
recognition of the ties between drug trafficking and transnational organized crime and terrorism,
insurgency, and other threats to national security, U.S. international police training activities
have expanded to include efforts to combat a wide range of illicit activity, including the
trafficking of wildlife and other natural resources, people, weapons, and the laundering the
proceeds of these illicit activities.

        The Department of State (through its Bureau of International Narcotics and Law
Enforcement Affairs (INL)) is the U.S. Government’s lead agency for developing U.S. foreign
policy for countering drug trafficking and transnational organized crime. INL is also responsible
for coordinating foreign assistance efforts to build police forces in post-conflict countries.
Requirements for Department of State-managed training are derived from the U.S. Embassy’s
Mission Strategic Plans that support broader regional foreign policy objectives. Department of
State-sponsored training is typically carried out by U.S. law enforcement agencies, civilian
contractors, or through one of INL’s International Law Enforcement Academies located in
Bangkok, Thailand; Budapest, Hungary; Gaborone, Botswana; San Salvador, El Salvador; and
Roswell, New Mexico.

         DoD police training and equipping programs are predominately carried out through the
Department’s Drug Interdiction and Counterdrug Activities, Defense account, which is centrally
managed by the Deputy Assistant Secretary of Defense for Countemarcotics and Global Threats
and implemented by the geographic Combatant Command and/or U.S. Special Operations
Command. Requirements for DoD police training and equipping programs are derived from the
Department’s Countemarcotics and Global Threats Strategy and Combatant Command Theater
Campaign Plans, in close coordination with the U.S, Embassy’s country team. DoD training and
equipping can be provided both to ministry of defense and civilian law enforcement partners.
Because many foreign militaries have a law enforcement role, for the purposes of this report, the
Department has included training or equipping activities that are intended for law enforcement
(e.g., counterdrug) purposes, whether support is provided to a civilian or military agency.

        Because U.S. police training and equipping programs are important to multiple U.S.
Federal departments and agencies, close coordination is essential to ensuring that support
provided is not duplicative and supports country and regional objectives. In this regard, U.S.

                                                 4
    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 181 of 196



Embassies and country teams in each country serve as a coordinating mechanism for U.S.
agencies and facilitate coordination between various U.S. departments and agencies and the host
nation in order to validate specific training and equipping needs. Individual country assessments
are undertaken at various stages in the life of the country program that inform the sponsoring
agency how best to support the host government in its design and implementation of activities
that support the institutionalization of democratic governance, peace, and security.

    A targeted and coordinated approach based on measurement and evaluation of police
assistance programs is necessary to ensure that training objectives are achievable and worth the
investment. A robust capacity to support U.S. national security objectives, including
mechanisms to ensure that the relevant U.S. Government departments and agencies are able to
identify and sponsor the U.S. law enforcement agencies most capable to provide international
law enforcement support in a given country, is critical. Multiple U.S. Government departments
and agencies have capabilities to contribute to each level and type of effort, but these efforts will
only be successful if those roles are clearly established.

    Where the U.S. Government is one of several international actors involved in police support,
we work with international organizations and multilateral bodies to ensure coordination.
Multilateral cooperation is also required to maximize the benefits gained from the finite
resources the U.S. Government invests in the host government’s law enforcement sector.

D. EVALUATION OF THE APPROPRIATE ROLE OF U.S. GOVERNMENT
   DEPARTMENTS AND AGENCIES IN COORDINATING ON AND CARRYING
   OUT POLICE TRAINING AND EQUIPPING PROGRAMS

    The Departments of State and Defense have been provided with statutory authorities and
appropriations to develop, coordinate, and implement police training and equipping programs
overseas. The Department of State is the lead U.S. agency for the implementation of U.S.
foreign assistance programs, and its police training and equipping activities are primarily
managed through its INL bureau. Through its various building partnership capacity authorities,
DoD provides support to foreign law enforcement agencies as well as military units with law
enforcement roles and responsibilities. These departments draw upon technical expertise from
various agencies, including, but not limited to, the Departments of Justice, Homeland Security,
and Treasury and their subordinate law enforcement agencies, to implement police training and
equipping programs overseas. Both State and DoD-funded activities are subject to statutory
(“Leahy Law”) provisions prohibiting training or equipment support when there is credible
information that the individuals or units have committed gross violations of human rights.
Vetting of individuals prior to receiving support is the responsibility of the Department of State
through its International Vetting and Security Tracking (INVEST) system, managed by the
Bureau for Democracy, Human Rights, and Labor (DRL).

    No single department or agency has all of the necessary authorities, expertise, or resources to
implement all the required U.S. police training worldwide, and interagency collaboration and
coordination are essential to ensuring that police training supports U.S. foreign policy and
national security objectives. Coordination among U.S. departments and agencies is primarily
carried out through the U.S. Embassy Country Team, with the U.S. Ambassador responsible for

                                                  5
    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 182 of 196



resolving any interagency disagreements. Further coordination is carried out in Washington
through existing interagency processes led by the National Security Council staff.

E. EVALUATION OF THE APPROPRIATE ROLE OF CONTRACTORS IN
   CARRYING OUT POLICE TRAINING AND EQUIPPING PROGRAMS, AND
   WHAT MODIFICATIONS, IF ANY, ARE NEEDED TO IMPROVE OVERSIGHT OF
   SUCH CONTRACTORS

    The U.S. private sector is an essential partner in international police training and equipping
programs. When faced with an urgent requirement to supply personnel for law enforcement
assistance, contracted subject matter experts, many of whom are former U.S. Federal, State, or
local law enforcement officers, may be relied upon to impart essential technical expertise and
experience generally not available in the host nation and the staffing flexibility to build up or
draw down as circumstances require. The U.S. Government can use contracted personnel as
program advisors for certain programs when the requisite experience is not readily available
from within the active ranks of U.S. Government law enforcement personnel.

    Oversight of contracted subject matter experts is the responsibility of the implementing
agency, and oversight mechanisms and reporting requirements are generally built into contract
requirements and into the terms and conditions stipulated in individual contracts. Generally
speaking, contracted personnel are required to provide written assessments and summaries of
their work and must work within the scope of work delineated in the signed contract. U.S.
Government personnel with significant law enforcement training experience and oversight
training have direct input into the oversight of any contracts for police training and assistance
programs.

    U.S. contractors also play a vital role in providing the equipment that is often necessary to
complement police training or other assistance to foreign partners. In addition to providing
valuable insight on technologies and capabilities, U.S. contractors are also responsible for
compliance with U.S. export licensing requirements and other applicable laws.

F. RECOMMENDATIONS FOR LEGISLATIVE MODIFICATIONS, IF ANY, TO
   EXISTING AUTHORITIES RELATING TO POLICE TRAINING AND EQUIPPING
   PROGRAMS

    The existing authorities provide the U.S. Government with the tools necessary to carry out
police training and equipping programs overseas. We, therefore, do not recommend any
legislative changes at this time.




                                                 6
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 183 of 196




        EXHIBIT L
            Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 184 of 196
CO 68 O8 655'1ED     U.S. Department of State Case No. F-2017-17860 Doc No. C06808655 Date: 12/12/2019




          Respectfully,

          Luke




          SBU
          This email is UNCLASSIFIED.




          From: Tipton, Matthew E
          Sent: Tuesday, April 12, 2016 3:05 PM
          To: Berg, James E (Dushanbe); Sherwood, George 'Brandon' (Dushanbe); Steward, Rebecca J
          (Dushanbe)
          Cc: Holt, Thomas C; Falcon Sapp, Luke A; Dudley, John A (Dushanbe)
          Subject: TJKN-1520903

          Good morning. I am working on batch TJKN- 1520903. I need some additional information concerning
          the two articles below. These UN Human Rights Committee articles allege that the Criminal
          Investigation Department committed two GVHRs. The derogatory information is:

              1.

                   On 15 January 2001, the author's son was arrested and brought to the Operational Search Unit, Criminal
                   Investigation Department, Ministry of Internal Affairs. The police officers allegedly intended to force him
                   to confess guilt in the murder of two policemen. When they were unable to implicate him in the murder,
                   they accused him of committing three robberies. He was detained until 6 February 2001, and allegedly
                   spent 15 days handcuffed to the radiators in police offices. During this time he allegedly was
                   systematically subjected to torture, in form of beatings and electric shocks. He was told that if he did not
                   confess guilt, his relatives would experience "serious problems" and would be "tortured"; indeed, at one
                   stage he learned that one of his brothers had been arrested, although he was subsequently released. The
                   author's son did not confess, however, and was released on 6 February 2001


              2.

                   2.1 The author's son was detained by officers of the Criminal Investigation Department of the Tajik
                   Ministry of Interior (hereinafter, Mol) at the family home in Dushanbe at around 5 a.m. on 3 May 2002, in
                   connection with an armed robbery which had occurred on the night of 5 to 6 May 1999 in the apartment
                   of one Sulaymonov. A criminal case under article 249, part 4, paragraphs (a), (b) and (c) of the Tajik
                   Criminal Code (hereinafter, the CC) (2) was opened on 6 May 1999. On 6 July 1999, an investigator




   UNCLASSIFIED U.S. Department of State Case No. F-2017-17860 Doc No. C06808655 Date: 12/12/2019
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 185 of 196




       EXHIBIT M
  Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 186 of 196




                INFORME DEFENSORIAL
  SOBRE LOS HECHOS DE AGOSTO DE 2016 - CONFLICTO POR
      DEMANDAS DE LOS COOPERATIVISTAS MINEROS
1. INTRODUCCIÓN


En el mes de agosto de 2016, una movilización de mineros cooperativistas de la
Federación Nacional de Cooperativistas Mineras (FENCOMIN), se manifestó
reclamando la atención de un pliego petitorio, razón por la que se suscitaron una
serie enfrentamientos entre manifestantes y policías, que produjeron varios
heridos, la muerte de un total de 5 mineros cooperativistas, 4 fallecidos por
impacto de bala, Severino Ichota Poma, Fermín Mamani Aspeti, Rubén Aparaya
Pillco, y Pedro Mamani Massi, otro por mala manipulación de dinamita, Freddy
Ambrocio Rojas, y del Viceministro de Régimen Interior, Rodolfo Illanes Alvarado.

Frente a esa situación, la Defensoría del Pueblo del Estado Plurinacional de
Bolivia, en el marco de las atribuciones y competencias conferidas por los
Artículos 218.I, numerales 3), 4) y 5) del Artículo 222 de la Constitución Política del
Estado, y los numerales 2), 3), 4) y 14) del Artículo 11 de la Ley Nº 1818, de 17 de
diciembre de 1997, determinó investigar la vulneración de derechos humanos
durante el desarrollo del conflicto cooperativista minero en agosto de 2016, a
través de un Informe que refleje la relación de los hechos acaecidos a partir del
análisis de los datos y elementos obtenidos en verificaciones defensoriales,
informes, testimonios recabados, así como las declaraciones oficiales sobre lo
acontecido.

Consecuentemente, sobre la base de la relación fáctica descrita, se elaboró la
fundamentación jurídica acerca de la vulneración de derechos humanos
consagrados y garantizados por la Constitución Política del Estado, la legislación
nacional, así como por los Convenios, Tratados e Instrumentos internacionales
sobre la materia, y finalmente, con base a ello se sustentan conclusiones y
recomendaciones al respecto.
    Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 187 of 196




         ( ) hab a ma ife a e , los cuales estaban en los bordes y estábamos
        relativamente tranquilos, cuando a eso de las nueve, nueve y media nos
        dan la instrucción de avanzar, más o menos unos dos kilómetros más
        yendo a Oruro y que en ese lugar sí habría un punto de bloqueo;
        entonces, a esa hora, más o menos, avanzamos con todo el contingente, y
        evidentemente en el lugar había un punto de bloqueo en que los
        manifestantes estaban apostados en los cerros; entonces los
        manifestantes estaban encima del cerro, nosotros fuimos, tengo entendido
        que fue el Comandante a hacer un poco de diálogo de persuasión, pero
        como no hubo respuesta, entonces ahí sí hubo la orden de proceder al
        desbloqueo. Entonces, en la mañana se realizó el desbloqueo, haciendo
             de ga e de age e        mic ( ) 5.

Durante la operación de desbloqueo, los policías retrocedieron aproximadamente
3 kilómetros hacia el lado de La Paz, permaneciendo en ese lugar hasta el inicio
de la tarde, momento en el cual se reiteró la orden de desbloqueo y retomaron
dirección a Mantecani, como describe el siguiente relato:

         ( ) l jefe e l ie          a e i , hicie        na planificación, puesto que
        otra vez el lugar de donde salimos estaba bloqueado, entonces había la
        instrucción de volver al lugar y volver a habilitar la vía, entonces hubo ahí
           a e i de l jefe ( ) 6.

En esta oportunidad, la orden policial del Comandante Departamental de Policía -
La Paz, Cnel. José Luis Araníbar, autorizó el uso de agentes químicos, tal como
sostiene el relato de algunos uniformados, que expresan:

         ( ) mi Coronel Araníbar ha dado la orden de usar los agentes químicos
        para comenzar a desbloquear, cuando nos hemos hecho rebasar. Yo
        estaba lado izquierdo, pero hemos logrado el objetivo de desbloquear,
        entonces nos han rodeado, estábamos haciendo uso de los agentes
           mic ha a e e ha e mi ad la m ici e ( ) 7.

         ( ) cada      a e a      ec a ig ad , a e de la d de la a de
        ya hubo la orden para que volvamos [haciendo referencia al desbloqueo

5
  T7
6
  T7
7
  T13
  Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 188 of 196




educativas donde se encuentran niñas, niños y adolescentes, cerca de personas
adultas mayores o nosocomios.

Por otra parte, en lo que hace a la legalidad, se debe tener en cuenta que, por una
parte, la Constitución Política del Estado, en su Artículo 9, impone una obligación
estatal de garantizar el bienestar, desarrollo seguridad y protección de las
personas, razón por la que la Ley N° 400 Le de C               de A a de F eg ,
M c e ,E                   O      Ma e a e , expresa la prohibición de portación y
uso de explosivos, norma que en virtud al principio de reserva legal y jerarquía
normativa, sólo podría ser afectada por una disposición de igual rango, más aún
cuando están inmersos en el fondo la protección de derechos fundamentales.

Finalmente, el Artículo 10 de la Constitución prescribe que Bolivia es un Estado
pacifista, que promueve la cultura de la paz y el derecho a la paz, previsión última
que según la Declaración de Oslo sobre el Derecho a la Paz de la UNESCO, se
constituye el derecho humano de los individuos y las colectividades a la paz.

Por todo ello, el uso de la dinamita en manifestaciones públicas movilizaciones
sociales, marchas, huelgas y mítines en áreas urbanas o rurales, constituye un
medio peligroso, desproporcionado, excesivo e inadecuado para la reivindicación
de derechos, ya que éste pone en riesgo inminente y grave los derechos de
terceros que merecen una especial protección de parte del Estado.

6. CONCLUSIONES

      En el mes de agosto de 2016, un grupo de mineros cooperativistas de
      FENCOMIN, se movilizaron reclamando la atención de un pliego petitorio,
      razón por la que se suscitaron diversos enfrentamientos entre
      manifestantes y policías, en los que hubo: decenas de heridos,
      secuestrados y vejados; la muerte de 4 mineros cooperativistas por impacto
      de bala, Severino Ichota Poma, Fermín Mamani Aspeti, Rubén Aparaya
      Pillco, y Pedro Mamani Massi; un deceso por mala manipulación de
      dinamita, Freddy Ambrocio Rojas; y el fallecimiento del Viceministro de
      Régimen Interior, Rodolfo Illanes Alvarado.

      En los sucesos motivo del presente informe, se tienen los siguientes
      elementos respecto del mando jerárquico de la Policía Boliviana:

             Las órdenes, la dotación de equipos, medios y transporte para
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 189 of 196




         efectivizar las operaciones policiales, no fue materialmente acatada,
         debido a la insuficiencia de equipos de la Policía Boliviana para
         situaciones como la presente.
         Las órdenes, la dotación de equipos, medios y transporte para
         efectivizar las operaciones policiales, no podría ser cumplida
         realmente, ya que no hay una debida dotación de equipos a las y los
         miembros de la Policía; y muchas veces son los propios efectivos
         policiales, quienes terminan comprándose y dotándose de equipo y
         armamento para el ejercicio de sus funciones.
         La Re Expresión del Plan de Operaciones N° 19/2016, que dispuso
         que los policías que hayan pasado los 50 años de edad y personal
         femenino por ningún motivo deberán ser incluidos en los servicios
         extraordinario an imo ine , ampoco f e c mplida, ya que los días
         23, 24 y 25 de agosto, aproximadamente 135 mujeres, entre
         oficiales, clases y policías, participaron de las operaciones relativas
         al desbloqueo de carreteras en La Paz, Cochabamba y Oruro.
         Se observa la aplicación de agentes químicos vencidos, que afectan
         a la salud de las personas y de la misma Policía Boliviana.
         Por lo señalado en los anteriores puntos, se evidencia la vulneración
         de la relaci n e pecial de           jeci n del E ado para con lo
         efectivos policiales, pues no se habría cumplido el presupuesto
         básico y fundamental para el desempeño de funciones policiales
         en conflictos sociales, como es la asignación de todos los
         recursos materiales, logísticos y humanos que posibiliten el
         cumplimiento de su misión, y garanticen el goce y ejercicio de
         derechos fundamentales de los efectivos policiales como son la vida,
         la integridad, libertad personal y la salud.
         Los actos de represión y represalia, como el destrozo de un vehículo
         automotor, destrucción de pertenencias personales y de víveres, por
         miembros del Policía Boliviana, con la presencia del Comandante
         Departamental de Policía - Oruro, Cnel. Juan Luis Torrelio Padilla, al
         final de la tarde el 24 de agosto, en Lequepampa, constituyeron
         actos de abuso policial, apartados de los principios del Manual
         Ampliado de Derechos Humanos para la Policía de las Naciones
         Unidas, sujetos a responsabilidad, además de vulnerar otras normas
         humanitarias.
         Las órdenes jerárquicas que impartió el Comando Departamental de
         la Policía Boliviana, y su conducción a cargo del Comandante
         Departamental de Policía - La Paz, Cnel. José Luis Araníbar los días
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 190 of 196




         11, 12, 23, 24 y 25 de agosto en La Paz, no se ajustaron a los
         principios del Manual Ampliado de Derechos Humanos para la
         Policía de las Naciones Unidas.

   Es de valorar el cumplimiento de las órdenes por parte del grueso de las y
   los miembros de la Policía Boliviana en condiciones de desproporcionalidad
   respecto a dotación de equipamiento de protección ante el número y uso de
   armas por parte del sector en conflicto, y el cumplimiento de los protocolos
   y manuales durante gran parte del conflicto.

   La falta de una correcta previsión, planificación y ejecución para las
   operaciones de la Policía Boliviana, expusieron a la captura a policías, y si
   bien dichos actos fueron cometidos por civiles, el mando jerárquico tiene
   responsabilidad por incumplir su obligación de garantizar los derechos
   humanos de sus miembros, así como en el caso de no llevar a cabo
   medidas efectivas para investigar y sancionar tales conductas, en el ámbito
   de su jurisdicción.

   Durante los enfrentamientos descritos ampliamente, varios efectivos
   policiales de diferente gradación, fueron secuestrados por los mineros
   cooperativistas. Asimismo, el Viceministro Rodolfo Illanes fue secuestrado
   para luego ser victimado. Lo cual importa una vulneración del derecho a la
   libertad física y la obligación del Estado de investigar y determinar
   responsabilidades, destacando que la gravedad de uno de los secuestros,
   no puede diluir la responsabilidad de investigación y determinación de
   responsables de los otros casos.

   Las localidades en las que se suscitaron los episodios de enfrentamiento,
   afectaron la propiedad privada de comunarias y comunarios del lugar,
   quienes sufrieron, entre otras cosas: la quema de sus pastizales; quema de
   acopios de paja; quemaduras en una cancha de pasto sintético; el
   estruendo de las dinamitas; y la gasificación que incluso implicó agentes
   químicos vencidos, que afectan a la salud de las personas.

   El secuestro y la privación de la libertad física como un medio para la
   negociación o adopción de represalias, es un acto que se viene dando en
   diversos conflictos sociales, por lo que es necesario señalar que ello no
   sólo vulnera el derecho a la libertad física, sino que además implica la
   conculcación de un principio valor y derecho como es la dignidad humana,
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 191 of 196




   pues las personas ignoradas como un                fin   en   sí   mismo,   son
   instrumentalizadas para el logro de otros fines.

   Los actos de vejación y las lesiones de las que fueron víctimas las y los
   miembros de la Policía Boliviana, entre ellos el Edecán Linares, así como el
   Viceministro Illanes, constituyen vejaciones y delitos cuyos responsables, si
   bien fueron personas particulares, éstas están sujetos a la responsabilidad
   penal que corresponda a cada caso.

   Durante los enfrentamientos entre cooperativistas mineros y Policía, varias
   personas resultaron heridas por proyectiles de arma de fuego; asimismo,
   cuatro personas fallecieron también por traumas ocasionados por
   proyectiles de arma de fuego, pese a prohibición jerárquica, y hubo
   infiltración de éstas en doloso apartamiento de las órdenes superiores por
   parte de determinados miembros de la Policía Boliviana, concretamente en
   contravención de la Re Expresión del Plan de Operaciones N° 19/2016.

   Entre las personas vulneraron la Re Expresión del Plan de Operaciones N°
   19/2016 por portación de arma letal se identificó a los siguientes miembros
   de la Policía Boliviana: el Comandante Departamental de Policía - La Paz,
   Cnel. José Luis Araníbar, que se encontraba en Panduro portando arma de
   fuego reglamentaria el 24 de agosto; el Cnel. Juan Carlos Flores Flores; el
   Tcnl. Richard Gustavo Olivares Coss; el My. Juan Carlos Vega Gareca; el
   My. Juan Javier Salgueiro Hurtado; el My. Yoshiro M. Armentia Escobar; y
   Walter Laguna Saavedra, que se encontraban el 25 de agosto en la
   localidad de Panduro con armas de calibre 9 m.m.. Asimismo, durante los
   episodios conflictivos del 11 y el 12 de agosto, hubo testimonios que
   señalaban el robo de armas de fuego por parte de los mineros: Ah a el
                                                                 42
   tema del arma de fuego de los lanza-ga e       e        ia       .

   En el caso de la muerte del Viceministro Illanes, que fue perpetrada por
   personas particulares, éste reporta avance en su investigación. En cambio,
   en el caso de los mineros fallecidos, el Estado tiene la obligación de
   investigar y determinar sanciones de orden penal sobre los responsables
   por la privación ilegal del derecho a la vida de los cooperativistas fallecidos,
   pues lo contrario no sólo dejaría estas violaciones en la impunidad, sino que
   propiciaría la repetición de dichos actos.

   Por otra parte, se genera una violación al derecho a la integridad, cuando
 Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 192 of 196
                      [Translation into English of Excerpts of an Original Report from Bolivia in Spanish]




                            OFFICE OF THE OMBUDSMAN

                           DEFENSE REPORT
               RE: EVENTS OF AUGUST 2016 – CONFLICT DUE
         TO DEMANDS BY MEMBERS OF THE MINERS’ COOPERATIVES


   1. INTRODUCTION

During the month of August 2016, a group of miners, members of the National Federation
of Mining Cooperatives [Federación Nacional de Cooperativistas Mineras
(FENCOMIN)], mobilized into a demonstration in order to call attention to a list of
demands. The demonstration caused a series of confrontations between demonstrators and
police officers; as a result, several individuals were injured and a total of 5 members of the
miners’ cooperative were killed, 4 of them after being fatally shot, Severino Ichota Poma,
Fermín Mamani Aspeti, Rubén Aparaya Pillco and Pedro Mamani Massi; while another
died from the improper handling of dynamite, Freddy Ambrocio Rojas; also killed was
Rodolfo Illanes Alvarado, Vice-Minister of Domestic Affairs [Ministro del Interior].

In face of this situation, the Office of the Ombudsman of the Plurinational State of Bolivia,
within the purview of its authority and jurisdiction as conferred in Articles 218.I, numbers
3), 4) and 5) of Article 222 of the Political Constitution of the State, and numbers 2), 3), 4)
and 14) of Article 11 of Law Nº 1818, of December 17th, 1997, decided to conduct an
investigation related to human rights violations during the conflict involving the mining
cooperative members in August 2016, through a Report containing an account of the events
that took place based on data analysis and information gathered, verified defense accounts,
reports, testimonials, as well as official statements regarding the events.

As a result, based on the described factual account, a legal foundation was authored
addressing the violation of human rights as enshrined and guaranteed by the Political
Constitution of the State, the national laws, as well as international Pacts, Treaties and
Instruments on the subject matter, and that, lastly, form the supporting basis for the
conclusions and recommendations.


>>>> On this occasion, the police order issued by Colonel José Luis Araníbar, Police
Commander of the La Paz Department, authorized the use of chemical agents, as told by
some members of the uniformed personnel, who stated: >>>>
 Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 193 of 196
                   [Translation into English of Excerpts of an Original Report from Bolivia in Spanish]

6. CONCLUSIONS

     During the month of August 2016, a group of members of the FENCOMINTN1
     miners’ cooperative took to the streets calling attention to a list of demands causing
     several confrontations between demonstrators and police officers which resulted in:
     dozens of individuals who were injured, abducted and abused; the death of 4
     members of the miners cooperative who were fatally shot, Severino Ichota Poma,
     Fermín Mamani Aspeti, Rubén Aparaya Pillco and Pedro Mamani Massi; one death
     resulting from the improper handling of dynamite, Freddy Ambrocio Rojas; and the
     death of Vice-Minister of Domestic Affairs [Ministro del Interior], Rodolfo Illanes
     Alvarado.

     During the events which form the basis of this report, the following facts have been
     found regarding the hierarchical command structure of the Bolivian Police:

        The orders, equipment supplies, resources and transportation necessary to
        implement police operations were found to be materially deficient due to
        equipment shortages by the Bolivian Police for situations such as this.

        The orders, gear, resources and transportation necessary to conduct police
        operations could not be truly implemented due to the lack of equipment for the
        male and females members of the Police Force; and on many occasions it is the
        police officers themselves who end up purchasing their own gear and weapons
        in order to carry out their duties.

        The Re Statement of Operational Plan N° 19/2016, which set forth that police
        officers over the age of 50 and female staff should not, for any reason, be
        included in extraordinary “anti-riot” services, was also not followed, given the
        fact that on August 23rd, 24th and 25th, approximately 135 women, consisting of
        senior officers, classes, and rank and file officers, took part in the operations
        related to the clearing of roadways in La Paz, Cochabamba and Oruro.

        It should be noted that chemical agents past their expiration date were used,
        which is detrimental to the health of all persons and the very members of the
        Bolivian Police, were used.

        Based on the previously described events, it is evident that the State violated
        the “special subordination relationship” with its rank and file police officers due
        to the failure to allocate an adequate and essential budget required for the
        performance of police functions during social conflicts, such as: the
        procurement of all material, logistical and human resources necessary for the
        fulfillment of their mission, which would guarantee the enjoyment and exercise
        of the police officers fundamental rights, such as, their right to life, physical
        safety, personal freedom and health.

        The acts of repression and reprisals, such as the destruction of a motor vehicle,
        as well as the destruction of personal belongings and food items, carried out by
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 194 of 196
                  [Translation into English of Excerpts of an Original Report from Bolivia in Spanish]

       members of the Bolivian Police in the presence of Colonel Juan Luis Torrelio
       Padilla, Police Commander of the Oruro Department, in the late afternoon of
       August 24 in Lequepampa, constituted actions of police abuse and a departure
       from the principles enshrined in the United Nations Expanded Manual on
       Human Rights for the Police, and are also subject to liability, additionally
       constituting a violation of other humanitarian standards.

       The orders decreed by the Departmental Command of the Bolivian Police
       Force, and their implementation under the leadership of Colonel José Luis
       Araníbar, Police Commander of the La Paz Department, on August 11, 12, 23,
       24 and 25 in La Paz, did not adhere to the principles of the United Nations
       Expanded Manual on Human Rights for the Police.

    The execution of the orders by the majority of the male and female members of the
    Bolivian Police is to be commended given the existing conditions of
    disproportionality in terms of an insufficient supply of protective gear vis à vis the
    number and use of weapons by the sector involved in the conflict, as well as the
    officers compliance with the protocols and manuals during a large part of the
    conflict.

    The lack of appropriate foresight, planning and execution by the Bolivian Police
    operations exposed police officers to capture; and, while those actions were
    committed by civilians, the high command is to be held accountable for its failure
    to fulfill its duty to guarantee the human rights of its members, as well as for not
    having taken effective measures to investigate and punish such conduct within the
    scope of its jurisdiction.

    During the fully described confrontations, several police officers of various ranks
    were abducted by the members of the miners’ cooperative. Likewise, Vice Minister
    Rodolfo Illanes was kidnapped, to be later killed. This represents a violation of the
    right to physical liberty and the duty on the part of the State to investigate and
    identify the parties responsible. Highlighting the gravity of one of the kidnappings
    cannot diminish the responsibility to investigate and identify those responsible for
    the other cases.

    In the areas where the confrontations took place, said actions impacted the private
    property of members of the community at these locations, who suffered, among
    other things: burning of their pasturelands; burning of haystacks; burnt areas of
    synthetic turf on a playing field; the thundering roar of the dynamite; and gassings
    through the use of expired chemical agents, which impact the health of the
    population.

    Abductions and deprivation of physical liberty as means for negotiation or used as
    reprisal tactics have increasingly become part of various social conflicts, which
    makes it necessary to underscore that these actions not only constitute a violation
    of the right to physical liberty, but they also represent an infringement on a value
Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 195 of 196
                  [Translation into English of Excerpts of an Original Report from Bolivia in Spanish]

    principle and a right, such as human dignity, given that the individuals so ignored
    [sic] as an end in of itself are thus used in order to achieve other ends.

    The abuse and injuries suffered by the male and female members of the Bolivian
    Police, among them Aide-de-Camp Linares, as well as Vice-Minister Illanes,
    constitute offenses and crimes that, although committed by private citizens, make
    the latter subject to criminal liability as appropriate in each instance.

    During the confrontations between members of the miners’ co-op and the Police,
    several individuals sustained gunshot wounds; likewise, four people died from their
    injuries when shot with firearms; notwithstanding the high command’s orders
    banning their use, firearms were smuggled by certain members of the Bolivian
    Police in unlawful disregard of superior orders, specifically in violation of the Re
    Statement of Operational Plan N° 19/2016.

    Among the individuals [who] violated the Re Statement of Operational Plan N°
    19/2016 by carrying a lethal weapon, the following members of the Bolivian Police
    were identified: the Police Commander of the La Paz Department, Colonel José
    Luis Araníbar, who was in Panduro carrying his regulation firearm on August 24th;
    Colonel Juan Carlos Flores; Lt. Colonel Richard Gustavo Olivares Coss; Major
    Juan Carlos Vega Gareca; Major Juan Javier Salgueiro Hurtado; Major Yoshiro M.
    Armentia Escobar; and Walter Laguna Saavedra, all of whom on August 25th were
    in the area of Panduro carrying 9 mm. weapons. Likewise, during the conflict
    events on the 11th and 12th of August, there were testimonials indicating that there
    was theft of firearms by the miners: "Now on the subject of the gas-launching
    firearm taken from us" 42.

    Some progress has been reported in the investigation into the case of Vice-Minister
    Illanes’ killing committed by civilians. On the other hand, in the dead miners’
    cases, the State has the duty to investigate and determine the criminal sanctions to
    be imposed on those responsible for illegally depriving the co-op members who
    died of their right to life; otherwise, not only would these violations remain
    unpunished, but rather, impunity would be conducive to a repeat of said actions.
      Case 1:19-cv-01753-RDM Document 26-3 Filed 02/12/21 Page 196 of 196




                                CERTIFICATE OF ACCURACY


STATE OF FLORIDA                    )
                                    )
COUNTY OF MIAMI-DADE                )


I,   MARGARITA LLOYD-GODSK , HEREBY STATE AND AFFIRM THAT I AM A FEDERALLY CERTIFIED COURT
INTERPRETER, SO QUALIFIED UPON WRITTEN AND ORAL EXAMINATIONS BY THE ADMINISTRATIVE OFFICE OF THE
U. S. COURTS, AS WELL AS A PROFESSIONAL TRANSLATOR, FULLY VERSED IN THE SPANISH AND ENGLISH
LANGUAGES; AND THAT, TO THE BEST OF MY ABILITY AND BELIEF, THE FOREGOING FOUR-PAGE DOCUMENT IS A
TRUE AND CORRECT TRANSLATION OF EXCERPTS OF AN ORIGINAL DOCUMENT IN SPANISH.


RE: OMBUDSMAN’S OFFICE REPORT, BOLIVIA



FEBRUARY 9, 2020
                                 MARGARITA LLOYD TRANSLATION SERV ICES
                                    U.S. COURTS CERTIFIED INTERPRETER
                                    AMERICAN TRANSLATORS ASSOCIATION
